Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 1 of 199 PageID #:64




                             Exhibit 1
DocuSign Envelope ID: C921E1B3-C81A-4EBD-B5C2-D6C3FF3786C8
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 2 of 199 PageID #:65




                                    INTHE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

             SHERRI LESHORE and LAURA LOPEZ, on
             behalf of their minor children, individually and
             on behalf of all others similarly situated,

                                  Plaintiffs,
                      v.                                               Case No. 19-cv-7915

             TIKTOK, INC., MUSICAL.LY INC.,
             MUSICAL.LY THE CAYMAN ISLANDS
             CORPORATION, and BYTEDANCE
             TECHNILOGY CO., LTD.,

                                  Defendants.


                                          DECLARATION OF GARY E. MASON

                                   APPROVAL OF CLASS ACTION SETTLEMENT


                    I, Gary E. Mason, being competent to testify, make the following declaration based on

            my personal knowledge. I declare:

                    1.

            Declaration in Support of Preliminary Approval of the Class Action Settlement Agreement

                                                                                                      copy of the

            Settlement Agreement is attached

            Settlement as Exhibit 2. I have actively participated in the conduct of this litigation, have personal

            knowledge of the matters set forth herein, and if called to testify, could and would testify

            competently thereto.

                    2.                                                                                Kozonis &

            Klinger, Ltd. ( KK )                             are counsel for Plaintiffs in this matter, and seek to
DocuSign Envelope ID: C921E1B3-C81A-4EBD-B5C2-D6C3FF3786C8
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 3 of 199 PageID #:66




            be appointed class counsel for the settlement class. Both firms have extensive experience in

            prosecuting complex class actions. The firm resumes of WBM and KK are attached hereto as

            Exhibits A-B.

                    3.                   years of experience representing individuals in complex class action

            cases contributed to an awareness of Plaintiffs

            Plaintiffs and the class. We believed, and continue to believe, that our clients have claims that

            would ultimately prevail in the litigation on a class-wide basis. However, we are also aware that a

            successful outcome is uncertain and could be achieved, if at all, only after prolonged, arduous

            litigation with the attendant risk of drawn-out appeals. In my opinion, as well as the opinion of KK

            counsel, based on our substantial experience, the settlement provides significant relief to the



                    4.       In the sections that follow, Counsel will detail the lengthy and hard-fought

            negotiations that resulted in the Agreement now before the Court for preliminary approval. As

            described below, the settlement provides significant relief to residents of West Point. It is, in the

            opinion of the undersigned and the other Class Counsel, fair, reasonable, adequate, and worthy of

            preliminary approval.

                                      CASE INVESTIGATION AND COMPLAINT
                    5.       In preparing to take on this case, Counsel conducted substantial investigation into

            TikTok, Inc., Musical.ly Inc., Musical.ly the Cayman Islands Corporation, and Bytedance



                    6.       In fact, Class Counsel interviewed more than 800 potential claimants to evaluate

            the claims that eventually formed the operative complaint in this case (Doc. 1).

            investigation is further detailed in the following paragraphs.




                                                             -1-
DocuSign Envelope ID: C921E1B3-C81A-4EBD-B5C2-D6C3FF3786C8
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 4 of 199 PageID #:67




                    7.       Defendants provide a platform application              that allows users to create



                                                                    The App can be downloaded for free from

                                           Play, and the Amazon Appstore.

                    8.       To register for the App, users provide their email address, phone number, username,

            first and last name, short bio, and a profile picture. Our investigation also suggests that between

            December 2015 and October 2016, Defendants also collected geolocation information from users

            of the App, which, Plaintiffs contend, enabled Defendants and other users of the App to identify

            where a user was located.

                    9.       Counsel investigations have shown that a significant percentage of the App users

            were under the age of 13, and that the App content was directed at and strongly appealed to children

            under the age of 13.

            not request age information from App users.

                    10.      In

            against Defendants for violations of the

            connection with the App. The FTC noted the dangers perpetuated by the App, including children



            Subsequent to the filing of the FTC complaint, Defendants agreed to pay $5.7 million to settle the

            allegations that the company illegally collected personal information from children in violation of

            COPPA. At the time, the settlement was the largest civil penalty ever obtained by the FTC in a



            Defendants to comply with COPPA going forward and to take offline all videos made by children

            under the age of 13.




                                                             -2-
DocuSign Envelope ID: C921E1B3-C81A-4EBD-B5C2-D6C3FF3786C8
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 5 of 199 PageID #:68




                    11.      Plaintiffs contend that Defendants were well aware that children under the age of

            13 were using the App. Plaintiffs further contend that Defendants had actual knowledge they were

            collecting personal information from children without parental consent. Plaintiffs also allege that



            minor children to harmful conditions. Defendants dispute these allegations.

                    12.



            conduct.

                                              HISTORY OF NEGOTIATIONS

                    13.      On June 3, 2019 Plaintiffs, through their counsel, sent a demand letter and draft

            complaint to Defendants alleging violations of the privacy rights of the Plaintiffs in connection

                                                                             which formed the basis for their

            operative complaint in this case

            (i) intrusion upon seclusion; and (ii) violation of state consumer protection statutes.

                    14.      During later communications with Defendants                               informed

            Defendants that they would be adding an additional nationwide federal claim under the Video



                    15.      Between

            counsel engaged in substantial informal discovery and information sharing concerning (i) the



            contemplated in the Complaint; and (iii) the suitability for class treatment o

            This substantial informal discovery process allowed the Parties to thoroughly investigate their

            claims and defenses and evaluate the strengths and weaknesses of their respective cases.




                                                             -3-
DocuSign Envelope ID: C921E1B3-C81A-4EBD-B5C2-D6C3FF3786C8
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 6 of 199 PageID #:69




                    16.      The parties attempted for several months to negotiate a settlement without the

            assistance of a third party.

                    17.      On August 22, 2019, the parties agreed to attend an all-day mediation with Gregory

            Lindstrom of Phillips ADR.

                    18.      On October 22, 2019, after providing the mediator with multiple detailed

            submissions setting forth their respective views as to the strengths and weaknesses of the case, the

            parties attended a full day mediation in Palo Alto, California.

                    19.                                                          At all times, the settlement

            negotiations were highly adversarial, non-

            the parties found themselves unable to break the logjam created by their differing views.

            Accordingly, they asked Mr. Lindstrom to

            eventually accepted in principal.

                                                     THE SETTLEMENT

                    20.

                                                                   is attached hereto as Exhibit A.

                    21.      The Agreement calls for the certification of a class for purposes of settlement,

            consisting of: All persons residing in the United States who registered for or used the Musical.ly

            and/or TikTok software application prior to the Effective Date when under the age of 13 and their

            parents and/or legal guardians. Based on the limited information available to Defendants and

            provided to Class Counsel, the best estimate that can be made is that the Settlement Class is

            comprised of approximately 6 million individuals.

                    22.      The settlement calls for Defendants to create a non-reversionary cash settlement

            fund of $1,100,000.00.




                                                             -4-
DocuSign Envelope ID: C921E1B3-C81A-4EBD-B5C2-D6C3FF3786C8
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 7 of 199 PageID #:70




                    23.      The Settlement Fund will be allocated as follows: to pay all expenses incurred by

            the Settlement Administrator for the Notice Plan and settlement administration; to allocate funds

            for any Fee Award and Incentive Awards; after allocation of funds for the foregoing, to pay the

            remaining unallocated portion of the Settlement Fund to Class Members on a pro rata basis; after

            payment of all valid claims to Class Members, to pay any Fee Award and Incentive Awards; and

            to distribute any residue of the Settlement Fund to a cy pres recipient or other appropriate recipient

            as may be determined by the Court.

                    24.      Counsel estimate awards in the range of $5.00           $10.00 per claimant after

            deductions for Court-                                             -approved incentive awards to the

            Plaintiffs, and costs of notice and claims administration.

                    25.      Prior to the Final Approval Hearing, Plaintiffs will seek a service award of $2,500

            be awarded to each Plaintiff in light of the time and effort they have personally invested in this

            Action in order to pursue class claims. Defendants do not object to such incentive payments. The

            Settlement is not contingent on the

                    26.      Prior to the Final Approval hearing, Counsel will apply to the Court for an award

                                                    33% of the common fund and costs for the work they have

            performed in litigating this action. The Settlement is not contingent on Court approval of an award



                                                        CONCLUSION

                    27.      Counsel collectively have years of experience prosecuting complex class action

            claims. This experience contributed, during settlement negotiations, to an awareness both of the



            and continue to believe, that our clients had claims that would have ultimately prevailed in much




                                                             -5-
DocuSign Envelope ID: C921E1B3-C81A-4EBD-B5C2-D6C3FF3786C8
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 8 of 199 PageID #:71




            of the litigation and, in some cases, on a class-wide basis. However, Class Counsel are aware that

            the outcome of the cases was uncertain and that such outcome would have been achieved, if at all,

            only after prolonged, arduous litigation with the attendant risk of drawn-out appeals.

                    28.      In my opinion, as well as the opinion of other Counsel, based on the substantial



            are not only fair, reasonable and adequate, but also are very favorable result for the Settlement

            Class. The proposed Agreement provides substantial and concrete benefits to Class Members.

            Based on all of the foregoing factors, we recommend that the Court grant preliminary approval of

            the Agreement.

                    I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct. Executed this 3rd day of December, 2019, in Washington, D.C.




                                                                         Gary E. Mason




                                                             -6-
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 9 of 199 PageID #:72




                             Exhibit A
   Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 10 of 199 PageID #:73




With 12 lawyers and offices in three states and the District of Columbia, Whitfield Bryson & Mason
LLP is dedicated to representing plaintiffs in class actions, mass torts and individual cases in courts
throughout the United States. Founded in January 2012, the firm was created by a merger of three
firms each with decades of experience representing plaintiffs.

Our attorneys have a long history of obtaining major verdicts and settlements. We frequently lead, co-
lead, or perform other leadership roles in class actions of national significance. Examples include, the
Chinese Drywall Litigation (in which one of our attorneys co-chaired the Science and Expert
Committee and was on the trial team for the bell-weather trials), the Entran II product liability
litigation (in which one of our attorneys served as co-lead counsel and successfully resolved the case
for $330 million), and the Office of Personal Management (OPM) data breach litigation (in which one
of our attorneys was appointed Liaison Counsel).

                             THE FIRM’S PRINCIPAL LAWYERS

Gary E. Mason
Founding Partner and Chairman

                                          Gary graduated magna cum laude, Phi Beta Kappa, from
                                          Brown University and Duke University Law School,
                                          where he was an editor of Law and Contemporary
                                          Problems. He then served as a law clerk for the
                                          Honorable Andrew J. Kleinfeld of the U.S. District
                                          Court For the District of Alaska. Gary was previously an
                                          Associate at Skadden Arps and a Partner at Cohen
                                          Milstein Sellers & Toll where he was the first Co-Chair
                                          of its Consumer Protection Practice Group.

Gary is a nationally recognized leader of the class action bar. Focusing on consumer class actions
and mass torts, Gary has recovered more than $1.5 billion in the 29 years he has represented
plaintiffs. With his broad experience, Gary is nationally known for representing consumers in
class actions involving a wide range of defective products, including Chinese drywall, fire
retardant plywood, polybutylene pipe, high-temperature plastic venting, hardboard siding,
pharmaceutical products, consumer electronics and automobiles. He also is recognized for his
successful representation of persons injured by negligently discharged pollutants (e.g., In re the
Exxon Valdez) and victims of wage theft. He currently represents more than 2,000 Customs and
Border Patrol Agents in FLSA litigation against the federal government, more than 1,500 women
injured by use of a defective tampon product, more than 900 owners of animals injured by
contaminated dog food, and over 900 individuals whose personal data was compromised by the
Marriott data breach.
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 11 of 199 PageID #:74




Gary was an early advocate for victims of security breaches and privacy violations, starting with
the first settlement arising from a Google data breach (In re Google Buzz), the Department of
Veterans Affairs stolen laptop case, and continuing on more recently to his position as Liaison
Counsel in In re OPM Data Breach Litigation.

Gary has served in leadership positions in many consumer class actions in State and Federal
courts nationwide as well as in MDLs. Gary writes and speaks frequently on topics related to
class action litigation. He was the 2012-2013 Co-Chair of the Class Action Litigation group for
the American Association for Justice and presently serves as the Chairman of its Rule 23
Taskgroup. He has repeatedly been named a Washington, DC Super Lawyer for Class Actions.

Gary live in Bethesda, Maryland, and manages the Washington, D.C. office.

John C. Whitfield
Founding Partner

                                         For nearly 30 years, John has been one of Kentucky’s
                                         premier trial attorneys. He has represented numerous
                                         injured parties in the Paducah, Ohio Valley and Western
                                         Kentucky areas. He has concentrated primarily on
                                         complex civil litigation cases, and over his career has
                                         brought to settlement or judgment over 30 cases in
                                         excess of a million dollars each.

                                       John is certified as a civil trial specialist by the National
Board of Trial Advocacy and has represented individuals in all walks of life against negligent
workplace practices, reckless physicians, predatory businesses, and inattentive automobile and
truck drivers.

Throughout his career, John has represented scores of patients who have been the victims of
medical negligence, obtaining verdicts and settlements in both state and federal courts. He has
handled cases for landowners victim to fraudulent mine royalty practices, for homeowners whose
homes and business contained defective concrete, and for Kentucky residents who were
overcharged for premium insurance taxes. In addition, John’s trial experience extends to the
defense of individuals in criminal cases.

John is a frequent lecturer of litigation subjects with the Kentucky Justice Association and
American Association for Justice, and has been recognized as a Kentucky Super Lawyer. He is
AV rated by the Martindale-Hubbell rating service.

John lives in Nashville, Tennessee, and manages the Firm’s offices in Nashville and
Madisonville, Kentucky.




                                                 2
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 12 of 199 PageID #:75




Daniel K. Bryson
Founding Partner

                                      For nearly 30 years, Dan has focused his practice on
                                      complex civil litigation, successfully representing
                                      thousands of owners in a wide variety of defective
                                      construction product suits, class actions, and various
                                      mass torts and recovering more than $1.25 billion for his
                                      clients in numerous states throughout the country. He
                                      frequently collaborates with other attorneys in order to
                                      assemble the most effective team possible. Dan has also
                                      been lead or co-lead or steering committee member in a
number of successful MDL or class actions.

Dan is a frequent lecturer and writer on a variety of defective construction products, insurance,
and consumer mass tort related disputes. He has been named as a member of the Legal Elite and
Super Lawyers in North Carolina on numerous occasions. Dan is the past chair of the NC Bar
Association, Construction Law Section.

Dan’s recent experience includes serving as co-lead counsel in Outer Banks Power Outage
Litigation and co-lead counsel in MDL No. 2514 against Pella Windows & Doors in Federal
Court in Charleston, SC before the Honorable Judge David Norton. Dan has also served as lead
counsel in MDL No. 2333 against MI Windows and Doors in Federal Court in Charleston, SC
before the Honorable Judge David Norton. He is co-lead counsel in a MDL 2495 against Atlas
Roofing Corporation in Federal Court in Atlanta, GA before the Honorable Judge Thomas
Thrash, Jr. He has also served as a member of the Plaintiffs' Steering Committee (Co-chair
Science and Expert Committee) for the MDL 2047 involving Chinese Drywall.

Dan is an 1983 graduate of the University of North Carolina at Chapel Hill, and received his law
degree, with honors, from Wake Forest University in 1988.

Dan lives in Cary, North Carolina, and manages the Raleigh, North Carolina, office.

Martha Geer
Senior Attorney

                       Judge Martha Geer has a combination of experience that few attorneys
                       possess and clients find invaluable. She has practiced for more than two
                       decades as a respected litigator and appellate advocate and served for
                       more than 13 years as a rarely-reversed appellate judge. As a trial lawyer
                       and board-certified appellate specialist, Judge Geer is known for
                       obtaining cutting-edge and precedent-setting victories in a diverse set of
                       practice areas, including consumer protection, ERISA, environmental,
                       securities, labor and employment law, antitrust and trade regulation,
                       commercial litigation, and civil rights litigation.



                                               3
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 13 of 199 PageID #:76




                             NOTABLE CLASS ACTION CASES

Examples of data breach and privacy class actions:

In re U.S. Office of Personnel Mgmt. Data Security Breach Litig., MDL No. 2664, No. 1:15-mc-
01394 (D.D.C. Sept. 20, 2017), rev’d in part, aff’d in part, No. 17-5217 (D.C. Cir. June 21,
2019) (court appointed Liaison Counsel).

In re Google Buzz Privacy Litig., No. 10-cv-00672-JW (N.D. Cal. May 31, 2011) (court-
appointed Lead Class Counsel; $8.5 million cy pres settlement).

In re Dept. of Veterans Affairs (VA) Data Theft Litig., MDL No. 1796, No. 1:06-mc-00506
(D.D.C. filed Nov. 14, 2006), appeal dismissed, No. 09-05405 (D.C. Cir. Dec. 14, 2009) (Co-
lead counsel representing veterans whose privacy rights had been compromised by the theft of an
external hard drive containing personal information of approximately 18.5 million veterans and
their spouses; creation of a $20 million fund for affected veterans and a cy pres award for two
non-profit organizations).

Class actions litigated in the Eastern District of Virginia:

In re Lumber Liquidators Chinese-Manufactured Flooring Durability Mktg. & Sales Practice
Litig., MDL No. 2743, No. 1:16-md-02743 (E.D. Va. filed Oct. 4, 2016) ($35 million settlement)
(Trenga, J.).

Bell v. Westrock CP, LLC, No. 3:17-cv-00829 (E.D. Va.) (Gibney, J.) (nuisance class action;
certified class; $700,000 settlement).

Examples of other class actions, mass actions, and MDL cases we have handled include:

In re Chinese Manufactured Drywall Prods. Liab. Litig., MDL No. 2047, No. 2:09-md-02047
(E.D. La. filed June 15, 2009) (litigation arising out of defective drywall; $1 billion settlement).

Falk v. Nissan N. Am., Inc., No. 4:17-cv-04871 (N.D. Cal. filed Aug. 22, 2017) (Co-Lead
Counsel in litigation alleging damages from defective transmissions; national settlement
extending warranty for 1.5 million vehicles).

Galanti v. Goodyear Tire & Rubber Co., No. 03-209 (D.N.J. Nov. 23, 2004) (national settlement
and creation of $330 million fund for payment to owners of homes with defective radiant heating
systems).

Stalcup v. Thomson, Inc. (Ill. Cir. Ct.) ($100 million class settlement of clams that certain GE,
PROSCAN and RCA televisions may have been susceptible to temporary loss of audio when
receiving broadcast data packages that were longer than reasonably anticipated or specified).




                                                 4
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 14 of 199 PageID #:77




In re Synthetic Stucco Litig., No. 5:96-CV-287-BR(2) (E.D.N.C.) (member of Plaintiffs’ Steering
Committee; settlements with four EIFS Manufacturers for North Carolina homeowners valued at
more than $50 million).

Hurkes Harris Design Assocs., Inc. v. Fujitsu Comput. Prods. of Am., Inc. (Cal. Super. Ct. 2003)
(settlement provides $42.5 million to pay claims of all consumers and other end users who
bought certain Fujitsu Desktop 3.5” IDE hard disk drives).

Stillman v. Staples, Inc., No. 07-849 (D.N.J.) (FLSA collective action, plaintiffs’ trial verdict for
$2.5 million; national settlement approved for $42 million).

Staton v. IMI South (Ky. Cir. Ct.) (class settlement for approximately $30 million for repair and
purchase of houses built with defective concrete).

Hobbie v. RCR Holdings II, LLC, et al., No. 10-1113 , MDL No. 2047 (E.D. La.) ($30 million
settlement for remediation of 364 unit residential high-rise constructed with Chinese drywall).

Craig v. Rite Aid Corp., No. 08-2317 (M.D. Pa.) (FLSA collective action and class action settled
for $20.9 million).

Lubitz v. Daimler Chrysler Corp., No. L-4883-04 (Bergen Cty. Super. Ct. NJ 2006) (national
settlement for repairs and reimbursement of repair costs incurred in connection with defective
brake system; creation of $12 million fund; 7th largest judgment or settlement in New Jersey).

Sutton v. The Fed. Materials Co., No. 07-CI-00007 (Ky. Cir. Ct) ($10.1 million class settlement
for owners of residential and commercial properties constructed with defective concrete).

Nnadili v. Chevron U.S.A., Inc., No. 02-cv-1620 (D.D.C.) ($6.2 million settlement for owners
and residents of 200 properties located above underground plume of petroleum from former
Chevron gas station).

Bland v. Calfrac Well Serv. Corp., No. 2:12-cv-01407 (W.D. Pa.) (Lead Counsel, FLSA
collective action; $6 million settlement).

Roberts v. Fleet Bank (R.I.), N.A., No. 00-6142 (E.D. Pa.) ($4 million dollar settlement on claims
that Fleet changed the interest rate on consumers’ credit cards which had been advertised as
"fixed.").

Nichols v. Progressive Direct Ins. Co., No. 2:06cv146 (E.D. Ky.) (Class Counsel; class action
arising from unlawful taxation of insurance premiums; statewide settlement with Safe Auto
Insurance Company and creation of $2 million Settlement Fund; statewide settlement with
Hartford Insurance Company and tax refunds of $1.75 million ).

In re Gen. Motors Corp. Speedometer Prods. Liab. Litig., MDL No. 1896 (W.D. Wash.)
(national settlement for repairs and reimbursement of repair costs incurred in connection with
defective speedometers).

                                                 5
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 15 of 199 PageID #:78




Bruce v. Cty. of Rensselaer., No. 02-cv-0847 (N.D.N.Y.) (class settlement of claims that
corrections officers and others employed at the Rensselaer County Jail (NY) engaged in the
practice of illegally strip searching all individuals charged with only misdemeanors or minor
offenses).

In re Pella Corp. Architect & Designer Series Windows Mktg., Sales Practices & Prods Liab.
Litig., MDL No. 2514, No. 1:14-mn-00001 (D.S.C. Mar. 7, 2018) (class action arising from
allegedly defective windows; Court-appointed Co-Lead Counsel).

In re MI Windows & Doors, Inc., Prods. Liab. Litig., MDL No. 2333 (D.S.C) (class action
arising from allegedly defective windows; Court-appointed Co-Lead Counsel).

In re Atlas Roofing Corp. Chalet Shingle Prods. Liab. Litig., MDL No. 2495 (N.D. Ga.) (class
action arising from allegedly defective shingles; Court-appointed Co-Lead Counsel).

In re Zurn Pex Plumbing Prods. Liab. Litig., MDL No. 1958, No. o:08-md-01958 (D. Minn.)
(class action arising from allegedly plumbing systems; settlement).

Posey v. Dryvit Sys., Inc., No. 17,715-IV (Tenn. Cir. Ct) (Co-Lead Counsel; national class
action settlement provided cash and repairs to more than 7,000 claimants).

Young v. Nationwide Mut. Ins. Co., No. 11-5015 (E.D. Ky.) (series of class actions against
multiple insurance companies arising from unlawful collection of local taxes on premium
payments; class certified and affirmed on appeal, 693 F.3d 532 (6th Cir., 2012); settlements with
all defendants for 100% refund of taxes collected).




                                               6
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 16 of 199 PageID #:79




                             Exhibit B
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 17 of 199 PageID #:80




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SHERRI LESHORE and LAURA LOPEZ, on
 behalf of their minor children, individually and
 on behalf of all others similarly situated,

                    Plaintiffs,
        v.                                                Case No. 19-cv-7915

 TIKTOK, INC., MUSICAL.LY INC.,
 MUSICAL.LY THE CAYMAN ISLANDS
 CORPORATION, and BYTEDANCE
 TECHNILOGY CO., LTD.,

                    Defendants.


                     DECLARATION OF GARY M. KLINGER IN
                SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION FOR
             PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

       I, Gary M. Klinger, declare as follows:
       1.      I am a partner in the law firm Kozonis & Klinger, Ltd., and one of the lead

attorneys for Plaintiffs and the proposed Class in this matter. I submit this declaration in support

of Plaintiffs’ unopposed motion for preliminary approval of class action settlement. Except as

otherwise noted, I have personal knowledge of the facts set forth in this declaration, and could

testify competently to them if called upon to do so.

       2.      Prior to forming my current firm, I worked as an attorney at several prestigious

national law firms including, Schiff Hardin, LLP, Riley Safer Holmes & Cancila LLP, and

Cozen O’Connor P.C., where I focused on complex and class action litigation involving

consumer, privacy and product liability matters.

       3.      At my current law firm, I concentrate on class action litigation on behalf of

consumers. In particular, I focus on consumer and privacy class actions involving wide-ranging
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 18 of 199 PageID #:81




theories such as consumer fraud, breach of contract and breach of common and statutory privacy

laws.

        4.    Throughout my legal career, I have resolved dozens of class action cases

involving consumer and privacy statutes in state and federal courts across the country. Some

representative cases include the following: Jennifer Smith v. State Farm Mutual Automobile

Insurance Company, et al., Case No. 1:13-cv-2018 (N.D. Ill.); Katrina Jochan v. State Farm

Mutual Automobile Insurance Company, et. al. Case No. 1:15-cv-04326 (N.D. Ill.)

(Leinenweber, J.); Ray Burk v. State Farm Fire and Casualty Company, Case No. 14-cv-02642-

PHX-GMS (D. Az.); Andy Aguilar v. State Farm Mutual Automobile Insurance Company, Case

No. 16-cv-01211 (C.D. Ill.); Penny Kim v. State Farm Mutual Automobile Insurance Company,

Case No. 2015-CH-08655 (Circuit Court of Cook County, Illinois); Joanne Sweis v. State Farm

Mutual Automobile Insurance Company, Case No. 2015-CH-18757 (Circuit Court of Cook

County, Illinois); Ghose Inc. v. 7 Eleven, Inc., Case No. 2012-CH-04114 (Circuit Court of Cook

County, Illinois); Andrea Schumacher v. State Automobile Insurance Company, Case No. 13-cv-

00232 (S.D. Ohio); Andrew Block v. Lifeway Foods, Inc., Case No. 17-cv-01717 (N.D. Ill.);

David Chavez v. Church & Dwight Co., Inc., Case No. 17-cv-01948 (N.D. Ill.); Craftwood

Lumber Company v. CMT USA, Inc., Case No. 14-cv-06864 (N.D. Ill.); Amanda LaBrier v. State

Farm Fire and Casualty Company, Case No. 15-cv-04093 (W.D. Mo.); Jeff Dennington v. State

Farm Fire and Casualty Company, Case No. 14-cv-04001 (W.D. Ak.); Frank Selby v. State

Farm Mutual Automobile Insurance Company, Case No. 2010-CH-43684 (Circuit Court of Cook

County, Illinois); Timothy O’Sullivan v. iSpring Water Systems, LLC, Case No. 17-cv-2237

(N.D. Ga.) In re Auto Body Shop Antitrust Litigation, Case No. 14-md-02557 (M.D. Fla.); Kevin

Pine v. A Place for Mom, Inc., 2:17-cv-01826 (W.D. Wa.); Karpilovsky v. All Web Leads, Inc.,



                                               2
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 19 of 199 PageID #:82




1:17-cv-01307 (N.D. Ill. 2017); Accardi v. Hartford Underwrites Insurance Company, 18-cvs-

2162 (N.C. Business Court); Brittany Burk v. Direct Energy, LP, Case No. 4:19-cv-663 (S.D.

Tx.); Bellenger v. Accounts Receivable Management, Inc., 19-cv-60205 (S.D. Fla.); Drake v.

Mirand Response Systems, Inc., Civil Action No.: 1:19-CV-1458-RLY-DML (S.D. In.); Fry v.

General Revenue Corporation, Civil Action No.: 19-cv-172 (S.D. Oh.); Poole v. Benjamin

Moore, 18-cv-05168 (W.D. Wa.); Thomas v. Financial Corporation of America, 3:19-cv-00152

(N.D. Tex.); Bonoan v. Adobe Inc., 3:19-cv-01068 (N.D. Cal.); Musto v. American Express

Company, 19-cv-01782 (S.D. N.Y.); Palmer v. KCI USA, Inc., Case No. 19-cv-3084 (D. Neb.).

       5.      I have been appointed by federal courts to act as Class Counsel for millions of

consumers and recovered tens of millions of dollars for consumers throughout the country.

Presently, I am lead or co-lead counsel in more than 30 active class action lawsuits pending in

State and Federal courts across the Country.

       6.      In addition to concentrating my practice on class action litigation involving

consumer, privacy, and product liability matters, I also make substantial efforts to stay apprised

of the current law on these issues. In recent years, I have attended various legal training

seminars and conferences such as the dri™ conference for Class Actions, The Consumer Rights

Litigation Conference and Class Action Symposium, as well as attended various seminars

offered by Strafford on class action issues. I am also a member of the International Association

of Privacy Professionals.

       7.      I graduated from the University of Illinois at Urbana-Champaign in 2007 (B.A.

Economics), and from the University of Illinois College of Law in 2010 (J.D., cum laude).

While at the U of I College of Law, I was a member of, and ultimately appointed as the

Executive Editor for, the Illinois Business Law Journal. My published work includes: The U.S.



                                                 3
   Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 20 of 199 PageID #:83




Financial Crisis: Is Legislative Action the Right Approach? March 2, 2009. The Illinois

Business Law Journal.

        8.      I became licensed to practice law in the State of Illinois in 2010, and am a

member of the Trial bar for the Northern District of Illinois as well as the U.S. Bankruptcy Court

for the Northern District of Illinois. I am also admitted to practice in federal courts across the

country, including, but not limited to, the U.S. District Courts for the Eastern District of Texas,

the District of Colorado, the District of Nebraska, and the Central District of Illinois.

        9.      Since the filing of this case, my firm has litigated vigorously on behalf of the

class, expending substantial resources. If appointed as Class Counsel, my firm will continue its

dedication to pursuing this case on behalf of the Class, and will expend the resources necessary

to ensure that the interests of the class are served well.

                                           *       *         *

        I declare under penalty of perjury of the laws of Illinois and the United States that the

foregoing is true and correct, and that this declaration was executed in Chicago, Illinois on this

4th day of December 2019.

                                                        /s/ Gary M. Klinger
                                                                Gary M. Klinger




                                                   4
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 21 of 199 PageID #:84




                             Exhibit 2
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 22 of 199 PageID #:85




                     SETTLEMENT AGREEMENT AND RELEASE

1. PREAMBLE

  1.1.    This class action Settlement Agreement and Release (“Agreement”) is entered into by
          and among the individuals and entities defined below as “Plaintiffs” and the
          individuals and entities defined below as “TikTok” where Plaintiffs and TikTok are
          collectively referred to herein as the “Parties.”

  1.2.    This Agreement is intended by the Parties to fully, finally, and forever resolve,
          discharge, and settle the Released Claims (as the term is defined below), upon and
          subject to the terms and conditions of this Agreement, and subject to preliminary and
          final approval of the Court.

2. DEFINITIONS

  2.1.    “Agreement” means this Settlement Agreement and Release, including all exhibits.
  2.2.    “Civil Actions” mean all of the civil actions, arbitrations, or other legal proceedings
          that have been, will be, or could be initiated by Plaintiffs relating to the subject matter
          at issue in the Complaint.

  2.3.    “Class” means all persons residing in the United States who registered for or used the
          Musical.ly and/or TikTok software application prior to the Effective Date when under
          the age of 13 and their parents and/or legal guardians.

  2.4.    “Class Counsel” means the attorneys representing Plaintiffs who sign this Agreement
          as Class Counsel up until such time as the Court appoints counsel to represent the
          Class; and following such appointment, “Class Counsel” shall mean the counsel so
          appointed by the Court.

  2.5.    “Class Member” means any person who qualifies under the definition of the Class,
          excluding: (i) TikTok, its parent, subsidiaries, successors, affiliates, officers, and
          directors; (ii) the judge(s) to whom the Civil Actions are assigned and any member of
          the judges’ or judges’ immediate family; (iii) Persons who have settled with and
          released TikTok from individual claims substantially similar to those alleged in the
          Civil Actions; and (iv) Persons who submit a valid and timely Request for Exclusion.

  2.6.    “Class Representatives” mean Sherri LeShore and Laura Lopez, acting either
          individually or through Class Counsel.

  2.7.    “Complaint” means the draft complaint attached as an exhibit hereto.

  2.8.    “Court” means the federal District Court for the Northern District of Illinois and any
          appellate court which may review any orders entered by the District Court related to
          this Agreement.

  2.9.    “Day” or “days” refer to calendar days.

  2.10.   “Effective Date” means the first date after either (i) the time to appeal the Final Order
          and Judgment has expired with no appeal having been filed or (ii) the Final Order and
          Judgment is affirmed on appeal by a reviewing court and no longer reviewable by any
          court.

                                                 1
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 23 of 199 PageID #:86



2.11.   “Execution” means the signing of this Agreement by all signatories hereto.

2.12.   “Fee Award” means any attorneys’ fees, reimbursement of expenses, and other costs
        awarded by the Court to Class Counsel as allowed by this Agreement.

2.13.   “Final Approval Hearing” means the hearing before the Court where (i) the Parties
        request that the Court approve this Agreement as fair, reasonable, and adequate; (ii)
        the Parties request that the Court enter its Final Order and Judgment in accordance
        with this Agreement; and (iii) Class Counsel request approval of their petition for
        reasonable attorneys’ fees and expenses, as well as any requested incentive award to
        the Class Representatives.

2.14.   “Final Order and Judgment” means the order entered by the Court, in a form that is
        mutually agreeable to the Parties, approving this Agreement as fair, reasonable,
        adequate, and in the best interest of the Class as a whole, and making such other
        findings and determinations as the Court deems necessary and appropriate to
        effectuate the terms of this Agreement, without modifying any terms of this
        Agreement that either Party deems material.

2.15.   “Incentive Award” means any amount awarded by the Court to the Class
        Representatives as compensation for serving as Class Representatives.

2.16.   “Notice Plan” means the planned method by which notice of this Agreement will be
        given to the Class.

2.17.   “Notice of Proposed Class Action Settlement” means the notice described in the
        Notice Plan.

2.18.   “Opt-Out Deadline” means the deadline for a Class Member to submit a Request for
        Exclusion as set forth in the Preliminary Approval Order and which will be no more
        than sixty (60) days from the completion date of the Notice of Proposed Class Action
        Settlement.

2.19.   “Parties” means, collectively, the Plaintiffs and TikTok, and “Party” means any one
        of them.

2.20.   “Person” means an individual or legal entity, including an association, or his, her, or
        its respective estate, successors, or assigns.

2.21.   “Plaintiffs” mean the Class Representatives acting on behalf of themselves and all
        Class Members.

2.22.   “Plan of Allocation” means the plan for allocating the Settlement Fund described in
        this Agreement, or other such plan for allocating the Settlement Fund as may be
        approved by the Court.

2.23.   “Preliminary Approval Order” means the order issued by the Court provisionally (i)
        granting preliminary approval of this Agreement; (ii) certifying the Class for
        settlement purposes; (iii) appointing Class Representatives and Class Counsel; (iv)
        approving the form and manner of the Notice Plan and appointing a Settlement
        Administrator; (v) establishing deadlines for Requests for Exclusion and the filing of
        objections to the proposed settlement contemplated by this Agreement; (vi) finding
        that the Parties have complied with 28 U.S.C. § 1715; and (vii) scheduling the Final
        Approval Hearing.
                                              2
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 24 of 199 PageID #:87



  2.24.   “Released Claims” means any claims, complaints, actions, proceedings, or remedies
          of any kind (including, without limitation, claims for attorneys’ fees and expenses and
          costs) whether in law or in equity, under contract, tort or any other subject area, or
          under any statute, rule, regulation, order, or law, whether federal, state, or local, on
          any grounds whatsoever, arising from the beginning of time through the Effective
          Date, that were, could have been, or could be asserted by the Releasing Parties arising
          out of or relating to any acts, facts, omissions or obligations, whether known or
          unknown, whether foreseen or unforeseen, arising out of or relating to the Civil
          Actions or the subject matter of the Complaint.

  2.25.   “Released Parties” means TikTok Inc., Musical.ly Inc., Musical.ly the Cayman
          Islands corporation, ByteDance Technology Co. Ltd., as well as any and all of their
          current or former directors, officers, members, administrators, agents, insurers,
          beneficiaries, trustees, employee benefit plans, representatives, servants, employees,
          attorneys, parents, subsidiaries, affiliates, divisions, branches, units, shareholders,
          investors, contractors, successors, predecessors, joint venturers, related entities,
          assigns, and all other individuals and entities acting on their behalf.

  2.26.   “Releasing Parties” means Plaintiffs and all Class Members, as well as their present,
          former, and future heirs, executors, administrators, estates, representatives, agents,
          attorneys, partners, successors, predecessors-in-interest, directors, officers, members,
          insurers, beneficiaries, trustees, employee benefit plans, servants, employees, parents,
          subsidiaries, affiliates, divisions, branches, units, shareholders, investors, contractors,
          joint venturers, related entities, and assigns, and all other individuals and entities
          acting on their behalf.

  2.27.   “Request for Exclusion” means the form that must be completed and returned in the
          manner and within the time period specified in this Agreement for a Class Member to
          request exclusion from the Class.

  2.28.   “Settlement Administrator” means a third-party class action settlement administrator
          to be selected by the Parties’ mutual agreement to implement aspects of this
          Agreement.

  2.29.   “Settlement Fund” means the $1,100,000 total sum that TikTok will pay in
          connection with this Agreement, deposited into a common fund for payment of (i)
          distributions to Class Members, (ii) the Fee Award, (iii) the Incentive Awards, and
          (iv) all settlement administration and notice costs.

  2.30.   “TikTok” means TikTok Inc. and all of its parent and subsidiary corporations and
          those acting on their behalf.

3. RECITALS

  3.1.    On June 3, 2019, Class Counsel sent a demand letter and draft complaint to TikTok
          alleging violations of the privacy rights of the Plaintiffs in connection with the
          operation of the Musical.ly and TikTok software applications.

  3.2.    On October 22, 2019, after significant negotiations between the Parties’ counsel, the
          Parties participated in an all-day mediation with Gregory Lindstrom of Phillips ADR
          that resulted in this Agreement to settle the Civil Actions on a class-wide basis.

  3.3.    Plaintiffs have conducted meaningful investigation and analyzed and evaluated the
          merits of the claims made to date against TikTok, and the impact of this Agreement
                                                 3
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 25 of 199 PageID #:88



         on Plaintiffs and the Class, and based upon that analysis and the evaluation of a
         number of factors, and recognizing the substantial risks of continued litigation,
         including the possibility that the Civil Actions, if not settled now, might not result in
         any recovery whatsoever for the Class, or might result in a recovery that is less
         favorable to the Class, and that any such recovery would not occur for several years,
         Plaintiffs are satisfied that the terms and conditions of this Agreement are fair,
         reasonable, and adequate, and that this Agreement is in the best interest of the Class.

  3.4.   TikTok has denied and continues to deny each allegation and all charges of
         wrongdoing or liability of any kind whatsoever asserted or that could have been
         asserted in the Civil Actions.

  3.5.   While Plaintiffs believe these claims possess substantial merit and while TikTok
         vigorously disputes such claims, without in any way agreeing as to any fault or
         liability, the Parties have agreed to enter into this Agreement as an appropriate
         compromise of the Class claims to put to rest all controversy and to avoid the
         uncertainty, risk, expense, and burdensome, protracted, and costly litigation that
         would be involved in prosecuting and defending the Civil Actions.

  3.6.   The Parties therefore agree that, in consideration for the undertakings, promises, and
         payments set forth in this Agreement and upon the entry by the Court of a Final Order
         and Judgment approving and directing the implementation of the terms and
         conditions of this Agreement, the Civil Actions will be settled and compromised upon
         the terms and conditions set forth below.

4. RESTRICTIONS ON USE OF THIS AGREEMENT

  4.1.   This Agreement is for settlement purposes only and is entered into as a compromise
         to avoid the inherent risks and expenses posed by continued litigation of the claims in
         the Civil Actions. Neither the fact nor content of this Agreement, nor any action
         based on it, will constitute, be construed as, or be admissible in evidence as an
         admission of the validity of any claim, of any fact alleged in the Civil Actions or in
         any other pending or subsequently filed action, or of any wrongdoing, fault, violation
         of law, or liability or non-liability, wrongdoing, fault, or violation of law or fact
         alleged in the Civil Actions.

  4.2.   Subject to approval by the Court, TikTok conditionally agrees and consents to
         jurisdiction, venue, and certification of the Class for settlement purposes only and
         within the context of this Agreement only. If this Agreement, for any reason, is not
         approved or is otherwise terminated, TikTok reserves the right to assert any and all
         objections and defenses to jurisdiction, venue, certification of a litigation class, or
         other defenses; and neither this Agreement nor any order or other action relating to
         this Agreement may be offered as evidence in support of jurisdiction, venue, or class
         certification for a purpose other than settlement pursuant to this Agreement.

5. SETTLEMENT FUND

  5.1.   The Settlement Administrator will create an account into which TikTok will deposit
         the total sum of $1,100,000 for the Settlement Fund within 30 days after entry of the
         Preliminary Approval Order.

  5.2.   The Settlement Administrator will place the Settlement Fund in an interest-bearing
         account created by order of the Court intended to constitute a “qualified settlement
         fund” (“QSF”) within the meaning of Section 1.468B-1 of the Treasury Regulations
                                               4
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 26 of 199 PageID #:89



       (“Treasury Regulations”) promulgated under the U.S. Internal Revenue Code of
       1986, as amended (the “Code”). TikTok shall be the “transferor” to the QSF within
       the meaning of Section 1.468B-1(d)(1) of the Treasury Regulations with respect to
       the Settlement Fund or any other amount Transferred to the QSF pursuant to this
       Settlement Agreement. The Settlement Administrator shall be the “administrator” of
       the QSF within the meaning of Section 1.468B-2(k)(3) of the Treasury Regulations,
       responsible for causing the filing of all tax returns required to be filed by or with
       respect to the QSF, paying from the QSF any taxes owed by or with respect to the
       QSF, and complying with any applicable information reporting or tax withholding
       requirements imposed by Section 1.468B-2(l)(2) of the Treasury Regulations or any
       other applicable law on or with respect to the QSF. TikTok and the Settlement
       Administrator shall reasonably cooperate in providing any statements or making any
       elections or filings necessary or required by applicable law for satisfying the
       requirements for qualification as a QSF, including any relation-back election within
       the meaning of Section 1.468B-1(j) of the Treasury Regulations.

5.3.   Other than the Settlement Fund, TikTok will have no financial obligations to
       Plaintiffs, the Class, or the Settlement Administrator under this Agreement.

5.4.   The Settlement Administrator will draw from the Settlement Fund to cover all
       obligations with respect to costs related to this Agreement, including the expenses of
       the Settlement Administrator, the Notice Plan, payments to Class Members, any
       Incentive Awards, any Fee Award, and any other administrative fees and expenses in
       connection with this Agreement; provided, however, that the Parties must approve
       any payments to the Settlement Administrator prior to the Settlement Administrator
       incurring such expenses.

5.5.   If this Agreement is terminated, the Settlement Administrator will return all funds to
       TikTok within ten (10) days of the termination date; provided, however, that the
       Settlement Administrator need not return any funds already spent on notice and on
       reasonable Settlement Administrator expenses before the termination date.

5.6.   TikTok, TikTok’s Counsel, and the Released Parties shall have no liability, obligation
       or responsibility with respect to the investment, disbursement, or other administration
       or oversight of the Settlement Fund or QSF and shall have no liability, obligation or
       responsibility with respect to any liability, obligation or responsibility of the
       Settlement Administrator, including but not limited to, liabilities, obligations or
       responsibilities arising in connection with the investment, disbursement or other
       administration of the Settlement Fund and QSF.

5.7.   Once deposited by TikTok, the Settlement Fund shall be deemed and considered to be
       in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court
       until such time as such funds shall be distributed pursuant to the Agreement and/or
       further order(s) of the Court.

5.8.   Notwithstanding any effort, or failure, of the Settlement Administrator or the Parties
       to treat the Settlement Fund as a QSF, any tax liability, together with any interest or
       penalties imposed thereon, incurred by TikTok or any Releasees resulting from
       income earned on the Settlement Fund or the payments made from the Settlement
       Fund (or the receipt of any payment under this paragraph) shall be reimbursed from
       the Settlement Fund in the amount of such tax liability, interest or penalties promptly
       upon and in no event later than five (5) days after TikTok’s or any Released Party’s
       written request to the Settlement Administrator.

                                             5
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 27 of 199 PageID #:90



  5.9.    For avoidance of doubt, neither TikTok nor any Released Party shall have any
          liability, obligation, or responsibility whatsoever for tax obligations arising from
          payments to any Class Member, or based on the activities and income of the QSF. In
          addition, neither TikTok nor any Released Party shall have any liability, obligation,
          or responsibility whatsoever for tax obligations arising from payments to Class
          Counsel. The QSF will be solely responsible for its tax obligations. Each Class
          Member will be solely responsible for his or her tax obligations. Each Class Counsel
          attorney or firm will be solely responsible for his, her, or its tax obligations.

  5.10.   TikTok shall have no liability whatsoever with respect to (i) any act, omission, or
          determination by Class Counsel or the Settlement Administrator, or any of their
          respective designees or agents, in connection with the administration of the settlement
          or otherwise; (ii) the management, investment, or distribution of the Settlement Fund;
          (iii) the Plan of Allocation; (iv) the determination, administration, or calculation of
          claims to be paid to Class Members from the Settlement Fund; or (v) the payment or
          withholding of taxes or related expenses, or any expenses or losses incurred in
          connection therewith. The Releasing Parties, Class Representatives, and Class
          Counsel release TikTok from any and all liability and claims arising from or with
          respect to the administration, investment or distribution of the Settlement Fund.

  5.11.   No person shall have any claim against Class Representatives, Class Counsel or the
          Settlement Administrator, or any other person designated by Class Counsel, based on
          determinations or distributions made substantially in accordance with this Agreement
          and the settlement contained herein, the Plan of Allocation, or further order(s) of the
          Court.

6. PLAN OF ALLOCATION

  6.1.    The Settlement Fund shall be distributed and allocated according to the following
          preferential order:

          6.1.1. To pay all expenses incurred by the Settlement Administrator for the Notice
                 Plan and settlement administration;

          6.1.2. To pay any taxes described herein;

          6.1.3. After the Effective Date, to allocate funds for any Fee Award and Incentive
                 Awards;

          6.1.4. After the Effective Date and after allocation of funds for all of the above, to
                 pay the remaining unallocated portion of the Settlement Fund to Class
                 Members on a pro rata basis in accordance with the Final Approval Order or
                 any subsequent order of the Court;

          6.1.5. After payment of all valid claims to Class Members, to pay any Fee Award
                 and Incentive Awards; and

          6.1.6. To distribute any residue of the Settlement Fund to a cy pres recipient or other
                 appropriate recipient as may be determined by the Court.

  6.2.    Settlement Payments to Class Members

          6.2.1. Class Members may submit one claim per Class Member to receive by
                 electronic payment a potential pro rata distribution of the Settlement Fund
                                               6
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 28 of 199 PageID #:91



              remaining after payment of Notice Plan and administration expenses, taxes,
              any Fee Award, and any Incentive Awards.

       6.2.2. The method for submitting a claim and for receiving a distribution by
              electronic payment will be described and provided in the Notice Plan after
              consultation with the Settlement Administrator.

       6.2.3. To submit a claim, Class Members must provide to the Settlement
              Administrator (i) their name, residential address, and email address; (ii) an
              attestation confirming they meet the eligibility requirements to be a Class
              Member; (iii) information sufficient for the Settlement Administrator to make
              a distribution to the Class Member by the electronic means described in the
              Notice Plan; and (iv) a statement under penalty of perjury that they have not
              submitted more than one claim and that the information they submit is true
              and correct.

       6.2.4. Class Members with valid claims who fail to provide sufficient or correct
              information or fail to submit a valid claim within the time period identified in
              the Notice Plan relinquish their right to any payment from the Settlement
              Fund.

       6.2.5. The Settlement Administrator shall review all claims to determine their
              validity. The Settlement Administrator may reject any claim that does not
              comply in any material respect with the instructions in the Notice Plan; is not
              submitted by a Class Member; is a duplicate of another claim; is determined
              to be a fraudulent claim; or is submitted after the deadline for claims. The
              decision of the Settlement Administrator shall be final as to the determination
              of the Claimant’s recovery.

       6.2.6. Late claims may be considered if deemed appropriate by the Settlement
              Administrator in consultation with Class Counsel, or if ordered by the Court.

       6.2.7. Claims of Class Members that are deemed valid shall be paid out to Class
              Members by the Settlement Administrator beginning 14 days after the
              Effective Date, or as soon thereafter as is reasonably practical.

6.3.   Residue

       6.3.1. If the Settlement Administrator determines that after payment of Notice Plan
              and administration expenses, taxes, any Fee Award, and any Incentive Awards
              that the Settlement Fund will be insufficient to cover the expense of
              processing and paying all of the claims received from Class Members; or if
              after payment of Class Member claims there remains a residue portion of the
              Settlement Fund that cannot feasibly be distributed on a pro rata basis to Class
              Members who submitted a claim, the Court may direct the Settlement
              Administrator to pay the residue to an appropriate cy pres recipient or other
              recipient as the Court may decide in its discretion.

       6.3.2. When any such residue exists, Class Counsel shall promptly submit a request
              for order to the Court informing the Court of the residue.




                                            7
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 29 of 199 PageID #:92



7. SUBMISSION FOR PRELIMINARY APPROVAL

  7.1.    Within 30 days after Execution, Class Counsel will submit this Agreement to the
          Court and request that the Court enter the Preliminary Approval Order in a form
          mutually agreed to by the Parties and in compliance with all applicable laws, rules,
          and orders and local guidelines of the Court.

  7.2.    Class Counsel will take any acts reasonably necessary to carry out this Agreement’s
          expressed intent.

8. NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

  8.1.    The Parties shall agree to the Notice Plan before submission of this Agreement for
          preliminary approval. The specific text and content of the Notice Plan and Notice of
          Proposed Class Action Settlement will be mutually agreed upon by the Parties,
          subject to Court approval.

  8.2.    Because TikTok asserts it has no way to directly contact or identify Class Members,
          notification will be through a combination of online social media ads and website
          link.

  8.3.    TikTok has no obligation to facilitate delivery of the Notice of Proposed Class Action
          Settlement. For example, TikTok will have no obligation to search and provide
          information relating to the Class or to send bulk email messages to any Person or
          group of Persons.

  8.4.    Within 10 days after the filing of this Agreement with the Court, the Settlement
          Administrator shall notify the appropriate state and federal officials of this Agreement
          pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

9. CLASS MEMBERS’ RIGHT OF EXCLUSION/INCLUSION

  9.1.    A Class Member may request exclusion from the Class up until the Opt-Out
          Deadline. To request exclusion, the Class Member must complete, sign, and mail to
          the Settlement Administrator a Request for Exclusion, using a form to be agreed on
          by the Parties. The Request for Exclusion must be signed by the Class Member
          seeking exclusion under penalty of perjury. The Request for Exclusion must be
          postmarked on or before the Opt-Out Deadline. Any Person who submits a valid and
          timely Request for Exclusion shall not be entitled to relief under, and shall not be
          affected by, this Agreement or any relief provided by this Agreement.

  9.2.    The Parties shall have the right to challenge the timeliness and validity of any
          Request for Exclusion. The Court shall determine whether any contested exclusion
          request is valid.

  9.3.    Within 10 days after the Opt-Out Deadline, the Settlement Administrator will provide
          the Parties a list of all Persons who opted out by validly requesting exclusion.

10. OBJECTIONS

  10.1.   Any Class Member who does not submit a valid and timely Request for Exclusion
          may object to the fairness, reasonableness, or adequacy of this Agreement. Class
          Members may not seek to exclude themselves from the Class and submit an objection
          to this Agreement.
                                               8
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 30 of 199 PageID #:93



  10.2.   No later than 21 days before the Final Approval Hearing, any Class Member who
          wishes to object to any aspect of this Agreement must send to the Settlement
          Administrator, Class Counsel, and TikTok’s counsel, and file with the Court, a
          written statement of the objection(s). The written statement of the objection(s) must
          include (i) a detailed statement of the Class Member’s objection(s), as well as the
          specific reasons, if any, for each objection, including any evidence and legal authority
          the Class Member wishes to bring to the Court’s attention and any evidence the Class
          Member wishes to introduce in support of his/her objection(s); (ii) the Class
          Member’s full name, address and telephone number; and (iii) information
          demonstrating that the Class Member is entitled to be included as a member of the
          Class.

  10.3.   Class Members may raise an objection either on their own or through an attorney
          hired at their own expense. If a Class Member hires an attorney other than Class
          Counsel to represent him or her, the attorney must (i) file a notice of appearance with
          the Court no later than 21 days before the Final Approval Hearing or as the Court
          otherwise may direct, and (ii) deliver a copy of the notice of appearance on Class
          Counsel and TikTok’s counsel, no later than 21 days before the Final Approval
          Hearing. Class Members, or their attorneys, intending to make an appearance at any
          hearing relating to this Agreement, including the Final Approval Hearing, must
          deliver to Class Counsel and TikTok’s counsel, and file with the Court, no later than
          21 days before the date of the hearing at which they plan to appear, or as the Court
          otherwise may direct, a notice of their intention to appear at that hearing.

  10.4.   Any Class Member who fails to comply with the provisions of the preceding
          subsections shall waive and forfeit any and all rights he or she may have to appear
          separately and/or object, and shall be bound by all the terms of this Agreement and by
          all proceedings, orders, and judgments in the Civil Actions.

11. RELEASES; EXCLUSIVE REMEDY; DISMISSAL OF ACTIONS

  11.1.   Upon entry of the Final Order and Judgment, and regardless of whether any Class
          Member executes and delivers a written release, each Plaintiff and each Class
          Member (each of whom is a Releasing Party) shall be deemed to waive, release and
          forever discharge TikTok and the Released Parties from all Released Claims. No
          Released Party will be subject to any liability or expense of any kind to any Releasing
          Party with respect to any Released Claim.

  11.2.   Upon entry of the Final Order and Judgment, the Releasing Parties, and each of them,
          will be deemed to have, and will have, expressly waived and relinquished, to the
          fullest extent permitted by law, the provisions, rights and benefits of Section 1542 of
          the California Civil Code, which provides as follows:

          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
          CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
          EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE
          AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
          AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
          PARTY.

  11.3.   Upon entry of the Final Order and Judgment, the Releasing Parties, and each of them,
          will be deemed to have, and will have, waived any and all provisions, rights and
          benefits conferred by any law of any state or territory of the United States, or
          principle of common law, or the law of any jurisdiction outside of the United States,
                                               9
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 31 of 199 PageID #:94



          which is similar, comparable or equivalent to Section 1542 of the California Civil
          Code. Plaintiffs acknowledge that they may discover facts in addition to or different
          from those that they now know or believe to be true with respect to the subject matter
          of this release, but that it is their intention to finally and forever to settle and release
          the Released Claims, notwithstanding any unknown claims they may have.

  11.4.   This Agreement shall be the sole and exclusive remedy for any and all Released
          Claims. Upon entry of the Final Order and Judgment, each Class Member shall be
          barred from initiating, asserting, or prosecuting any Released Claims against the
          Released Parties.

  11.5.   Upon entry of Final Order and Judgment, the Civil Actions shall be dismissed with
          prejudice.

12. CLASS COUNSEL FEES AND COSTS AND INCENTIVE AWARDS

  12.1.   Plaintiffs may apply to the Court seeking a reasonable portion of the Settlement Fund
          as payment of any reasonable attorneys’ fees and costs (the Fee Award) and any
          Incentive Award in recognition of the Class Representatives’ efforts on behalf of the
          Class as appropriate compensation for their time and effort expended in serving the
          Class.

  12.2.   Class Representatives may seek an aggregate Incentive Award totaling no more than
          $5,000 to be divided equally among them.

  12.3.   This Agreement contains no rights and restrictions regarding Class Counsel’s
          application for a Fee Award beyond the right to seek a reasonable fee award.

  12.4.   It is not a condition of this Agreement that any particular amount of attorneys’ fees,
          costs or expenses or incentive awards be approved by the Court, or that such fees,
          costs, expenses or awards be approved at all. Any order or proceeding relating to the
          amount of any award of attorneys’ fees, costs, or expenses or inventive awards, or
          any appeal from any order relating thereto, or reversal or modification thereof, shall
          not operate to modify, terminate or cancel this Agreement, or affect or delay the
          finality of the Final Order and Judgment, except that any modification, order or
          judgment cannot result in TikTok’s overall obligation exceeding the agreed-upon
          amount of the Settlement Fund.

  12.5.   The Settlement Administrator shall pay the Fee Award and Incentive Awards that
          have been allocated from the Settlement Fund as soon as is reasonably practical after
          payment of all valid claims by Class Members.

  12.6.   Except as otherwise provided in this section, each Party will bear its own costs,
          including attorneys’ fees, incurred in connection with the Civil Actions.

13. TERMINATION OF THE AGREEMENT

  13.1.   The performance of this Agreement is expressly contingent upon achieving the
          Effective Date. This includes both (i) the entry of the Preliminary Approval Order
          approving this Agreement, including the Notice Plan, and the Final Order and
          Judgment approving this Agreement and the expiration of all appeal periods and
          appeal rights without modification to the Final Order and Judgment that any Party
          deems material. If the Court fails to issue either (1) the Preliminary Approval Order
          or (ii) the Final Order and Judgment approving this Agreement without modification
                                                10
  Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 32 of 199 PageID #:95



          that any Party deems material following conclusion of the Final Approval Hearing,
          this Agreement will be deemed terminated.

  13.2.   If the Final Order and Judgment is vacated or reversed by a reviewing court in whole
          or in part in any manner that prohibits subsequent approval of the Agreement without
          material modification, this Agreement will be deemed terminated (except with respect
          to rulings on any Fee Award), unless all Parties who are adversely affected thereby, in
          their sole discretion within thirty (30) days of receipt of such ruling, provide written
          notice to all other Parties of their intent to proceed with this Agreement as modified.

  13.3.   If this Agreement is deemed terminated by refusal of the Court to approve or affirm
          approval of the Agreement, it will have no force or effect whatsoever, shall be null
          and void, and will not be admissible as evidence for any purpose in any pending or
          future litigation in any jurisdiction.

  13.4.   Upon termination of the Agreement for any reason, unless otherwise agreed to in
          writing by the Parties, Plaintiffs and Class Counsel shall dismiss the Civil Actions
          filed by them without prejudice and will only refile such causes of action in a venue
          that is both proper and convenient for litigation purposes, taking into account the
          convenience of parties and witnesses who would be affected by the litigation.

14. CONFIDENTIALITY

  14.1.   Other than responses to inquiries from governmental entities or as necessary to
          comply with federal and state tax and securities laws or comply with the terms of this
          Agreement, no Party shall initiate any publicity relating to or make any public
          comment regarding this Agreement until a motion seeking the Preliminary Approval
          Order is filed with the Court.

  14.2.   Unless and until all Parties execute this Agreement and present it to the Court in a
          motion seeking the Preliminary Approval Order, the Parties agree that all terms of
          this Agreement will remain confidential and subject to Federal Rule of Evidence 408.

15. ENFORCEMENT OF THE AGREEMENT

  15.1.   The Court will retain jurisdiction to enforce the terms of this Agreement, and all
          Parties hereto submit to the jurisdiction of the Court for and only for purposes of
          implementing and enforcing the settlement embodied in this Agreement. As part of its
          continuing jurisdiction, the Court may amend, modify or clarify orders issued in
          connection with this settlement upon good cause shown by a party. No other court or
          tribunal will have any jurisdiction over claims or causes of action arising under this
          Agreement.

  15.2.   This Agreement will be governed by and construed in accordance with the internal
          laws of the State of California without regard to conflicts of law principles that would
          direct the application of the laws of another jurisdiction.

  15.3.   The prevailing party in any action or proceeding in which is asserted a claim or cause
          of action arising under this Agreement will be entitled to recover all reasonable costs
          and attorneys’ fees incurred in connection with the action or proceeding.




                                               11
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 33 of 199 PageID #:96



16. MISCELLANEOUS

  16.1.   This Agreement, including all attached exhibits, shall constitute the entire agreement
          among the Parties (and covering the Parties and the Class) with regard to the subject
          matter of this Agreement and shall supersede any previous agreements and
          understandings between the Parties.

  16.2.   This Agreement may not be changed, modified or amended except in writing signed
          by Class Counsel and TikTok’s counsel, subject to Court approval if required.

  16.3.   Each Party represents and warrants that it enters into this Agreement of his, her, or its
          own free will. Each Party is relying solely on its own judgment and knowledge and is
          not relying on any statement or representation made by any other Party or any other
          Party’s agents or attorneys concerning the subject matter, basis, or effect of this
          Agreement.

  16.4.   This Agreement has been negotiated at arm’s length by Class Counsel and TikTok’s
          counsel. In the event of any dispute arising out of this Agreement, or in any
          proceeding to enforce any of the terms of this Agreement, no Party shall be deemed to
          be the drafter of this Agreement or of any particular provision or provisions, and no
          part of this Agreement shall be construed against any Party on the basis of that
          Party’s identity as the drafter of any part of this Agreement.

  16.5.   The Parties agree to cooperate fully and to take all additional action that may be
          necessary or appropriate to give full force and effect to the basic terms and intent of
          this Agreement.

  16.6.   This Agreement shall be binding upon and inure to the benefit of all the Parties and
          Class Members, and their respective representatives, heirs, successors, and assigns.

  16.7.   The headings of the sections of this Agreement are included for convenience only and
          shall not be deemed to constitute part of this Agreement or to affect its construction.

  16.8.   Prior to pursuing relief or submitting any dispute relating to this Agreement or the
          Civil Actions to the Court, the Parties and Class Counsel agree to mediate the dispute
          before Gregory P. Lindstrom in San Francisco, California.

  16.9.   Any notice, instruction, court filing, or other document to be given by any Party to
          any other Party shall be in writing and delivered personally or sent by registered or
          certified mail, postage prepaid, or overnight delivery service to the respective
          representatives identified below or to other recipients as the Court may specify. As of
          the date of this Agreement, these respective representatives are as follows:

           For the Class:                                 For TikTok:

           Gary E. Mason                                  Anthony J Weibell
           WHITFIELD BRYSON & MASON                       WILSON SONSINI GOODRICH &
           LLP                                            ROSATI, P.C.
           5101 Wisconsin Ave., NW, Ste. 305              650 Page Mill Road
           Washington, DC 20016                           Palo Alto, CA 94304-1050
           Phone: 202.640.1160                            aweibell@wsgr.com
           Fax: 202.429.2294
           gmason@wbmllp.com

                                               12
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 34 of 199 PageID #:97




16.10. The Parties each represent and warrant that they have not sold, assigned, transferred,
       conveyed, subrogated, or otherwise disposed of any claim or demand covered by this
       Agreement. If a Class Member has sold, assigned, transferred, conveyed, subrogated
       or otherwise disposed of any claim or demand, the Person that acquired such claim or
       demand is bound by the terms of this Agreement to the same extent as the Class
       Member would have been but for the sale, assignment, transfer, conveyance, or other
       disposition.

16.11. The respective signatories to this Agreement each represent that they are fully
       authorized to enter into this Agreement on behalf of the respective Parties.

16.12. The waiver by one Party of any breach of this Agreement by any other Party will not
       be deemed as a waiver of any other prior or subsequent breaches of this Agreement.

16.13. All of the Exhibits to this Agreement are material and integral parts thereof and are
       fully incorporated herein by this reference.

16.14. This Agreement may be executed in one or more counterparts, and may be executed
       by facsimile or electronic signature. All executed counterparts and each of them will
       be deemed to be one and the same instrument.

16.15. This Agreement will be binding upon, and inure to the benefit of, the successors and
       assigns of the Parties hereto and the Released Parties.


                       [SIGNATURES ON FOLLOWING PAGE]




                                            13
DocuSign Envelope ID: 8873E22A-2772-4D7D-8F40-AF70CE49106A
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 35 of 199 PageID #:98



            THIS SETTLEMENT AGREEMENT AND RELEASE IS AGREED TO AND APPROVED
            BY:



                                              Plaintiffs and Class Representatives


                                                                       11/18/2019
            ______________________________                             ____________________________
            Sherri LeShore                                                         Date

                                                                       11/18/2019
            ______________________________                             ____________________________
            Laura Lopez                                                            Date




                                                             Class Counsel


                                                                       11/19/2019
            ______________________________                             ____________________________
            Gary E. Mason                                                          Date
            WHITFIELD BRYSON & MASON LLP

                                                                       11/19/2019
            ______________________________                             ____________________________
            Gary M. Klinger                                                        Date
            KOZONIS & KLINGER, LTD.




                                                             TikTok Inc.




            _____________________________                              ____________________________
            Vanessa Pappas                                                         Date
            General Manager, North America & Australia




                                                                  14
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 36 of 199 PageID #:99
DocuSign Envelope ID: 8873E22A-2772-4D7D-8F40-AF70CE49106A
               Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 37 of 199 PageID #:100




                                                       Exhibit A
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 38 of 199 PageID #:101

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     Danielle L. Perry (SBN 292120)
 1   Whitfield Bryson & Mason LLP
     5101 Wisconsin Ave., NW, Ste. 305
 2   Washington, DC 20016
 3   Phone: 202.640.1168
     Fax: 202429-2294
 4   Email: dperry@wbmllp.com
 5 Attorneys for Plaintiffs
 6
     [Additional counsel appear on signature page]
 7
 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10 Christina Church, Heather Hall, Jill Holyfield,   )
   Orlena Abshire, Gilbert Ackerson, Claryse         )
11 Ahmed, Niki Akers, Sage Alexander, Kristina       )
12 Alferez, Michelle Altman, Veronique Alvarez,      )
   Adrienne Anderson, Alexia Anderson,               )
13
   Lynnzee Aragon, Darlene Barnhart, Lindsey         )   CASE NO.
14 Barr, Valerie Barron, John Baxter, Susan          )
   Bazzi, Mia Beard, Brian Beckner, Shawn            )   CLASS ACTION COMPLAINT
15
   Beegle, Hasina Belton, Rachell Benton, Kelli      )
16 Bice, Kirsty Bidwell, Misty Blackhorse,           )   DEMAND FOR JURY TRIAL.
17 Christina Blanchfield, Erika Bois, Summer         )
   Borboa, Kelly Boudreaux, Mindy Branham,           )
18 Patti Brekke, Gina Brittain, Joy Britton,         )
19 Rosemary Brockman, Jill Brown, April Bruce,       )
   Regina Bui, Virginia Bushlow, Alexis Byrd,        )
20
   Brandon Cardone, Amanda Carr, Lori Carr,          )
21 Candice Carter, Chantedria Carter, Crystal        )
   Carter, Sherry Carter, Gabriela Cason, Ryan       )
22
   Casson, Danielle Charles, Natacha Charles,        )
23 Jeff Chiaramonte, Kathleen Clark, Lisa Clark,     )
24 Rimika Clark, Anna Clarke, Angelle Clement,       )
   Dave Copeland, Nikia Corbett, Jamie Cox,          )
25 Malvin Crain, Michilean Cunningham, Angell        )
26 Cyars, Dana Dandridge, Kim Davis, Quabisha        )
   Davis, Rhonda Davis, Stacy Dawson, Theresa        )
27 Dees, Jamie Delly, Nicole Dixon, Christina        )
28

                                    CLASS ACTION COMPLAINT - 1
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 39 of 199 PageID #:102

                                            DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                INADMISSIBLE PURSUANT TO FRE 408
     Doyle, Josephina Duran, Michael Eddy,        )
     Adalisa Espinal, Kimberly Evans, James       )
 1
     Evens, Patricia Evering, Heather Forbes,     )
 2   Jessica Ford, Malaika Fowler-Jennings, Kim   )
     Frankian, Chuntavious Freeman, Heather       )
 3
     Friedmann, Sarah Galvan, Todd Gatewood,      )
 4   Stephanie George, Lisa Gillette, Dominick    )
 5   Gittens, Leslie Gomez, Michael Graf, Helen   )
     Graham, Rhonda Gravalin, Kelli Gray, Kish    )
 6   Green, Talia Green, Toni Green, Stephen      )
 7   Grow, James Hagey, Christina Harris, James   )
     Harris, Kesha Harris, Kevin Harris, Sally    )
 8
     Hart, Courtney Heard, Joanna Henderson,      )
 9   Melanie Henderson, Olivia Henry, Karen       )
     Higgins, Linda Ho, Catrina Hoffman, Jodi     )
10
     Holden, Randi Holland, Melissa Hudson,       )
11   Crystal Hudspeth, Brandy Hurley-Singh,       )
12   Alicia Hutchins, Tayonia Hyman, Kawana       )
     Inmon, Chasity Jackson, Royccie Jackson,     )
13   Kendra Jardine, Trenisha Jeff, Charstasia    )
14   Jimmerson, Amy Johnson, Ancheta Johnson,     )
     Shana Johnson, Tawana Johnson, Anya Jones,   )
15
     Gail Jones, Kayla Jones, Sabrina Jones,      )
16   Vincent Jones, Megan Jordan, Maryann Judd,   )
     Ronald Jurzak, Mark Kaplan, Tabitha Kay,     )
17
     Trishana Keys, Nadina Kubo, Diana            )
18   Kulikyan, Kelly Lafrenier, David Lawrence,   )
19   Olivia Lawrence, Quishanna Lee, Sherri       )
     Leshore, Stephanie Lett, Naimah Lewis,       )
20   Angel Lilley, Michele Long, Jamie Longson,   )
21   Dawn Lopez, Laura Lopez, Kia Mack, Krystal   )
     Markley, Angela Martinez, Debbie Martinez,   )
22   Shauna Mathis, Wanda Mayer, Tonisha Mayo,    )
23   Tianna M McBroom, Latoya McCord, Cecilia     )
     McFee, Joann McGee, Donna McKeague,          )
24
     Naomi McKean, Amber McKelvy, David           )
25   McKenney, Priscilla McNeill, Susan           )
26   McWhite, Maria Medina, Alexis Mee, Tim       )
     Meister, Joann Mendez, Sara Menke, Phillip   )
27   Miller, Tamara Moffett, Melissa Molina,      )
28

                                CLASS ACTION COMPLAINT - 2
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 40 of 199 PageID #:103

                                              DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                  INADMISSIBLE PURSUANT TO FRE 408
     Dennoris Moore, Meredith Moore, Rosie          )
     Morales Mendez, Andrew Myers, Felecia          )
 1
     Navarro, Rathana Neang, DJ Neill, Stacey       )
 2   Nichols, Latisha Nixon, Chrisanne Oliver,      )
     Bailey Osborne, Jennifer Oshea, Tamika         )
 3
     Pack, Jennifer Pandorf, Bridget Patrick,       )
 4   Jessica Peterson, Stephanie Phelps, David      )
 5   Pitz, Chantel Polarolo, Tikeya Pope, Patty     )
     Porta, Shannon Potts, Tamara Prince, Roman     )
 6   Proctor, Jose Ramirez, Renee Randall, Latoya   )
 7   Ravizee, Tara Rectenwald, Candy Reh,           )
     Amanda Rickard, Ashley Riegel, Bridgette       )
 8
     Rivers, Nakeisha Roan, Rebecca Robbins,        )
 9   Denesha Roberson, Gene Robinson, Nichole       )
     Robinson, Tammy Robinson, Lauren               )
10
     Rodriguez, Jodie Roskydoll, Brian Ross,        )
11   Taakena Ross-Gober, Brandon Rowell,            )
12   Niesha Rush, Latina Salaam, Serena             )
     Sandberg, Daniel Santos, Jason Scaggs,         )
13   Pamela Schiappa, Johnnie Shelton, Amanda       )
14   Shuherk, Christina Simeneta, Kendrah           )
     Simmons, Ricole Simms, Quinetta Slaughter,     )
15
     Michael Smith, Brianne Spalding, Kelli         )
16   Spann, Heather Speck, Kristen Spengler,        )
     Cynthia Steelman, Stephanie Stordahl,          )
17
     Amanda St Pierre, Rebecca Straubel,            )
18   Kenuway Strong, Traci Takacs, Tamara           )
19   Taylor, Jasper Thomas, Sheveta Thomas,         )
     Meghan Tierney, Stephanie Tomlin, Monica       )
20   Torres, Angel Towns, Carolyn Trueland,         )
21   Jennifer Tullis, Shandelle Ubrig, Zumeya       )
     Valencia, Lisa Vierthaler, Thomas Wagner,      )
22   Petysee Wallace, Megan Walters, Dianne         )
23   Walton, Danny Webber, Jacqueline Wells,        )
     Erica White-Mack, Becky Wilbert, Kimberly      )
24
     Wilder, Brianne Wiley, Tashante Wilkins,       )
25   Keith Williams, Kia Williams, Wanda            )
26   Williams, Christina Wise, Mary Yaldoo, April   )
     Zimmerman, Tiffany Zincone, and Jeannee        )
27   Zwickl, individually and on behalf of all      )
28

                                  CLASS ACTION COMPLAINT - 3
          Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 41 of 199 PageID #:104

                                                     DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                         INADMISSIBLE PURSUANT TO FRE 408
     others similarly situated,                           )
                                                          )
 1
           Plaintiffs,                                    )
 2                                                        )
     v.                                                   )
 3
                                                          )
 4 BYTEDANCE LTD., and MUSICAL.LY,                        )
 5 INC.,                                                  )
                                                          )
 6            Defendants.                                 )
 7                                                        )

 8
 9
10
                                        CLASS ACTION COMPLAINT
11
              Plaintiffs,1 bring this action against Defendants ByteDance Ltd. (“ByteDance”) and
12
     Musical.ly, Inc. (“Musical.ly”) (collectively, “Defendants”), on behalf of themselves and all
13
     others similarly situated to obtain damages, restitution, and injunctive relief for the Class, as
14
     defined below, from Defendants. Plaintiffs make the following allegations upon information and
15
     belief, except as to their own actions, the investigation of their counsel, and the facts that are a
16
     matter of public record:
17
                                               INTRODUCTION
18
              1.         This action is about the protection of our most vulnerable members of society:
19
     children. This action is brought by the parents of children who, while using Defendants’ video
20
     social networking platform via smart phone apps have had their personally identifying
21
     information collected, disclosed and used by Defendants without their consent. This unfair and
22
     deceptive business practice has caused and has continued to cause unfortunate effects, including,
23
     children being stalked on-line by adults. Plaintiffs bring claims under state laws to obtain an
24
     injunction to cease these practices, sequester illegally obtained information, and damages.
25
     1
26    Plaintiffs refer to the individuals referenced in the caption above and described more fully in
     paragraphs 6 to 282 below.
27
28

                                         CLASS ACTION COMPLAINT - 4
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 42 of 199 PageID #:105

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

                                    JURISDICTION AND VENUE
 1          2.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
 2 §§ 1332 and 1367 because this is a class action in which the matter or controversy exceeds the
 3 sum of $5,000,000, exclusive of interest and costs, and in which some members of the proposed
 4 Classes are citizens of a state different from Defendants.
 5        3.       This Court has personal jurisdiction over Defendants because they transact
 6 business in the United States, including in this District, have substantial aggregate contacts with
 7 the United States, including in this District, engaged in conduct that has and had a direct,
 8 substantial, reasonably foreseeable, and intended effect of causing injury to persons throughout
 9 the United States, and purposely availed itself of the laws of the United States.
10          4.     In accordance with 28 U.S.C. § 1391, venue is proper in this District because a
11 substantial part of the conduct giving rise to Plaintiffs’ claims occurred in this District,
12 Defendants transact business in this District, and because one of the Defendants resides in this
13 District.
14          5.     Pursuant to Civil L.R. 3-2(c), assignment to this Division is proper because a
15 substantial part of the conduct which gives Plaintiffs’ claims occurred in this District. Defendants
16 market their products throughout the United States, including in San Francisco and Alameda
17 Counties. In addition, at least two Plaintiffs reside in the Northern District, one in Berkeley and
18 one in San Mateo.
19                                              PARTIES
20          6.     Plaintiffs are parents and/or legal guardians of persons, who were younger than
21 the age of 13 when they registered for and used the Musical.ly application, from whom
22 Musical.ly collected, used, or disclosed personal information without verifiable parental consent.
23          7.     Plaintiff Christina Church resides in Lapulaski, Tennessee. Plaintiff’s child
24 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Church
25 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
26 information, including persistent identifiers, nor was Plaintiff Church provided direct notice with
27 regard to collecting, using, and disclosing child’s personal information.
28

                                     CLASS ACTION COMPLAINT - 5
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 43 of 199 PageID #:106

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            8.     Plaintiff Heather Hall resides in Fulton, Missouri. Plaintiff’s child downloaded the
 1 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Hall was not asked for
 2 verifiable parental consent to collect, disclose, or use child’s personal information, including
 3 persistent identifiers, nor was Plaintiff Hall provided direct notice with regard to collecting,
 4 using, and disclosing child’s personal information.
 5         9.     Plaintiff Jill Holyfield resides in Little Rock, Arkansas. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 7 Holyfield was not asked for verifiable parental consent to collect, disclose, or use child’s
 8 personal information, including persistent identifiers, nor was Plaintiff Holyfield provided direct
 9 notice with regard to collecting, using, and disclosing child’s personal information.
10        10.     Plaintiff Orlena Abshire resides in Whitesburg, Kentucky. Plaintiff’s children
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Abshire
12 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
13 information, including persistent identifiers, nor was Plaintiff Abshire provided direct notice
14 with regard to collecting, using, and disclosing children’s personal information.
15        11.     Plaintiff Gilbert Ackerson resides in Laplace, Louisiana. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
17 Ackerson was not asked for verifiable parental consent to collect, disclose, or use child’s
18 personal information, including persistent identifiers, nor was Plaintiff Ackerson provided direct
19 notice with regard to collecting, using, and disclosing child’s personal information.
20        12.     Plaintiff Claryse Ahmed resides in Arlington, Texas. Plaintiff’s child downloaded
21 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Ahmed was not
22 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
23 including persistent identifiers, nor was Plaintiff Ahmed provided direct notice with regard to
24 collecting, using, and disclosing child’s personal information.
25         13.     Plaintiff Niki Akers resides in Tazewell, Virginia. Plaintiff’s children downloaded
26 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Akers was not asked
27 for verifiable parental consent to collect, disclose, or use children’s personal information,
28

                                    CLASS ACTION COMPLAINT - 6
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 44 of 199 PageID #:107

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     including persistent identifiers, nor was Plaintiff Akers provided direct notice with regard to
 1 collecting, using, and disclosing children’s personal information.
 2         14.     Plaintiff Sage Alexander resides in San Antonio, Texas. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Alexander was not asked for verifiable parental consent to collect, disclose, or use child’s
 5 personal information, including persistent identifiers, nor was Plaintiff Alexander provided direct
 6 notice with regard to collecting, using, and disclosing child’s personal information.
 7        15.     Plaintiff Kristina Alferez resides in San Mateo, California. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Alferez
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Alferez provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12         16.     Plaintiff Michelle Altman resides in San Bernardino, California. Plaintiff’s
13 children downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Altman was not asked for verifiable parental consent to collect, disclose, or use children’s
15 personal information, including persistent identifiers, nor was Plaintiff Altman provided direct
16 notice with regard to collecting, using, and disclosing children’s personal information.
17        17.     Plaintiff Veronique Alvarez resides in Westfield, Indiana. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Alvarez
19 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Alvarez provided direct notice
21 with regard to collecting, using, and disclosing child’s personal information.
22        18.     Plaintiff Adrienne Anderson resides in Sacramento, California. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
24 Anderson was not asked for verifiable parental consent to collect, disclose, or use child’s
25 personal information, including persistent identifiers, nor was Plaintiff Anderson provided direct
26 notice with regard to collecting, using, and disclosing child’s personal information.
27
28

                                     CLASS ACTION COMPLAINT - 7
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 45 of 199 PageID #:108

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            19.    Plaintiff Alexia Anderson resides in Glassboro, New Jersey. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 2 Anderson was not asked for verifiable parental consent to collect, disclose, or use child’s
 3 personal information, including persistent identifiers, nor was Plaintiff Anderson provided direct
 4 notice with regard to collecting, using, and disclosing child’s personal information.
 5        20.     Plaintiff Lynnzee Aragon resides in Tacoma, Washington. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Aragon
 7 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Aragon provided direct notice with
 9 regard to collecting, using, and disclosing child’s personal information.
10         21.     Plaintiff Darlene Barnhart resides in Gloucester, Virginia. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
12 Barnhart was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Barnhart provided direct notice
14 with regard to collecting, using, and disclosing child’s personal information.
15        22.     Plaintiff Lindsey Barr resides in Fresno, California. Plaintiff’s child downloaded
16 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Barr was not asked
17 for verifiable parental consent to collect, disclose, or use child’s personal information, including
18 persistent identifiers, nor was Plaintiff Barr provided direct notice with regard to collecting,
19 using, and disclosing child’s personal information.
20         23.    Plaintiff Valerie Barron resides in Bermuda Dunes, California. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Barron
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Barron provided direct notice with
24 regard to collecting, using, and disclosing child’s personal information.
25         24.     Plaintiff John Baxter resides in Lapeer, Michigan. Plaintiff’s child downloaded
26 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Baxter was not
27 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
28

                                     CLASS ACTION COMPLAINT - 8
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 46 of 199 PageID #:109

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     including persistent identifiers, nor was Plaintiff Baxter provided direct notice with regard to
 1 collecting, using, and disclosing child’s personal information.
 2         25.     Plaintiff Susan Bazzi resides in Dearborn Heights, Michigan. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Bazzi
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Bazzi provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7         26.     Plaintiff Mia Beard resides in Brooklyn Center, Minnesota. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Beard
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Beard provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12         27.     Plaintiff Brian Beckner resides in Aliso Viejo, California. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Beckner
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Beckner provided direct notice
16 with regard to collecting, using, and disclosing child’s personal information.
17        28.     Plaintiff Shawn Beegle resides in New Martinsville, West Virginia. Plaintiff’s
18 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
19 Beegle was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Beegle provided direct notice with
21 regard to collecting, using, and disclosing child’s personal information.
22         29.     Plaintiff Hasina Belton resides in Silver Spring, Maryland. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Belton
24 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Belton provided direct notice with
26 regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 9
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 47 of 199 PageID #:110

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            30.    Plaintiff Rachell Benton resides in Covington, Georgia. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Benton
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Benton provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          31.    Plaintiff Kelli Bice resides in Goshen, Alabama. Plaintiff’s child downloaded the
 6 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Bice was not asked for
 7 verifiable parental consent to collect, disclose, or use child’s personal information, including
 8 persistent identifiers, nor was Plaintiff Bice provided direct notice with regard to collecting,
 9 using, and disclosing child’s personal information.
10         32.    Plaintiff Kirsty Bidwell resides in Escondido, California. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Bidwell
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Bidwell provided direct notice
14 with regard to collecting, using, and disclosing child’s personal information.
15        33.     Plaintiff Misty Blackhorse resides in Oroville, California. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
17 Blackhorse was not asked for verifiable parental consent to collect, disclose, or use child’s
18 personal information, including persistent identifiers, nor was Plaintiff Blackhorse provided
19 direct notice with regard to collecting, using, and disclosing child’s personal information.
20          34.    Plaintiff Christina Blanchfield resides in Elkridge, Maryland. Plaintiff’s children
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Blanchfield was not asked for verifiable parental consent to collect, disclose, or use children’s
23 personal information, including persistent identifiers, nor was Plaintiff Blanchfield provided
24 direct notice with regard to collecting, using, and disclosing children’s personal information.
25         35.    Plaintiff Erika Bois resides in Steep Falls, Maine. Plaintiff’s child downloaded the
26 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Bois was not asked for
27 verifiable parental consent to collect, disclose, or use child’s personal information, including
28

                                    CLASS ACTION COMPLAINT - 10
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 48 of 199 PageID #:111

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     persistent identifiers, nor was Plaintiff Bois provided direct notice with regard to collecting,
 1 using, and disclosing child’s personal information.
 2         36.    Plaintiff Summer Borboa resides in Fresno, California. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Borboa
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Borboa provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7         37.     Plaintiff Kelly Boudreaux resides in Denham Springs, Louisiana. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Boudreaux was not asked for verifiable parental consent to collect, disclose, or use child’s
10 personal information, including persistent identifiers, nor was Plaintiff Boudreaux provided
11 direct notice with regard to collecting, using, and disclosing child’s personal information.
12          38.    Plaintiff Mindy Branham resides in Moncks Corner, South Carolina. Plaintiff’s
13 children downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Branham was not asked for verifiable parental consent to collect, disclose, or use children’s
15 personal information, including persistent identifiers, nor was Plaintiff Branham provided direct
16 notice with regard to collecting, using, and disclosing children’s personal information.
17          39.    Plaintiff Patti Brekke resides in Hesperia, California. Plaintiff’s child downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Brekke was not
19 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
20 including persistent identifiers, nor was Plaintiff Brekke provided direct notice with regard to
21 collecting, using, and disclosing child’s personal information.
22          40.    Plaintiff Gina Brittain resides in Riverside, Ohio. Plaintiff’s child downloaded the
23 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Brittain was not asked
24 for verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Brittain provided direct notice with regard to collecting,
26 using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 11
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 49 of 199 PageID #:112

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            41.     Plaintiff Joy Britton resides in Moraine, Ohio. Plaintiff’s child downloaded the
 1 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Britton was not asked
 2 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 3 persistent identifiers, nor was Plaintiff Britton provided direct notice with regard to collecting,
 4 using, and disclosing child’s personal information.
 5          42.     Plaintiff Rosemary Brockman resides in Albuquerque, New Mexico. Plaintiff’s
 6 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 7 Brockman was not asked for verifiable parental consent to collect, disclose, or use child’s
 8 personal information, including persistent identifiers, nor was Plaintiff Brockman provided direct
 9 notice with regard to collecting, using, and disclosing child’s personal information.
10        43.     Plaintiff Jill Brown resides in Manhattan Beach, California. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Brown
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Brown provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15         44.     Plaintiff April Bruce resides in Chicago, Illinois. Plaintiff’s child downloaded the
16 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Bruce was not asked for
17 verifiable parental consent to collect, disclose, or use child’s personal information, including
18 persistent identifiers, nor was Plaintiff Bruce provided direct notice with regard to collecting,
19 using, and disclosing child’s personal information.
20          45.     Plaintiff Regina Bui resides in Las Vegas, Nevada. Plaintiff’s child downloaded
21 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Bui was not asked
22 for verifiable parental consent to collect, disclose, or use child’s personal information, including
23 persistent identifiers, nor was Plaintiff Bui provided direct notice with regard to collecting, using,
24 and disclosing child’s personal information.
25          46.     Plaintiff Virginia Bushlow resides in Charles Town, West Virginia. Plaintiff’s
26 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
27 Bushlow was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                     CLASS ACTION COMPLAINT - 12
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 50 of 199 PageID #:113

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Bushlow provided direct notice
 1 with regard to collecting, using, and disclosing child’s personal information.
 2        47.     Plaintiff Alexis Byrd resides in Cumming, Georgia. Plaintiff’s child downloaded
 3 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Byrd was not asked
 4 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 5 persistent identifiers, nor was Plaintiff Byrd provided direct notice with regard to collecting,
 6 using, and disclosing child’s personal information.
 7         48.    Plaintiff Brandon Cardone resides in Vestal, New York. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Cardone was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Cardone provided direct notice
11 with regard to collecting, using, and disclosing child’s personal information.
12          49.    Plaintiff Amanda Carr resides in Clarkston, Washington. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Carr
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Carr provided direct notice with
16 regard to collecting, using, and disclosing child’s personal information.
17         50.     Plaintiff Lori Carr resides in Southfield, Michigan. Plaintiff’s child downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Carr was not asked
19 for verifiable parental consent to collect, disclose, or use child’s personal information, including
20 persistent identifiers, nor was Plaintiff Carr provided direct notice with regard to collecting,
21 using, and disclosing child’s personal information.
22         51.    Plaintiff Candice Carter resides in Washington, District of Columbia. Plaintiff’s
23 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
24 Carter was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Carter provided direct notice with
26 regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 13
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 51 of 199 PageID #:114

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            52.    Plaintiff Chantedria Carter resides in Miami Gardens, Florida. Plaintiff’s children
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Carter
 2 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
 3 information, including persistent identifiers, nor was Plaintiff Carter provided direct notice with
 4 regard to collecting, using, and disclosing children’s personal information.
 5          53.    Plaintiff Crystal Carter resides in New York, New York. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Carter
 7 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Carter provided direct notice with
 9 regard to collecting, using, and disclosing child’s personal information.
10         54.     Plaintiff Sherry Carter resides in Mandeville, Louisiana. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Carter
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Carter provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15         55.     Plaintiff Gabriela Cason resides in Morrison, Illinois. Plaintiff’s child downloaded
16 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Cason was not asked
17 for verifiable parental consent to collect, disclose, or use child’s personal information, including
18 persistent identifiers, nor was Plaintiff Cason provided direct notice with regard to collecting,
19 using, and disclosing child’s personal information.
20          56.    Plaintiff Ryan Casson resides in Chatham, Illinois. Plaintiff’s child downloaded
21 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Casson was not
22 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
23 including persistent identifiers, nor was Plaintiff Casson provided direct notice with regard to
24 collecting, using, and disclosing child’s personal information.
25          57.    Plaintiff Danielle Charles resides in Jamestowwn, California. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Charles
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 14
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 52 of 199 PageID #:115

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Charles provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         58.     Plaintiff Natacha Charles resides in Jonesboro, Georgia. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Charles
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Charles provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7         59.     Plaintiff Jeff Chiaramonte resides in Miller Place, New York. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Chiaramonte was not asked for verifiable parental consent to collect, disclose, or use child’s
10 personal information, including persistent identifiers, nor was Plaintiff Chiaramonte provided
11 direct notice with regard to collecting, using, and disclosing child’s personal information.
12          60.     Plaintiff Kathleen Clark resides in Cumming, Georgia. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Clark
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Clark provided direct notice with
16 regard to collecting, using, and disclosing child’s personal information.
17         61.     Plaintiff Lisa Clark resides in Dubuque, Iowa. Plaintiff’s child downloaded the
18 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Clark was not asked for
19 verifiable parental consent to collect, disclose, or use child’s personal information, including
20 persistent identifiers, nor was Plaintiff Clark provided direct notice with regard to collecting,
21 using, and disclosing child’s personal information.
22          62.     Plaintiff Rimika Clark resides in Chicago, Illinois. Plaintiff’s child downloaded
23 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Clark was not asked
24 for verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Clark provided direct notice with regard to collecting,
26 using, and disclosing child’s personal information.
27
28

                                     CLASS ACTION COMPLAINT - 15
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 53 of 199 PageID #:116

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            63.    Plaintiff Anna Clarke resides in Encinitas, California. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Clarke
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Clarke provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          64.    Plaintiff Angelle Clement resides in Lafayette, Louisiana. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 7 Clement was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Clement provided direct notice
 9 with regard to collecting, using, and disclosing child’s personal information.
10          65.    Plaintiff Dave Copeland resides in Des Moines, Iowa. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
12 Copeland was not asked for verifiable parental consent to collect, disclose, or use child’s
13 personal information, including persistent identifiers, nor was Plaintiff Copeland provided direct
14 notice with regard to collecting, using, and disclosing child’s personal information.
15        66.     Plaintiff Nikia Corbett resides in Gwynn Oak, Maryland. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Corbett
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Corbett provided direct notice with
19 regard to collecting, using, and disclosing child’s personal information.
20         67.     Plaintiff Jamie Cox resides in Hamilton, Ohio. Plaintiff’s child downloaded the
21 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Cox was not asked for
22 verifiable parental consent to collect, disclose, or use child’s personal information, including
23 persistent identifiers, nor was Plaintiff Cox provided direct notice with regard to collecting,
24 using, and disclosing child’s personal information.
25          68.    Plaintiff Malvin Crain resides in Granite City, Illinois. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Crain
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 16
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 54 of 199 PageID #:117

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Crain provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         69.     Plaintiff Michilean Cunningham resides in Blue Island, Illinois. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Cunningham was not asked for verifiable parental consent to collect, disclose, or use child’s
 5 personal information, including persistent identifiers, nor was Plaintiff Cunningham provided
 6 direct notice with regard to collecting, using, and disclosing child’s personal information.
 7          70.     Plaintiff Angell Cyars resides in Southfield, Michigan. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Cyars
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Cyars provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12         71.     Plaintiff Dana Dandridge resides in Danville, Illinois. Plaintiff’s children
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Dandridge was not asked for verifiable parental consent to collect, disclose, or use children’s
15 personal information, including persistent identifiers, nor was Plaintiff Dandridge provided direct
16 notice with regard to collecting, using, and disclosing children’s personal information.
17          72.     Plaintiff Kim Davis resides in Oakwood Village, Ohio. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Davis
19 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Davis provided direct notice with
21 regard to collecting, using, and disclosing child’s personal information.
22         73.     Plaintiff Quabisha Davis resides in Hope Mills, North Carolina. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Davis
24 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Davis provided direct notice with
26 regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 17
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 55 of 199 PageID #:118

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            74.    Plaintiff Rhonda Davis resides in Quartz Hill, California. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Davis
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Davis provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5         75.     Plaintiff Stacy Dawson resides in Redwood City, California. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Dawson
 7 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Dawson provided direct notice
 9 with regard to collecting, using, and disclosing child’s personal information.
10        76.     Plaintiff Theresa Dees resides in Dunedin, Florida. Plaintiff’s child downloaded
11 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Dees was not asked
12 for verifiable parental consent to collect, disclose, or use child’s personal information, including
13 persistent identifiers, nor was Plaintiff Dees provided direct notice with regard to collecting,
14 using, and disclosing child’s personal information.
15         77.    Plaintiff Jamie Delly resides in Newburgh, Indiana. Plaintiff’s child downloaded
16 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Delly was not asked
17 for verifiable parental consent to collect, disclose, or use child’s personal information, including
18 persistent identifiers, nor was Plaintiff Delly provided direct notice with regard to collecting,
19 using, and disclosing child’s personal information.
20         78.    Plaintiff Nicole Dixon resides in Princeton, Indiana. Plaintiff’s child downloaded
21 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Dixon was not asked
22 for verifiable parental consent to collect, disclose, or use child’s personal information, including
23 persistent identifiers, nor was Plaintiff Dixon provided direct notice with regard to collecting,
24 using, and disclosing child’s personal information.
25         79.    Plaintiff Christina Doyle resides in Shelton, Connecticut. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Doyle
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 18
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 56 of 199 PageID #:119

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Doyle provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         80.     Plaintiff Josephina Duran resides in Citrus Heights, California. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Duran
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Duran provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7         81.     Plaintiff Michael Eddy resides in Green Bay, Wisconsin. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Eddy
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Eddy provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          82.     Plaintiff Adalisa Espinal resides in Lawrence, Massachusetts. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Espinal
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Espinal provided direct notice with
16 regard to collecting, using, and disclosing child’s personal information.
17          83.     Plaintiff Kimberly Evans resides in Flowood, Mississippi. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Evans
19 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Evans provided direct notice with
21 regard to collecting, using, and disclosing child’s personal information.
22         84.     Plaintiff James Evens resides in Anaheim, California. Plaintiff’s children
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Evens
24 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
25 information, including persistent identifiers, nor was Plaintiff Evens provided direct notice with
26 regard to collecting, using, and disclosing children’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 19
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 57 of 199 PageID #:120

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            85.    Plaintiff Patricia Evering resides in Laurelton, New York. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Evering
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Evering provided direct notice
 4 with regard to collecting, using, and disclosing child’s personal information.
 5          86.    Plaintiff Heather Forbes resides in Lorain, Ohio. Plaintiff’s children downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Forbes was not
 7 asked for verifiable parental consent to collect, disclose, or use children’s personal information,
 8 including persistent identifiers, nor was Plaintiff Forbes provided direct notice with regard to
 9 collecting, using, and disclosing children’s personal information.
10         87.     Plaintiff Jessica Ford resides in Summerville, South Carolina. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Ford
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Ford provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15          88.    Plaintiff Malaika Fowler-Jennings resides in Una, South Carolina. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Fowler-
17 Jennings was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Fowler-Jennings provided direct
19 notice with regard to collecting, using, and disclosing child’s personal information.
20          89.    Plaintiff Kim Frankian resides in Merced, California. Plaintiff’s children
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Frankian was not asked for verifiable parental consent to collect, disclose, or use children’s
23 personal information, including persistent identifiers, nor was Plaintiff Frankian provided direct
24 notice with regard to collecting, using, and disclosing children’s personal information.
25        90.     Plaintiff Chuntavious Freeman resides in McDonough, Georgia. Plaintiff’s
26 children downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
27 Freeman was not asked for verifiable parental consent to collect, disclose, or use children’s
28

                                    CLASS ACTION COMPLAINT - 20
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 58 of 199 PageID #:121

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     personal information, including persistent identifiers, nor was Plaintiff Freeman provided direct
 1 notice with regard to collecting, using, and disclosing children’s personal information.
 2        91.     Plaintiff Heather Friedmann resides in Quincy, Massachusetts. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Friedmann was not asked for verifiable parental consent to collect, disclose, or use child’s
 5 personal information, including persistent identifiers, nor was Plaintiff Friedmann provided
 6 direct notice with regard to collecting, using, and disclosing child’s personal information.
 7          92.     Plaintiff Sarah Galvan resides in Dearborn Heights, Michigan. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Galvan
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Galvan provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          93.     Plaintiff Todd Gatewood resides in Broken Arrow, Oklahoma. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Gatewood was not asked for verifiable parental consent to collect, disclose, or use child’s
15 personal information, including persistent identifiers, nor was Plaintiff Gatewood provided direct
16 notice with regard to collecting, using, and disclosing child’s personal information.
17        94.     Plaintiff Stephanie George resides in Rancho Cucamonga, California. Plaintiff’s
18 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
19 George was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff George provided direct notice with
21 regard to collecting, using, and disclosing child’s personal information.
22         95.     Plaintiff Lisa Gillette resides in Des Moines, Iowa. Plaintiff’s children
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Gillette
24 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
25 information, including persistent identifiers, nor was Plaintiff Gillette provided direct notice with
26 regard to collecting, using, and disclosing children’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 21
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 59 of 199 PageID #:122

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            96.    Plaintiff Dominick Gittens resides in Stockton, California. Plaintiff’s children
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Gittens
 2 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
 3 information, including persistent identifiers, nor was Plaintiff Gittens provided direct notice with
 4 regard to collecting, using, and disclosing children’s personal information.
 5          97.    Plaintiff Leslie Gomez resides in North Las Vegas, Nevada. Plaintiff’s children
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Gomez
 7 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
 8 information, including persistent identifiers, nor was Plaintiff Gomez provided direct notice with
 9 regard to collecting, using, and disclosing children’s personal information.
10          98.    Plaintiff Michael Graf resides in Toledo, Ohio. Plaintiff’s child downloaded the
11 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Graf was not asked for
12 verifiable parental consent to collect, disclose, or use child’s personal information, including
13 persistent identifiers, nor was Plaintiff Graf provided direct notice with regard to collecting,
14 using, and disclosing child’s personal information.
15         99.    Plaintiff Helen Graham resides in Holt, Michigan. Plaintiff’s child downloaded
16 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Graham was not
17 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
18 including persistent identifiers, nor was Plaintiff Graham provided direct notice with regard to
19 collecting, using, and disclosing child’s personal information.
20          100.   Plaintiff Rhonda Gravalin resides in Fargo, North Dakota. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Gravalin was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Gravalin provided direct notice
24 with regard to collecting, using, and disclosing child’s personal information.
25          101.   Plaintiff Kelli Gray resides in Ward, Arkansas. Plaintiff’s child downloaded the
26 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Gray was not asked for
27 verifiable parental consent to collect, disclose, or use child’s personal information, including
28

                                    CLASS ACTION COMPLAINT - 22
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 60 of 199 PageID #:123

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     persistent identifiers, nor was Plaintiff Gray provided direct notice with regard to collecting,
 1 using, and disclosing child’s personal information.
 2         102. Plaintiff Kish Green resides in Philadelphia, Pennsylvania. Plaintiff’s grandchild
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Green
 4 was not asked for verifiable parental consent to collect, disclose, or use grandchild’s personal
 5 information, including persistent identifiers, nor was Plaintiff Green provided direct notice with
 6 regard to collecting, using, and disclosing grandchild’s personal information.
 7         103. Plaintiff Talia Green resides in Austin, Texas. Plaintiff’s child downloaded the
 8 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Green was not asked for
 9 verifiable parental consent to collect, disclose, or use child’s personal information, including
10 persistent identifiers, nor was Plaintiff Green provided direct notice with regard to collecting,
11 using, and disclosing child’s personal information.
12          104.   Plaintiff Toni Green resides in Manor, Texas. Plaintiff’s child downloaded the
13 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Green was not asked for
14 verifiable parental consent to collect, disclose, or use child’s personal information, including
15 persistent identifiers, nor was Plaintiff Green provided direct notice with regard to collecting,
16 using, and disclosing child’s personal information.
17          105.   Plaintiff Stephen Grow resides in Overland Park, Kansas. Plaintiff’s children
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Grow
19 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
20 information, including persistent identifiers, nor was Plaintiff Grow provided direct notice with
21 regard to collecting, using, and disclosing children’s personal information.
22         106. Plaintiff James Hagey resides in Nashville, Tennessee. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Hagey
24 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Hagey provided direct notice with
26 regard to collecting, using, and disclosing child’s personal information.
27
28

                                   CLASS ACTION COMPLAINT - 23
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 61 of 199 PageID #:124

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            107.   Plaintiff Christina Harris resides in Tampa, Florida. Plaintiff’s child downloaded
 1 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Harris was not asked
 2 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 3 persistent identifiers, nor was Plaintiff Harris provided direct notice with regard to collecting,
 4 using, and disclosing child’s personal information.
 5          108.   Plaintiff James Harris resides in Wichita Falls, Alabama. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Harris
 7 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Harris provided direct notice with
 9 regard to collecting, using, and disclosing child’s personal information.
10         109. Plaintiff Kesha Harris resides in Springfield, Massachusetts. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Harris
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Harris provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15         110. Plaintiff Kevin Harris resides in Jacksonville, Florida. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Harris
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Harris provided direct notice with
19 regard to collecting, using, and disclosing child’s personal information.
20          111.   Plaintiff Sally Hart resides in Lake Worth, Florida. Plaintiff’s child downloaded
21 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Hart was not asked
22 for verifiable parental consent to collect, disclose, or use child’s personal information, including
23 persistent identifiers, nor was Plaintiff Hart provided direct notice with regard to collecting,
24 using, and disclosing child’s personal information.
25          112.   Plaintiff Courtney Heard resides in Indianapolis, Indiana. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Heard
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 24
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 62 of 199 PageID #:125

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Heard provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         113. Plaintiff Joanna Henderson resides in Birmingham, Alabama. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Henderson was not asked for verifiable parental consent to collect, disclose, or use child’s
 5 personal information, including persistent identifiers, nor was Plaintiff Henderson provided
 6 direct notice with regard to collecting, using, and disclosing child’s personal information.
 7          114.    Plaintiff Melanie Henderson resides in Sparks, Nevada. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Henderson was not asked for verifiable parental consent to collect, disclose, or use child’s
10 personal information, including persistent identifiers, nor was Plaintiff Henderson provided
11 direct notice with regard to collecting, using, and disclosing child’s personal information.
12          115.    Plaintiff Olivia Henry resides in Knoxville, Tennessee. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Henry
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Henry provided direct notice with
16 regard to collecting, using, and disclosing child’s personal information.
17         116. Plaintiff Karen Higgins resides in Cochranton, Pennsylvania. Plaintiff’s children
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Higgins
19 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
20 information, including persistent identifiers, nor was Plaintiff Higgins provided direct notice
21 with regard to collecting, using, and disclosing children’s personal information.
22        117. Plaintiff Linda Ho resides in Rosemead, California. Plaintiff’s child downloaded
23 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Ho was not asked for
24 verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Ho provided direct notice with regard to collecting, using,
26 and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 25
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 63 of 199 PageID #:126

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            118.   Plaintiff Catrina Hoffman resides in Tuskegee, Alabama. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 2 Hoffman was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Hoffman provided direct notice
 4 with regard to collecting, using, and disclosing child’s personal information.
 5          119.   Plaintiff Jodi Holden resides in Lake Mary, Florida. Plaintiff’s child downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Holden was not
 7 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 8 including persistent identifiers, nor was Plaintiff Holden provided direct notice with regard to
 9 collecting, using, and disclosing child’s personal information.
10         120. Plaintiff Randi Holland resides in Talladega, Alabama. Plaintiff’s children
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Holland
12 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
13 information, including persistent identifiers, nor was Plaintiff Holland provided direct notice
14 with regard to collecting, using, and disclosing children’s personal information.
15        121. Plaintiff Melissa Hudson resides in Lynn, Massachusetts. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Hudson
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Hudson provided direct notice with
19 regard to collecting, using, and disclosing child’s personal information.
20         122. Plaintiff Crystal Hudspeth resides in San Antonio, Texas. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Hudspeth was not asked for verifiable parental consent to collect, disclose, or use child’s
23 personal information, including persistent identifiers, nor was Plaintiff Hudspeth provided direct
24 notice with regard to collecting, using, and disclosing child’s personal information.
25        123. Plaintiff Brandy Hurley-Singh resides in Hartford, Michigan. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Hurley-
27 Singh was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 26
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 64 of 199 PageID #:127

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Hurley-Singh provided direct
 1 notice with regard to collecting, using, and disclosing child’s personal information.
 2        124. Plaintiff Alicia Hutchins resides in Birmingham, Alabama. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Hutchins was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Hutchins provided direct notice
 6 with regard to collecting, using, and disclosing child’s personal information.
 7        125. Plaintiff Tayonia Hyman resides in Huntsville, Alabama. Plaintiff’s children
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Hyman
 9 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
10 information, including persistent identifiers, nor was Plaintiff Hyman provided direct notice with
11 regard to collecting, using, and disclosing children’s personal information.
12         126. Plaintiff Kawana Inmon resides in Nashville, Tennessee. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Inmon
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Inmon provided direct notice with
16 regard to collecting, using, and disclosing child’s personal information.
17          127.   Plaintiff Chasity Jackson resides in Wichita, Kansas. Plaintiff’s child downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jackson was not
19 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
20 including persistent identifiers, nor was Plaintiff Jackson provided direct notice with regard to
21 collecting, using, and disclosing child’s personal information.
22         128. Plaintiff Royccie Jackson resides in Kansas City, Missouri. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jackson
24 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Jackson provided direct notice
26 with regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 27
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 65 of 199 PageID #:128

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            129.   Plaintiff Kendra Jardine resides in Palm Coast, Florida. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jardine
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Jardine provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          130.   Plaintiff Trenisha Jeff resides in Milwaukee, Wisconsin. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jeff was
 7 not asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 8 including persistent identifiers, nor was Plaintiff Jeff provided direct notice with regard to
 9 collecting, using, and disclosing child’s personal information.
10          131.   Plaintiff Charstasia Jimmerson resides in Newport News, Virginia. Plaintiff’s
11 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
12 Jimmerson was not asked for verifiable parental consent to collect, disclose, or use child’s
13 personal information, including persistent identifiers, nor was Plaintiff Jimmerson provided
14 direct notice with regard to collecting, using, and disclosing child’s personal information.
15         132. Plaintiff Amy Johnson resides in Etna, Ohio. Plaintiff’s children downloaded the
16 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Johnson was not asked
17 for verifiable parental consent to collect, disclose, or use children’s personal information,
18 including persistent identifiers, nor was Plaintiff Johnson provided direct notice with regard to
19 collecting, using, and disclosing children’s personal information.
20          133.   Plaintiff Ancheta Johnson resides in Warner Robins, Georgia. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Johnson
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Johnson provided direct notice
24 with regard to collecting, using, and disclosing child’s personal information.
25          134.   Plaintiff Shana Johnson resides in Coldwater, Mississippi. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Johnson
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 28
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 66 of 199 PageID #:129

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Johnson provided direct notice
 1 with regard to collecting, using, and disclosing child’s personal information.
 2        135. Plaintiff Tawana Johnson resides in Fayetteville, Georgia. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Johnson
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Johnson provided direct notice
 6 with regard to collecting, using, and disclosing child’s personal information.
 7        136. Plaintiff Anya Jones resides in Columbia, South Carolina. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jones
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Jones provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          137.   Plaintiff Gail Jones resides in West Columbia, South Carolina. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jones
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Jones provided direct notice with
16 regard to collecting, using, and disclosing child’s personal information.
17         138. Plaintiff Kayla Jones resides in Stockton, California. Plaintiff’s child downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jones was not asked
19 for verifiable parental consent to collect, disclose, or use child’s personal information, including
20 persistent identifiers, nor was Plaintiff Jones provided direct notice with regard to collecting,
21 using, and disclosing child’s personal information.
22          139.   Plaintiff Sabrina Jones resides in Waco, Texas. Plaintiff’s child downloaded the
23 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jones was not asked for
24 verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Jones provided direct notice with regard to collecting,
26 using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 29
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 67 of 199 PageID #:130

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            140.   Plaintiff Vincent Jones resides in Hopkins, South Carolina. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jones
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Jones provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5         141. Plaintiff Megan Jordan resides in Auburn, Maine. Plaintiff’s child downloaded the
 6 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jordan was not asked for
 7 verifiable parental consent to collect, disclose, or use child’s personal information, including
 8 persistent identifiers, nor was Plaintiff Jordan provided direct notice with regard to collecting,
 9 using, and disclosing child’s personal information.
10          142.   Plaintiff Maryann Judd resides in Hagerstown, Maryland. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Judd
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Judd provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15         143. Plaintiff Ronald Jurzak resides in Algonquin, Illinois. Plaintiff’s children
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Jurzak
17 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
18 information, including persistent identifiers, nor was Plaintiff Jurzak provided direct notice with
19 regard to collecting, using, and disclosing children’s personal information.
20         144. Plaintiff Mark Kaplan resides in Sachse, Texas. Plaintiff’s child downloaded the
21 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Kaplan was not asked
22 for verifiable parental consent to collect, disclose, or use child’s personal information, including
23 persistent identifiers, nor was Plaintiff Kaplan provided direct notice with regard to collecting,
24 using, and disclosing child’s personal information.
25         145. Plaintiff Tabitha Kay resides in Belton, South Carolina. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Kay
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 30
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 68 of 199 PageID #:131

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Kay provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         146. Plaintiff Trishana Keys resides in Covington, Louisiana. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Keys
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Keys provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7          147.   Plaintiff Nadina Kubo resides in Chadron, Nebraska. Plaintiff’s children
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Kubo
 9 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
10 information, including persistent identifiers, nor was Plaintiff Kubo provided direct notice with
11 regard to collecting, using, and disclosing children’s personal information.
12         148. Plaintiff Diana Kulikyan resides in Northridge, California. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Kulikyan was not asked for verifiable parental consent to collect, disclose, or use child’s
15 personal information, including persistent identifiers, nor was Plaintiff Kulikyan provided direct
16 notice with regard to collecting, using, and disclosing child’s personal information.
17        149. Plaintiff Kelly Lafrenier resides in Phillips, Wisconsin. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
19 Lafrenier was not asked for verifiable parental consent to collect, disclose, or use child’s
20 personal information, including persistent identifiers, nor was Plaintiff Lafrenier provided direct
21 notice with regard to collecting, using, and disclosing child’s personal information.
22          150.   Plaintiff David Lawrence resides in Fort Mill, South Carolina. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
24 Lawrence was not asked for verifiable parental consent to collect, disclose, or use child’s
25 personal information, including persistent identifiers, nor was Plaintiff Lawrence provided direct
26 notice with regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 31
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 69 of 199 PageID #:132

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            151.   Plaintiff Olivia Lawrence resides in Killeen, Texas. Plaintiff’s child downloaded
 1 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Lawrence was not
 2 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 3 including persistent identifiers, nor was Plaintiff Lawrence provided direct notice with regard to
 4 collecting, using, and disclosing child’s personal information.
 5         152. Plaintiff Quishanna Lee resides in Philadelphia, Pennsylvania. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Lee was
 7 not asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 8 including persistent identifiers, nor was Plaintiff Lee provided direct notice with regard to
 9 collecting, using, and disclosing child’s personal information.
10         153. Plaintiff Sherri Leshore resides in Chicago, Illinois. Plaintiff’s child downloaded
11 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Leshore was not
12 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
13 including persistent identifiers, nor was Plaintiff Leshore provided direct notice with regard to
14 collecting, using, and disclosing child’s personal information.
15         154. Plaintiff Stephanie Lett resides in Arlington, Texas. Plaintiff’s child downloaded
16 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Lett was not asked
17 for verifiable parental consent to collect, disclose, or use child’s personal information, including
18 persistent identifiers, nor was Plaintiff Lett provided direct notice with regard to collecting,
19 using, and disclosing child’s personal information.
20         155. Plaintiff Naimah Lewis resides in Albrightsville, Pennsylvania. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Lewis
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Lewis provided direct notice with
24 regard to collecting, using, and disclosing child’s personal information.
25         156. Plaintiff Angel Lilley resides in Detroit, Michigan. Plaintiff’s children
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Lilley
27 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
28

                                    CLASS ACTION COMPLAINT - 32
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 70 of 199 PageID #:133

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Lilley provided direct notice with
 1 regard to collecting, using, and disclosing children’s personal information.
 2         157. Plaintiff Michele Long resides in Fountain, Colorado. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Long
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Long provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7          158.    Plaintiff Jamie Longson resides in Pickford, Michigan. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Longson was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Longson provided direct notice
11 with regard to collecting, using, and disclosing child’s personal information.
12          159.    Plaintiff Dawn Lopez resides in Brush, Colorado. Plaintiff’s grandchild
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Lopez
14 was not asked for verifiable parental consent to collect, disclose, or use grandchild’s personal
15 information, including persistent identifiers, nor was Plaintiff Lopez provided direct notice with
16 regard to collecting, using, and disclosing grandchild’s personal information.
17         160. Plaintiff Laura Lopez resides in Gustine, California. Plaintiff’s child downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Lopez was not asked
19 for verifiable parental consent to collect, disclose, or use child’s personal information, including
20 persistent identifiers, nor was Plaintiff Lopez provided direct notice with regard to collecting,
21 using, and disclosing child’s personal information.
22         161. Plaintiff Kia Mack resides in Bronxville, New York. Plaintiff’s child downloaded
23 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Mack was not asked
24 for verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Mack provided direct notice with regard to collecting,
26 using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 33
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 71 of 199 PageID #:134

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            162.   Plaintiff Krystal Markley resides in Wauseon, Ohio. Plaintiff’s child downloaded
 1 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Markley was not
 2 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 3 including persistent identifiers, nor was Plaintiff Markley provided direct notice with regard to
 4 collecting, using, and disclosing child’s personal information.
 5          163.   Plaintiff Angela Martinez resides in Tacoma, Washington. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 7 Martinez was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Martinez provided direct notice
 9 with regard to collecting, using, and disclosing child’s personal information.
10          164.   Plaintiff Debbie Martinez resides in San Jose, California. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
12 Martinez was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Martinez provided direct notice
14 with regard to collecting, using, and disclosing child’s personal information.
15          165.   Plaintiff Shauna Mathis resides in Los Banos, California. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Mathis
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Mathis provided direct notice with
19 regard to collecting, using, and disclosing child’s personal information.
20          166.   Plaintiff Wanda Mayer resides in Ocean Springs, Mississippi. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Mayer
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Mayer provided direct notice with
24 regard to collecting, using, and disclosing child’s personal information.
25          167.   Plaintiff Tonisha Mayo resides in Silver Spring, Maryland. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Mayo
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 34
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 72 of 199 PageID #:135

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Mayo provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         168. Plaintiff Tianna M McBroom resides in Burnsville, Minnesota. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 McBroom was not asked for verifiable parental consent to collect, disclose, or use child’s
 5 personal information, including persistent identifiers, nor was Plaintiff McBroom provided direct
 6 notice with regard to collecting, using, and disclosing child’s personal information.
 7        169. Plaintiff Latoya McCord resides in Brooklyn, New York. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff McCord
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff McCord provided direct notice
11 with regard to collecting, using, and disclosing child’s personal information.
12        170. Plaintiff Cecilia McFee resides in Hot Springs National Park, Arkansas. Plaintiff’s
13 children downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 McFee was not asked for verifiable parental consent to collect, disclose, or use children’s
15 personal information, including persistent identifiers, nor was Plaintiff McFee provided direct
16 notice with regard to collecting, using, and disclosing children’s personal information.
17          171.   Plaintiff Joann McGee resides in Lancaster, California. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff McGee
19 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff McGee provided direct notice with
21 regard to collecting, using, and disclosing child’s personal information.
22          172.   Plaintiff Donna McKeague resides in Westfield, Massachusetts. Plaintiff’s
23 children downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
24 McKeague was not asked for verifiable parental consent to collect, disclose, or use children’s
25 personal information, including persistent identifiers, nor was Plaintiff McKeague provided
26 direct notice with regard to collecting, using, and disclosing children’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 35
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 73 of 199 PageID #:136

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            173.   Plaintiff Naomi McKean resides in Fayetteville, Georgia. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 2 McKean was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff McKean provided direct notice
 4 with regard to collecting, using, and disclosing child’s personal information.
 5          174.   Plaintiff Amber McKelvy resides in Katy, Texas. Plaintiff’s children downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff McKelvy was not
 7 asked for verifiable parental consent to collect, disclose, or use children’s personal information,
 8 including persistent identifiers, nor was Plaintiff McKelvy provided direct notice with regard to
 9 collecting, using, and disclosing children’s personal information.
10         175. Plaintiff David McKenney resides in Layton, Utah. Plaintiff’s child downloaded
11 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff McKenney was not
12 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
13 including persistent identifiers, nor was Plaintiff McKenney provided direct notice with regard to
14 collecting, using, and disclosing child’s personal information.
15         176. Plaintiff Priscilla McNeill resides in Pawtucket, Rhode Island. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff McNeill
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff McNeill provided direct notice
19 with regard to collecting, using, and disclosing child’s personal information.
20          177.   Plaintiff Susan McWhite resides in Greensboro, North Carolina. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 McWhite was not asked for verifiable parental consent to collect, disclose, or use child’s
23 personal information, including persistent identifiers, nor was Plaintiff McWhite provided direct
24 notice with regard to collecting, using, and disclosing child’s personal information.
25        178. Plaintiff Maria Medina resides in Birmingham, Alabama. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Medina
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                   CLASS ACTION COMPLAINT - 36
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 74 of 199 PageID #:137

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Medina provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         179. Plaintiff Alexis Mee resides in Vancouver, Washington. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Mee
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Mee provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7          180.    Plaintiff Tim Meister resides in Camarillo, California. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Meister
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Meister provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          181.    Plaintiff Joann Mendez resides in Citrus Heights, California. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Mendez
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Mendez provided direct notice
16 with regard to collecting, using, and disclosing child’s personal information.
17          182.    Plaintiff Sara Menke resides in Ofallon, Missouri. Plaintiff’s child downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Menke was not
19 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
20 including persistent identifiers, nor was Plaintiff Menke provided direct notice with regard to
21 collecting, using, and disclosing child’s personal information.
22          183.    Plaintiff Phillip Miller resides in Chicago L, Illinois. Plaintiff’s child downloaded
23 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Miller was not asked
24 for verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Miller provided direct notice with regard to collecting,
26 using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 37
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 75 of 199 PageID #:138

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            184.   Plaintiff Tamara Moffett resides in Richardson, Texas. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Moffett
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Moffett provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          185.   Plaintiff Melissa Molina resides in Mission, Texas. Plaintiff’s child downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Molina was not
 7 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 8 including persistent identifiers, nor was Plaintiff Molina provided direct notice with regard to
 9 collecting, using, and disclosing child’s personal information.
10          186.   Plaintiff Dennoris Moore resides in Saint Louis, Missouri. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Moore
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Moore provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15          187.   Plaintiff Meredith Moore resides in Monument, Colorado. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Moore
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Moore provided direct notice with
19 regard to collecting, using, and disclosing child’s personal information.
20          188.   Plaintiff Rosie Morales Mendez resides in North Bergen, New Jersey. Plaintiff’s
21 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Morales Mendez was not asked for verifiable parental consent to collect, disclose, or use child’s
23 personal information, including persistent identifiers, nor was Plaintiff Morales Mendez provided
24 direct notice with regard to collecting, using, and disclosing child’s personal information.
25          189.   Plaintiff Andrew Myers resides in Greenville, North Carolina. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Myers
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 38
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 76 of 199 PageID #:139

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Myers provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         190. Plaintiff Felecia Navarro resides in Sacramento, California. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Navarro
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Navarro provided direct notice
 6 with regard to collecting, using, and disclosing child’s personal information.
 7        191. Plaintiff Rathana Neang resides in Lowell, Massachusetts. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Neang
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Neang provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          192.    Plaintiff DJ Neill resides in Temple, Texas. Plaintiff’s children downloaded the
13 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Neill was not asked for
14 verifiable parental consent to collect, disclose, or use children’s personal information, including
15 persistent identifiers, nor was Plaintiff Neill provided direct notice with regard to collecting,
16 using, and disclosing children’s personal information.
17          193.    Plaintiff Stacey Nichols resides in Chicago, Illinois. Plaintiff’s child downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Nichols was not
19 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
20 including persistent identifiers, nor was Plaintiff Nichols provided direct notice with regard to
21 collecting, using, and disclosing child’s personal information.
22         194. Plaintiff Latisha Nixon resides in Spring, Texas. Plaintiff’s child downloaded the
23 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Nixon was not asked for
24 verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Nixon provided direct notice with regard to collecting,
26 using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 39
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 77 of 199 PageID #:140

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            195.   Plaintiff Chrisanne Oliver resides in Moscow, Idaho. Plaintiff’s child downloaded
 1 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Oliver was not asked
 2 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 3 persistent identifiers, nor was Plaintiff Oliver provided direct notice with regard to collecting,
 4 using, and disclosing child’s personal information.
 5          196.   Plaintiff Bailey Osborne resides in Burlington, Vermont. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 7 Osborne was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Osborne provided direct notice
 9 with regard to collecting, using, and disclosing child’s personal information.
10          197.   Plaintiff Jennifer Oshea resides in Garner, North Carolina. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Oshea
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Oshea provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15         198. Plaintiff Tamika Pack resides in Detroit, Michigan. Plaintiff’s child downloaded
16 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Pack was not asked
17 for verifiable parental consent to collect, disclose, or use child’s personal information, including
18 persistent identifiers, nor was Plaintiff Pack provided direct notice with regard to collecting,
19 using, and disclosing child’s personal information.
20         199. Plaintiff Jennifer Pandorf resides in Sewell, New Jersey. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Pandorf
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Pandorf provided direct notice
24 with regard to collecting, using, and disclosing child’s personal information.
25        200. Plaintiff Bridget Patrick resides in Edwardsville, Illinois. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Patrick
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 40
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 78 of 199 PageID #:141

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Patrick provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         201. Plaintiff Jessica Peterson resides in Chesapeake, Virginia. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Peterson was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Peterson provided direct notice
 6 with regard to collecting, using, and disclosing child’s personal information.
 7        202. Plaintiff Stephanie Phelps resides in Sparks, Nevada. Plaintiff’s child downloaded
 8 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Phelps was not
 9 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
10 including persistent identifiers, nor was Plaintiff Phelps provided direct notice with regard to
11 collecting, using, and disclosing child’s personal information.
12          203.    Plaintiff David Pitz resides in Cuyahoga Falls, Ohio. Plaintiff’s child downloaded
13 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Pitz was not asked
14 for verifiable parental consent to collect, disclose, or use child’s personal information, including
15 persistent identifiers, nor was Plaintiff Pitz provided direct notice with regard to collecting,
16 using, and disclosing child’s personal information.
17          204.    Plaintiff Chantel Polarolo resides in Castleton, New York. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
19 Polarolo was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Polarolo provided direct notice
21 with regard to collecting, using, and disclosing child’s personal information.
22          205.    Plaintiff Tikeya Pope resides in Smyrna, Georgia. Plaintiff’s child downloaded
23 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Pope was not asked
24 for verifiable parental consent to collect, disclose, or use child’s personal information, including
25 persistent identifiers, nor was Plaintiff Pope provided direct notice with regard to collecting,
26 using, and disclosing child’s personal information.
27
28

                                     CLASS ACTION COMPLAINT - 41
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 79 of 199 PageID #:142

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            206.   Plaintiff Patty Porta resides in Orland Hills, Illinois. Plaintiff’s child downloaded
 1 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Porta was not asked
 2 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 3 persistent identifiers, nor was Plaintiff Porta provided direct notice with regard to collecting,
 4 using, and disclosing child’s personal information.
 5          207.   Plaintiff Shannon Potts resides in Chicago, Illinois. Plaintiff’s child downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Potts was not asked
 7 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 8 persistent identifiers, nor was Plaintiff Potts provided direct notice with regard to collecting,
 9 using, and disclosing child’s personal information.
10          208.   Plaintiff Tamara Prince resides in Auburn, California. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Prince
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Prince provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15         209. Plaintiff Roman Proctor resides in Waco, Texas. Plaintiff’s child downloaded the
16 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Proctor was not asked
17 for verifiable parental consent to collect, disclose, or use child’s personal information, including
18 persistent identifiers, nor was Plaintiff Proctor provided direct notice with regard to collecting,
19 using, and disclosing child’s personal information.
20          210.   Plaintiff Jose Ramirez resides in Bakersfield, California. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Ramirez was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Ramirez provided direct notice
24 with regard to collecting, using, and disclosing child’s personal information.
25          211.   Plaintiff Renee Randall resides in New Bedford, Massachusetts. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Randall
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 42
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 80 of 199 PageID #:143

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Randall provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         212. Plaintiff Latoya Ravizee resides in Jacksonville, Florida. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Ravizee
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Ravizee provided direct notice
 6 with regard to collecting, using, and disclosing child’s personal information.
 7        213. Plaintiff Tara Rectenwald resides in Youngsville, Pennsylvania. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Rectenwald was not asked for verifiable parental consent to collect, disclose, or use child’s
10 personal information, including persistent identifiers, nor was Plaintiff Rectenwald provided
11 direct notice with regard to collecting, using, and disclosing child’s personal information.
12         214. Plaintiff Candy Reh resides in Florence, Arizona. Plaintiff’s child downloaded the
13 Musical.ly app onto a mobile device while under the age of 13. Plaintiff Reh was not asked for
14 verifiable parental consent to collect, disclose, or use child’s personal information, including
15 persistent identifiers, nor was Plaintiff Reh provided direct notice with regard to collecting,
16 using, and disclosing child’s personal information.
17         215. Plaintiff Amanda Rickard resides in Silver Creek, Nebraska. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Rickard
19 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Rickard provided direct notice
21 with regard to collecting, using, and disclosing child’s personal information.
22        216. Plaintiff Ashley Riegel resides in New Haven, Missouri. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Riegel
24 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Riegel provided direct notice with
26 regard to collecting, using, and disclosing child’s personal information.
27
28

                                     CLASS ACTION COMPLAINT - 43
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 81 of 199 PageID #:144

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            217.   Plaintiff Bridgette Rivers resides in Montgomery, Alabama. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Rivers
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Rivers provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          218.   Plaintiff Nakeisha Roan resides in Danville, Illinois. Plaintiff’s child downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Roan was not asked
 7 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 8 persistent identifiers, nor was Plaintiff Roan provided direct notice with regard to collecting,
 9 using, and disclosing child’s personal information.
10          219.   Plaintiff Rebecca Robbins resides in Buchanan, Michigan. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Robbins
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Robbins provided direct notice
14 with regard to collecting, using, and disclosing child’s personal information.
15          220.   Plaintiff Denesha Roberson resides in Apple Valley, California. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
17 Roberson was not asked for verifiable parental consent to collect, disclose, or use child’s
18 personal information, including persistent identifiers, nor was Plaintiff Roberson provided direct
19 notice with regard to collecting, using, and disclosing child’s personal information.
20        221. Plaintiff Gene Robinson resides in Jacksonville, Florida. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Robinson was not asked for verifiable parental consent to collect, disclose, or use child’s
23 personal information, including persistent identifiers, nor was Plaintiff Robinson provided direct
24 notice with regard to collecting, using, and disclosing child’s personal information.
25        222. Plaintiff Nichole Robinson resides in Las Vegas, Nevada. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
27 Robinson was not asked for verifiable parental consent to collect, disclose, or use child’s
28

                                    CLASS ACTION COMPLAINT - 44
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 82 of 199 PageID #:145

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     personal information, including persistent identifiers, nor was Plaintiff Robinson provided direct
 1 notice with regard to collecting, using, and disclosing child’s personal information.
 2        223. Plaintiff Tammy Robinson resides in Westerville, Ohio. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Robinson was not asked for verifiable parental consent to collect, disclose, or use child’s
 5 personal information, including persistent identifiers, nor was Plaintiff Robinson provided direct
 6 notice with regard to collecting, using, and disclosing child’s personal information.
 7        224. Plaintiff Lauren Rodriguez resides in Berkeley, California. Plaintiff’s children
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Rodriguez was not asked for verifiable parental consent to collect, disclose, or use children’s
10 personal information, including persistent identifiers, nor was Plaintiff Rodriguez provided direct
11 notice with regard to collecting, using, and disclosing children’s personal information.
12        225. Plaintiff Jodie Roskydoll resides in Humnoke, Arkansas. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Roskydoll was not asked for verifiable parental consent to collect, disclose, or use child’s
15 personal information, including persistent identifiers, nor was Plaintiff Roskydoll provided direct
16 notice with regard to collecting, using, and disclosing child’s personal information.
17        226. Plaintiff Brian Ross resides in Macedonia, Ohio. Plaintiff’s children downloaded
18 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Ross was not asked
19 for verifiable parental consent to collect, disclose, or use children’s personal information,
20 including persistent identifiers, nor was Plaintiff Ross provided direct notice with regard to
21 collecting, using, and disclosing children’s personal information.
22          227.    Plaintiff Taakena Ross-Gober resides in Hiram, Georgia. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Ross-
24 Gober was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Ross-Gober provided direct notice
26 with regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 45
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 83 of 199 PageID #:146

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            228.   Plaintiff Brandon Rowell resides in Cedartown, Georgia. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Rowell
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Rowell provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          229.   Plaintiff Niesha Rush resides in Columbus, Mississippi. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Rush
 7 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Rush provided direct notice with
 9 regard to collecting, using, and disclosing child’s personal information.
10         230. Plaintiff Latina Salaam resides in Memphis, Tennessee. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Salaam
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Salaam provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15         231. Plaintiff Serena Sandberg resides in Elma, Washington. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
17 Sandberg was not asked for verifiable parental consent to collect, disclose, or use child’s
18 personal information, including persistent identifiers, nor was Plaintiff Sandberg provided direct
19 notice with regard to collecting, using, and disclosing child’s personal information.
20        232. Plaintiff Daniel Santos resides in Fontana, California. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Santos
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Santos provided direct notice with
24 regard to collecting, using, and disclosing child’s personal information.
25         233. Plaintiff Jason Scaggs resides in Salinas, California. Plaintiff’s child downloaded
26 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Scaggs was not
27 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
28

                                    CLASS ACTION COMPLAINT - 46
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 84 of 199 PageID #:147

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     including persistent identifiers, nor was Plaintiff Scaggs provided direct notice with regard to
 1 collecting, using, and disclosing child’s personal information.
 2         234. Plaintiff Pamela Schiappa resides in Charlton, Massachusetts. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Schiappa was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Schiappa provided direct notice
 6 with regard to collecting, using, and disclosing child’s personal information.
 7          235.   Plaintiff Johnnie Shelton resides in Pontiac, Michigan. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Shelton
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Shelton provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          236.   Plaintiff Amanda Shuherk resides in Bryan, Ohio. Plaintiff’s child downloaded
13 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Shuherk was not
14 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
15 including persistent identifiers, nor was Plaintiff Shuherk provided direct notice with regard to
16 collecting, using, and disclosing child’s personal information.
17          237.   Plaintiff Christina Simeneta resides in Lake Orion, Michigan. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
19 Simeneta was not asked for verifiable parental consent to collect, disclose, or use child’s
20 personal information, including persistent identifiers, nor was Plaintiff Simeneta provided direct
21 notice with regard to collecting, using, and disclosing child’s personal information.
22        238. Plaintiff Kendrah Simmons resides in Kansas City, Kansas. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
24 Simmons was not asked for verifiable parental consent to collect, disclose, or use child’s
25 personal information, including persistent identifiers, nor was Plaintiff Simmons provided direct
26 notice with regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 47
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 85 of 199 PageID #:148

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            239.   Plaintiff Ricole Simms resides in Detroit, Michigan. Plaintiff’s child downloaded
 1 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Simms was not
 2 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 3 including persistent identifiers, nor was Plaintiff Simms provided direct notice with regard to
 4 collecting, using, and disclosing child’s personal information.
 5          240.   Plaintiff Quinetta Slaughter resides in Decatur, Georgia. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 7 Slaughter was not asked for verifiable parental consent to collect, disclose, or use child’s
 8 personal information, including persistent identifiers, nor was Plaintiff Slaughter provided direct
 9 notice with regard to collecting, using, and disclosing child’s personal information.
10        241. Plaintiff Michael Smith resides in Cincinnati, Ohio. Plaintiff’s children
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Smith
12 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
13 information, including persistent identifiers, nor was Plaintiff Smith provided direct notice with
14 regard to collecting, using, and disclosing children’s personal information.
15          242.   Plaintiff Brianne Spalding resides in Montclair, California. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
17 Spalding was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Spalding provided direct notice
19 with regard to collecting, using, and disclosing child’s personal information.
20          243.   Plaintiff Kelli Spann resides in Prattville, Alabama. Plaintiff’s child downloaded
21 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Spann was not asked
22 for verifiable parental consent to collect, disclose, or use child’s personal information, including
23 persistent identifiers, nor was Plaintiff Spann provided direct notice with regard to collecting,
24 using, and disclosing child’s personal information.
25          244.   Plaintiff Heather Speck resides in Centralia, Washington. Plaintiff’s children
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Speck
27 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
28

                                    CLASS ACTION COMPLAINT - 48
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 86 of 199 PageID #:149

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Speck provided direct notice with
 1 regard to collecting, using, and disclosing children’s personal information.
 2         245. Plaintiff Kristen Spengler resides in Delray Beach, Florida. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 4 Spengler was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Spengler provided direct notice
 6 with regard to collecting, using, and disclosing child’s personal information.
 7        246. Plaintiff Cynthia Steelman resides in Brentwood, California. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
 9 Steelman was not asked for verifiable parental consent to collect, disclose, or use child’s
10 personal information, including persistent identifiers, nor was Plaintiff Steelman provided direct
11 notice with regard to collecting, using, and disclosing child’s personal information.
12        247. Plaintiff Stephanie Stordahl resides in Muskegon, Michigan. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Stordahl was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Stordahl provided direct notice
16 with regard to collecting, using, and disclosing child’s personal information.
17        248. Plaintiff Amanda St Pierre resides in Woonsocket, Rhode Island. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff St
19 Pierre was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff St Pierre provided direct notice
21 with regard to collecting, using, and disclosing child’s personal information.
22          249.    Plaintiff Rebecca Straubel resides in Duanesburg, New York. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Straubel
24 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Straubel provided direct notice
26 with regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 49
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 87 of 199 PageID #:150

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            250.   Plaintiff Kenuway Strong resides in Florence, Arizona. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Strong
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Strong provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          251.   Plaintiff Traci Takacs resides in Buffalo, New York. Plaintiff’s child downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Takacs was not
 7 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 8 including persistent identifiers, nor was Plaintiff Takacs provided direct notice with regard to
 9 collecting, using, and disclosing child’s personal information.
10          252.   Plaintiff Tamara Taylor resides in Fontana, California. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Taylor
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Taylor provided direct notice with
14 regard to collecting, using, and disclosing child’s personal information.
15          253.   Plaintiff Jasper Thomas resides in Minot, North Dakota. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Thomas
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Thomas provided direct notice
19 with regard to collecting, using, and disclosing child’s personal information.
20          254.   Plaintiff Sheveta Thomas resides in Clinton, South Carolina. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Thomas
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Thomas provided direct notice
24 with regard to collecting, using, and disclosing child’s personal information.
25          255.   Plaintiff Meghan Tierney resides in Boston, Massachusetts. Plaintiff’s child
26 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Tierney
27 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
28

                                    CLASS ACTION COMPLAINT - 50
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 88 of 199 PageID #:151

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     information, including persistent identifiers, nor was Plaintiff Tierney provided direct notice with
 1 regard to collecting, using, and disclosing child’s personal information.
 2         256. Plaintiff Stephanie Tomlin resides in Johnston, Rhode Island. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Tomlin
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Tomlin provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7         257. Plaintiff Monica Torres resides in Norman, Oklahoma. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Torres
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Torres provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          258.    Plaintiff Angel Towns resides in Orlando, Florida. Plaintiff’s child downloaded
13 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Towns was not
14 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
15 including persistent identifiers, nor was Plaintiff Towns provided direct notice with regard to
16 collecting, using, and disclosing child’s personal information.
17          259.    Plaintiff Carolyn Trueland resides in Charleston, South Carolina. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
19 Trueland was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Trueland provided direct notice
21 with regard to collecting, using, and disclosing child’s personal information.
22          260.    Plaintiff Jennifer Tullis resides in Stafford, Virginia. Plaintiff’s children
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Tullis
24 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
25 information, including persistent identifiers, nor was Plaintiff Tullis provided direct notice with
26 regard to collecting, using, and disclosing children’s personal information.
27
28

                                     CLASS ACTION COMPLAINT - 51
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 89 of 199 PageID #:152

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            261.   Plaintiff Shandelle Ubrig resides in Hawi, Hawaii. Plaintiff’s child downloaded
 1 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Ubrig was not asked
 2 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 3 persistent identifiers, nor was Plaintiff Ubrig provided direct notice with regard to collecting,
 4 using, and disclosing child’s personal information.
 5          262.   Plaintiff Zumeya Valencia resides in Cypress, Texas. Plaintiff’s child downloaded
 6 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Valencia was not
 7 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
 8 including persistent identifiers, nor was Plaintiff Valencia provided direct notice with regard to
 9 collecting, using, and disclosing child’s personal information.
10          263.   Plaintiff Lisa Vierthaler resides in Louisville, Kentucky. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
12 Vierthaler was not asked for verifiable parental consent to collect, disclose, or use child’s
13 personal information, including persistent identifiers, nor was Plaintiff Vierthaler provided direct
14 notice with regard to collecting, using, and disclosing child’s personal information.
15        264. Plaintiff Thomas Wagner resides in Oshkosh, Wisconsin. Plaintiff’s child
16 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wagner
17 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
18 information, including persistent identifiers, nor was Plaintiff Wagner provided direct notice
19 with regard to collecting, using, and disclosing child’s personal information.
20        265. Plaintiff Petysee Wallace resides in Colquitt, Georgia. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wallace
22 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Wallace provided direct notice
24 with regard to collecting, using, and disclosing child’s personal information.
25        266. Plaintiff Megan Walters resides in Clay, New York. Plaintiff’s child downloaded
26 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Walters was not
27 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
28

                                    CLASS ACTION COMPLAINT - 52
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 90 of 199 PageID #:153

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     including persistent identifiers, nor was Plaintiff Walters provided direct notice with regard to
 1 collecting, using, and disclosing child’s personal information.
 2         267. Plaintiff Dianne Walton resides in Water Valley, Mississippi. Plaintiff’s child
 3 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Walton
 4 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 5 information, including persistent identifiers, nor was Plaintiff Walton provided direct notice with
 6 regard to collecting, using, and disclosing child’s personal information.
 7         268. Plaintiff Danny Webber resides in Preston, Minnesota. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Webber
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Webber provided direct notice
11 with regard to collecting, using, and disclosing child’s personal information.
12        269. Plaintiff Jacqueline Wells resides in Poplar Bluff, Missouri. Plaintiff’s child
13 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wells
14 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
15 information, including persistent identifiers, nor was Plaintiff Wells provided direct notice with
16 regard to collecting, using, and disclosing child’s personal information.
17         270. Plaintiff Erica White-Mack resides in Winnsboro, South Carolina. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff White-
19 Mack was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff White-Mack provided direct notice
21 with regard to collecting, using, and disclosing child’s personal information.
22          271.   Plaintiff Becky Wilbert resides in Wyoming, Michigan. Plaintiff’s children
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wilbert
24 was not asked for verifiable parental consent to collect, disclose, or use children’s personal
25 information, including persistent identifiers, nor was Plaintiff Wilbert provided direct notice with
26 regard to collecting, using, and disclosing children’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 53
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 91 of 199 PageID #:154

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            272.   Plaintiff Kimberly Wilder resides in Milwaukee, Wisconsin. Plaintiff’s child
 1 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wilder
 2 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 3 information, including persistent identifiers, nor was Plaintiff Wilder provided direct notice with
 4 regard to collecting, using, and disclosing child’s personal information.
 5          273.   Plaintiff Brianne Wiley resides in Las Vegas, Nevada. Plaintiff’s child
 6 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wiley
 7 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
 8 information, including persistent identifiers, nor was Plaintiff Wiley provided direct notice with
 9 regard to collecting, using, and disclosing child’s personal information.
10         274. Plaintiff Tashante Wilkins resides in Bailey, North Carolina. Plaintiff’s child
11 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wilkins
12 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
13 information, including persistent identifiers, nor was Plaintiff Wilkins provided direct notice
14 with regard to collecting, using, and disclosing child’s personal information.
15        275. Plaintiff Keith Williams resides in Mobile, Alabama. Plaintiff’s child downloaded
16 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Williams was not
17 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
18 including persistent identifiers, nor was Plaintiff Williams provided direct notice with regard to
19 collecting, using, and disclosing child’s personal information.
20          276.   Plaintiff Kia Williams resides in Jackson, Mississippi. Plaintiff’s child
21 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
22 Williams was not asked for verifiable parental consent to collect, disclose, or use child’s personal
23 information, including persistent identifiers, nor was Plaintiff Williams provided direct notice
24 with regard to collecting, using, and disclosing child’s personal information.
25          277.   Plaintiff Wanda Williams resides in Miami, Florida. Plaintiff’s child downloaded
26 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Williams was not
27 asked for verifiable parental consent to collect, disclose, or use child’s personal information,
28

                                    CLASS ACTION COMPLAINT - 54
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 92 of 199 PageID #:155

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     including persistent identifiers, nor was Plaintiff Williams provided direct notice with regard to
 1 collecting, using, and disclosing child’s personal information.
 2         278. Plaintiff Christina Wise resides in Felton, California. Plaintiff’s child downloaded
 3 the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Wise was not asked
 4 for verifiable parental consent to collect, disclose, or use child’s personal information, including
 5 persistent identifiers, nor was Plaintiff Wise provided direct notice with regard to collecting,
 6 using, and disclosing child’s personal information.
 7          279.    Plaintiff Mary Yaldoo resides in White Lake, Michigan. Plaintiff’s child
 8 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Yaldoo
 9 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
10 information, including persistent identifiers, nor was Plaintiff Yaldoo provided direct notice with
11 regard to collecting, using, and disclosing child’s personal information.
12          280.    Plaintiff April Zimmerman resides in King Of Prussia, Pennsylvania. Plaintiff’s
13 child downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff
14 Zimmerman was not asked for verifiable parental consent to collect, disclose, or use child’s
15 personal information, including persistent identifiers, nor was Plaintiff Zimmerman provided
16 direct notice with regard to collecting, using, and disclosing child’s personal information.
17         281. Plaintiff Tiffany Zincone resides in Providence, Rhode Island. Plaintiff’s child
18 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Zincone
19 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
20 information, including persistent identifiers, nor was Plaintiff Zincone provided direct notice
21 with regard to collecting, using, and disclosing child’s personal information.
22        282. Plaintiff Jeannee Zwickl resides in Sanger, California. Plaintiff’s child
23 downloaded the Musical.ly app onto a mobile device while under the age of 13. Plaintiff Zwickl
24 was not asked for verifiable parental consent to collect, disclose, or use child’s personal
25 information, including persistent identifiers, nor was Plaintiff Zwickl provided direct notice with
26 regard to collecting, using, and disclosing child’s personal information.
27
28

                                    CLASS ACTION COMPLAINT - 55
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 93 of 199 PageID #:156

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

            283.   Defendant ByteDance Ltd. is a corporation headquartered in Beijing, China. In
 1 December of 2017, Defendant ByteDance acquired Musical.ly, a Cayman Islands corporation
 2 (hereinafter, “Musical.ly of Cayman Islands”). By virtue of its acquisition of Musical.ly of
 3 Cayman Islands, ByteDance is responsible for the conduct alleged herein with respect to
 4 Musical.ly of Cayman Islands. At all times material to this Complaint, Musical.ly of Cayman
 5 Islands together with Musical.ly Inc. (described below) operated the video social networking app
 6 that is the subject of this Complaint (hereinafter, the “Musical.ly App” or the “App”). At all
 7 times material to this Complaint, acting alone or in concert with others, ByteDance, by way of
 8 Musical.ly of Cayman Islands, purposefully directed its activities to the United States by
 9 advertising, marketing, and distributing mobile applications intended for use by consumers
10 throughout the United States. At all times material to this Complaint, acting alone or in concert
11 with Defendant Musical.ly Inc., ByteDance, by way of Musical.ly of Cayman Islands,
12 formulated, directed, controlled, had the authority to control, or participated in the acts and
13 practices set forth in this Complaint.
14          284.   Defendant Musical.ly, Inc. is a California corporation with its principal place of
15 business in Santa Monica, California, and is a wholly owned subsidiary of Defendant
16 ByteDance. Defendant Musicl.ly transacts or has transacted business in this District and
17 throughout the United States. At all times material to this Complaint, acting alone or in concert
18 with others, Defendant Musicl.ly has advertised, marketed, and distributed mobile applications
19 intended for use by consumers throughout the United States. At all times material to this
20 Complaint, acting alone or in concert with Defendant ByteDance, by way of Musical.ly of
21 Cayman Islands, Defendant Musical.ly formulated, directed, controlled, had the authority to
22 control, or participated in the acts and practices set forth in this Complaint.
23                                   FACTUAL ALLEGATIONS
24                          COPPA Outlaws the Collection of Children’s
25                   Personal Information Without Verifiable Parental Consent
26          285.   Recognizing the vulnerability of children in the Internet age, in 1999 Congress
27 enacted the Children’s Online Privacy Protection Act (COPPA). See 15 U.S.C. §§ 6501–6506.
28

                                   CLASS ACTION COMPLAINT - 56
         Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 94 of 199 PageID #:157

                                                      DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                          INADMISSIBLE PURSUANT TO FRE 408

     COPPA’s express goal is to protect children’s privacy while they are connected to the internet. 3
 1 Under COPPA, developers of child-focused apps cannot lawfully obtain the personal information
 2 of children under 13 years of age without first obtaining verifiable consent from their parents.
 3             286.    COPPA applies to any operator of a commercial website or online service
 4 (including an app) that is directed to children and that: (a) collects, uses, and/or discloses
 5 personal information from children, or (b) on whose behalf such information is collected or
 6 maintained. Under COPPA, personal information is “collected or maintained on behalf of an
 7 operator when…[t]he operator benefits by allowing another person to collect personal
 8 information directly from users of” an online service. 16 C.F.R. § 312.2. In addition, COPPA
 9 applies to any operator of a commercial website or online service that has actual knowledge that
10 it collects, uses, and/or discloses personal information from children.
11          287. Under COPPA, “personal information” includes information like names, email
12 addresses, and social security numbers. COPPA’s broad definition of “personal information” is
13 as follows:
14         “individually identifiable information about an individual collected online,” which
15         includes (1) a first and last name; (2) a physical address including street name and
16             name of a city or town; (3) online contact information (separately defined as “an
17             email address or any other substantially similar identifier that permits direct contact
18             with a person online”); (4) a screen name or user name; (5) telephone number; (6)
19             social security number; (7) a media file containing a child’s image or voice; (8)
20             geolocation information sufficient to identify street name and name of a cit y or town;
21             (9) a “persistent identifier that can be used to recognize a user over time and across
22             different Web sites or online services” (including but not limited to “a customer
23             number held in a cookie, an Internet Protocol (IP) address, a processor or device
24
25   3
         See Federal Trade Commission, “New Rule Will Protect Privacy of Children Online,” Oct. 20, 1999,
26 available at https://www.ftc.gov/news-events/press-releases/1999/10/new-rule-will-protectprivacy-
     children-online (last visited March 27, 2019).
27
28

                                        CLASS ACTION COMPLAINT - 57
         Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 95 of 199 PageID #:158

                                                     DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                         INADMISSIBLE PURSUANT TO FRE 408

              serial number, or unique device identifier”); and (10) any information concerning the
 1            child or the child’s parents that the operator collects then combines with an identifier.
 2
 3            288.   The FTC regards “persistent identifiers” as “personally identifiable” information
 4 that can be reasonably linked to a particular child. The FTC amended COPPA’s definition of
 5 “personal information” to clarify the inclusion of persistent identifiers.4
 6            289.   In order to lawfully collect, use, or disclose personal information, COPPA
 7 requires that an operator meet specific requirements, including each of the following:
 8             a) Posting a privacy policy on its website or online service providing clear,
 9                 understandable, and complete notice of its information practices, including what
10                   information the website operator collects from children online, how it uses such
11                   information, its disclosure practices for such information, and other specific
12                   disclosures as set forth in the Rule;
13                b) Providing clear, understandable, and complete notice of its information practices,
14                   including specific disclosures, directly to parents; and
15                c) Obtaining verifiable parental consent prior to collecting, using, and/or disclosing
16                   personal information from children.
17            290.   Under COPPA, “[o]btaining verifiable consent means making any reasonable
18 effort (taking into consideration available technology) to ensure that before personal information
19 is collected from a child, a parent of the child. . . [r]eceives notice of the operator's personal
20 information collection, use, and disclosure practices; and [a]uthorizes any collection, use, and/or
21 disclosure of the personal information.” 16 C.F.R. § 312.2.
22            291.   The FTC recently clarified acceptable methods for obtaining verifiable parental
23 consent, which include:
24
25   4
         See https://www.ftc.gov/news-events/blogs/business-blog/2016/04/keeping-online
26 advertising-industry (2016 FTC Blog post from Director of the FTC Bureau of Consumer
     Protection) (last visited March 27, 2019).
27
28

                                       CLASS ACTION COMPLAINT - 58
         Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 96 of 199 PageID #:159

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

                a) providing a consent form for parents to sign and return;
 1              b) requiring the use of a credit card/online payment that provides notification of each
 2                  transaction;
 3              c) connecting to trained personnel via video conference;
 4              d) calling a staffed toll-free number;
 5              e) emailing the parent soliciting a response email plus requesting follow-up
 6                  information from the parent;
 7              f) asking knowledge-based questions; or
 8              g) verifying a photo ID from the parent compared to a second photo using facial
 9                  recognition technology.5
10         Defendants Collected and Used Children’s Personal Information Through Its App
11           292.   Since at least 2014, Defendants have operated the Musical.ly App. The App is
12 free to download from Apple’s App Store, Google Play, and the Amazon Appstore, but generates
13 revenue for Musical.ly through various means, including in-app purchases. Since 2014, over 200
14 million users have downloaded the App worldwide; and, at least, 65 million Musical.ly accounts
15 were registered in the United States.
16           293.   To register for the Musical.ly App, users provided their email address, phone
17 number, username, first and last name, short bio, and a profile picture. Between December 2015
18 and October 2016, Musical.ly also collected geolocation information from users of the App,
19 which enabled Defendants and other users of the App to identify where a user was located.
20        294. Many users, including children, chose to include an age in their short biography,
21 which is part of their Musical.ly App profiles. Since July 2017, Musical.ly requested age
22 information from new users during the registration process for a Musical.ly App account, and
23 prevents users who indicate that they are under 13 from creating accounts. Musical.ly did not
24
25
     5
26    See https://www.ftc.gov/tipsadvice/business-center/guidance/childrens-online-privacy-
     protection-rule-six-step-compliance (last visited July 20, 2017).
27
28

                                    CLASS ACTION COMPLAINT - 59
       Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 97 of 199 PageID #:160

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     request age information for existing users who had already created Musical.ly accounts prior to
 1 July 2017.
 2        295.     The App provided a platform for users to create videos and then synchronize them
 3 with music or audio clips from either the App’s online music library or music stored on the
 4 user’s device. The App’s online library had millions of song tracks, including songs from
 5 popular children’s movies and songs popular among ‘tweens’ and younger children. The
 6 Musical.ly App offered simple tools to create and edit videos. Once the video is completed, the
 7 user had the option to name the video with a title before posting and sharing the video publicly.
 8          296.   In addition to creating and sharing videos, the App provided a platform for users
 9 to connect and interact with other users. Users could comment on the videos of other users, and
10 have the option to “follow” other users’ accounts so that they can view more of their videos in
11 the future. Popular users could have millions of “fans” following their accounts. A user’s account
12 was set to public by default, which means that a user’s profile bio, username, profile picture, and
13 videos were public and searchable by other users. Users had the option to set their accounts to
14 “private” so that only approved followers can view their videos; however, users’ profiles,
15 including usernames, profile pictures and bios, remained public and searchable by other users.
16          297.   The App also allowed users to send direct messages to communicate with other
17 users. These direct messages could include colorful and bright emoji characters ranging from
18 animals, smiley faces, cars, trucks, and hearts, among many others. By default, an App user
19 could direct message any other user. Indeed, there have been many reports of adults trying to
20 contact kids via the Musical.ly App.
21        298. These reports highlight the dangerous potential of the App, which allowed adults
22 posing as children to send inappropriate messages to underage children using the App. The dark
23 underbelly of the App has become so prevalent that one news source even called it a “hunting
24
25
26
27
28

                                    CLASS ACTION COMPLAINT - 60
         Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 98 of 199 PageID #:161

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     ground” for pedophiles6 and pointed out that schools were forced to warn parents directly about
 1 the hidden dangers of using the App.
 2        299. Another article, entitled “Do Your Kids Like Musical.ly? So Do Traffickers and
 3 Pedophiles7” details how one vigilant parent discovered that the App she downloaded onto her
 4 own phone for her daughter’s use had a video chat feature enabled, allowing an adult man to
 5 attempt to video chat with her minor daughter. She then realized that this same man had been
 6 messaging her daughter and commenting on and liking her daughter’s videos for weeks.
 7       300. Yet another article8 recounts the story of disturbing messages sent to a seven-year
 8 old girl through the App. Brad Summer, a vigilant father from Batavia, Illinois, shares the
 9 inappropriate messages directed to his young daughter. These messages were from a Musical.ly
10 user posing as a nine-year old girl, asking his daughter Madison to send naked pictures of herself
11 but not to tell anyone.
12         301. Even worse, until October 2016, the App had a feature where a user could tap on
13 the “my city” tab which provided the user with a list of other users within a 50-mile radius, and
14 with whom the user could connect and interact with by following the user or sending direct
15 messages.
16           302.   A significant percentage of Musical.ly App. users were children under 13, and
17 numerous press articles between 2016 and 2018 highlight the popularity of the App among
18 ‘tweens’ and younger children.
19           303.   Defendants were aware that children were using the App. As of at least October
20 2016, on Defendants’ websites, available at www.musicallyapp.tumblr.com and
21 www.musical.ly/en-US, Defendants provided parents guidance about their child’s use of the
22
23
     6
24   https://www.irishmirror.ie/news/paedophiles-hunting-children-through-tiktok-14042405
     7
     https://www.king5.com/article/news/local/do-your-kids-like-musically-so-do-traffickers-and-
25 pedophiles/281-537925828
   8
26 https://www.usmagazine.com/celebrity-news/news/dad-shares-gross-messages-sent-to-young-
   daughter-on-musically-w498946/
27
28

                                   CLASS ACTION COMPLAINT - 61
          Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 99 of 199 PageID #:162

                                                       DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                           INADMISSIBLE PURSUANT TO FRE 408

     App. Until April 2017, the webpage stated, for example, “If you have a young child on
 1 Musical.ly, please be sure to monitor their activity on the App.”
 2        304. The App did not provide a function for users to close their accounts, and instead
 3 required users to send an email to Defendants to close their accounts. Defendants received
 4 thousands of complaints from parents that their child under 13 years old had created a Musical.ly
 5 App account without their knowledge. For example, in the two-week period between September
 6 15, 2016 and September 30, 2016, Defendants received more than 300 complaints from parents
 7 asking to have their child’s account closed. While Defendants closed the accounts, they did not
 8 delete the users’ videos or profile information from Defendants’ servers, according to the Federal
 9 Trade Commission (“FTC”).
10             305.    In December 2016, a third party alleged in an interview with the co-founder of
11 Musical.ly, Inc. that seven users whose accounts were among the most popular in terms of
12 followers appeared to be children under 13. Shortly thereafter, Defendants then reviewed their
13 most popular users and determined an additional 39 appeared to be under the age of 13. In
14 February 2017, Defendants sent messages to these 46 users’ email addresses telling users under
15 13 to edit their profile description to indicate that their accounts were being run by a parent or
16 adult talent manager. Defendants did not take any steps to ensure that the person who was
17 responding to the request was a parent and not the child user.
18        306. On information and belief, Defendants operated their App for commercial gain.
19             307.    In fact, the App was so lucrative that in December of 2017, Defendant ByteDance
20 paid $1 billion to acquire it.10 In August of 2018, the Musical.ly App was merged with the
21 TikTok app under the TikTok name. The Defendants operate the merged TikTok app.
22             308.    In their quest for profits, Defendants failed to safeguard children’s personal
23 information and ensure that third-parties’ collection of data from children is lawful.
24                          Defendants’ App Was Directed to Children
25
26   10
          https://www.cnbc.com/2017/11/10/musical-ly-app-sells-for-1-billion.html.
27
28

                                        CLASS ACTION COMPLAINT - 62
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 100 of 199 PageID #:163

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            309.   COPPA defines “children” as individuals under the age of 13. See 16 C.F.R. §
 1 312.2. An app is directed to children if the “subject matter, visual content, use of animated
 2 characters or child-oriented activities and incentives, music or other audio content, age of
 3 models, presence of child celebrities or celebrities who appeal to children, language or other
 4 characteristics of the Web site or online service, as well as whether advertising promoting or
 5 appearing on the Web site or online service is directed to children.” See 16 C.F.R. § 312.2.
 6          310.   As alleged herein, the Musical.ly App was directed to children under age 13. For
 7 example, seven users whose accounts were among the most popular in terms of followers
 8 appeared to be children under 13. Shortly thereafter, Musical.ly then reviewed its most popular
 9 users and determined an additional 39 appeared to be under 13. What’s more, the App includes
10 song folders to users select songs for their videos. At various times material to this Complaint,
11 the App included song folders appealing to children, such as “Disney” and “school.” The Disney
12 folder included songs related to Disney children movies such as the Lion King and Toy Story.
13 The Apps simply tools made it easy for children to create and upload videos. The App allows
14 users to send other users colorful emojis such as cute animals and smiley faces. Moreover, a
15 large percentage of Musical.ly App users are under the age of 13. Indeed, many users self-
16 identify as under 13 in their profile bios or provide grade or school information indicating an age
17 under 13. Many musicians and entertainers popular with tweens, such as Katy Perry, Selena
18 Gomez, Ariana Grande, Meghan Trainor, among many others, have Musical.ly App accounts.
19 The artists often encourage their fans to post and share videos of themselves dancing or lip-
20 syncing to their new releases
21          311.   Defendants also had actual knowledge they were collecting personal information
22 from children, as described herein. The youth of the user base is easily apparent in perusing
23 users’ profile pictures and in reviewing users’ profiles, many of which explicitly noted the
24 child’s age, birthdate, or school. Since at least 2014, Defendants have received thousands of
25 complaints from parents of children under the age of 13 who were registered users of
26 Defendants’ online service. In just a two-week period in September 2016, Defendants received
27 over 300 complaints from parents asking that their child’s account be deleted.
28

                                    CLASS ACTION COMPLAINT - 63
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 101 of 199 PageID #:164

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            312.   Even if the App was not directed at children, on information and belief,
 1 Defendants had actual knowledge that it collected personal information from children. The App
 2 contains child-oriented “subject matter, visual content, use of animated characters or child-
 3 oriented activities and incentives, music or other audio content, age of models, presence of child
 4 celebrities or celebrities who appeal to children, language or other characteristics of the Web site
 5 or online service, as well as whether advertising promoting or appearing on the Web site or
 6 online service is directed to children.” 16 C.F.R. § 312.2.
 7                             Defendants Are Operators under COPPA
 8          313.   Each Defendant is an “operator” pursuant to COPPA. Specifically, COPPA
 9 defines an “operator,” in pertinent part, as:
10        any person who operates a Web site located on the Internet or an online service and
11        who collects or maintains personal information from or about the users of or visitors
12          to such Web site or online service, or on whose behalf such information is collected
13          or maintained, or offers products or services for sale through that Web site or online
14          service, where such Web site or online service is operated for commercial purposes
15          involving commerce among the several States or with 1 or more foreign nations; in
16          any territory of the United States or in the District of Columbia, or between any such
17          territory and another such territory or any State or foreign nation; or between the
18          District of Columbia and any State, territory, or foreign nation.
19
20 16 C.F.R. § 312.2.
21
22          314.   Both Defendants operated the Musical.ly App entirely online. Indeed, without a
23 connection to the internet, Plaintiffs could not have downloaded and used the App.
24                           Defendants Engaged in the Foregoing Acts
25                          Without Obtaining Verifiable Parental Consent
26
27
28

                                    CLASS ACTION COMPLAINT - 64
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 102 of 199 PageID #:165

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            315.   Defendants collected, used, or disclosed the personal information of Plaintiffs’
 1 children without notifying the parents. Defendants never obtained Plaintiffs’ verifiable parental
 2 consent to collect, use, or disclose their children’s personal information.
 3          316.   Plaintiffs never knew that Defendants collected, disclosed, or used their children’s
 4 personal information because Defendants at all times failed to provide Plaintiffs any of the
 5 required disclosures, never sought verifiable parental consent, and never provided a mechanism
 6 by which the Plaintiffs could provide verifiable consent.
 7          317.   Defendants unlawful collection of Plaintiffs’ children’s personal information for
 8 commercial gain exposed them to pedophiles and other predators online.
 9                    The FTC Files a Complaint Against Defendants and
10                      Slaps Them with the Largest Fine Ever Under COPPA
11          318.   In February of 2019, the Federal Trade Commission filed a complaint against
12 Defendants for violations of COPPA in connection with its conduct alleged herein.
13        319. Subsequent to the filing of the FTC complaint, Defendants agreed to pay $5.7
14 million to settle the allegations that the company illegally collected personal information from
15 children in violation of COPPA.
16         320. The ‘Musical.ly settlement’ is the largest civil penalty ever obtained by the FTC
17 in a children’s privacy case.
18          321.   In addition to the monetary penalty, the settlement also requires Defendants to
19 comply with COPPA going forward and to take offline all videos made by children under the age
20 of 13.
21          322.   The February 27, 2019 Joint Statement of Commissioner Rohit Chopra and
22 Commissioner Rebecca Kelly Slaughter calls the FTC complaint and settlement a “major
23 milestone” for COPPA enforcement and a “big win in the fight to protect children’s privacy.”
24          323.   Still, Defendants have not made whole the millions of consumers harmed by
25 Defendants’ unlawful conduct. Accordingly, Plaintiffs bring this class action for relief.
26                           Fraudulent Concealment and Tolling
27
28

                                    CLASS ACTION COMPLAINT - 65
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 103 of 199 PageID #:166

                                                    DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                        INADMISSIBLE PURSUANT TO FRE 408

            324.    The applicable statutes of limitations are tolled by virtue of Defendants’ knowing
 1 and active concealment of the facts alleged above. Plaintiffs and class members were ignorant of
 2 the information essential to the pursuit of these claims, without any fault or lack of diligence on
 3 their own part.
 4         325. At the time, time the action was filed, Defendants were under a duty to disclose
 5 the true character, quality, and nature of its activities to Plaintiffs and the classes. Defendants are
 6 therefore estopped from relying on any statute of limitations.
 7         326. Defendants’ fraudulent concealment is common to the Classes.
 8                                 CLASS ACTION ALLEGATIONS
 9          327.    Plaintiffs seek class certification of the Classes and subclass set forth herein
10 pursuant to Federal Rule of Civil Procedure 23.
11        328. Plaintiffs seek class certification of claims for the common law privacy cause of
12 action “Intrusion Upon Seclusion,” on behalf of a multi-state class, with a class defined as
13 follows:
14          The Multi-state Class: all persons residing in the States of Alabama, Alaska,
15          Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Georgia,
16          Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
17          Minnesota, Missouri, Nevada, New Hampshire, New Jersey, New Mexico, North
18          Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah,
19          Vermont, Washington, and West Virginia who are younger than the age of 13, or
20          were younger than the age of 13 when they registered for and used the App, and
21          their parents and/or legal guardians, from whom Defendants collected, used, or
22          disclosed personal information without verifiable parental consent.
23
24          329.    Plaintiffs Bice, James Harris, Joanna Henderson, Hoffman, Holland, Hutchins,
25 Hyman, Medina, Rivers, Spann, and Keith Williams also seek certification of the following state
26 subclass (“Alabama Subclass”):
27
28

                                     CLASS ACTION COMPLAINT - 66
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 104 of 199 PageID #:167

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           All persons residing in the State of Alabama who are younger than the age of 13,
 1         or were younger than the age of 13 when they registered for and used the App,
 2         and their parents and/or legal guardians, from whom Musical.ly collected, used,
 3         or disclosed personal information without verifiable parental consent.
 4
 5         330.    Plaintiffs Reh and Strong also seek certification of the following state subclass
 6 (“Arizona Subclass”):
 7        All persons residing in the State of Arizona who are younger than the age of 13,
 8        or were younger than the age of 13 when they registered for and used the App,
 9         and their parents and/or legal guardians, from whom Musical.ly collected, used,
10         or disclosed personal information without verifiable parental consent.
11
12         331.    Plaintiffs Gray, Holyfield, McFee, and Roskydoll also seek certification of the
13 following state subclass (“Arkansas Subclass”):
14        All persons residing in the State of Arkansas who are younger than the age of 13,
15        or were younger than the age of 13 when they registered for and used the App,
16         and their parents and/or legal guardians, from whom Musical.ly collected, used,
17         or disclosed personal information without verifiable parental consent.
18
19         332.    Plaintiffs Alferez, Altman, Adrienne Anderson, Barr, Barron, Beckner, Bidwell,
20 Blackhorse, Borboa, Brekke, Brown, Danielle Charles, Clarke, Rhonda Davis, Dawson, Duran,
21 Evens, Frankian, George, Gittens, Ho, Kayla Jones, Kulikyan, Laura Lopez, Debbie Martinez,
22 Mathis, McGee, Meister, Mendez, Navarro, Prince, Ramirez, Roberson, Rodriguez, Santos,
23 Scaggs, Spalding, Steelman, Taylor, Wise, and Zwickl also seek certification of the following
24 state subclass (“California Subclass”):
25         All persons residing in the State of California who are younger than the age of 13,
26         or were younger than the age of 13 when they registered for and used the App,
27
28

                                   CLASS ACTION COMPLAINT - 67
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 105 of 199 PageID #:168

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           and their parents and/or legal guardians, from whom Musical.ly collected, used,
 1         or disclosed personal information without verifiable parental consent.
 2
 3         333.    Plaintiffs Long, Dawn Lopez, and Meredith Moore also seek certification of the
 4 following state subclass (“Colorado Subclass”):
 5        All persons residing in the State of Colorado who are younger than the age of 13,
 6        or were younger than the age of 13 when they registered for and used the App,
 7         and their parents and/or legal guardians, from whom Musical.ly collected, used,
 8         or disclosed personal information without verifiable parental consent.
 9
10         334.    Plaintiff Doyle also seeks certification of the following state subclass
11 (“Connecticut Subclass”):
12       All persons residing in the State of Connecticut who are younger than the age of
13       13, or were younger than the age of 13 when they registered for and used the App,
14         and their parents and/or legal guardians, from whom Musical.ly collected, used,
15         or disclosed personal information without verifiable parental consent.
16
17         335.    Plaintiff Candice Carter also seeks certification of the following subclass
18 (“District of Columbia Subclass”):
19         All persons residing in the District of Columbia who are younger than the age of
20         13, or were younger than the age of 13 when they registered for and used the App,
21         and their parents and/or legal guardians, from whom Musical.ly collected, used,
22         or disclosed personal information without verifiable parental consent.
23
24         336.    Plaintiffs Chantedria Carter, Dees, Christina Harris, Kevin Harris, Hart, Holden,
25 Jardine, Ravizee, Gene Robinson, Spengler, Towns, and Wanda Williams also seek certification
26 of the following state subclass (“Florida Subclass”):
27
28

                                   CLASS ACTION COMPLAINT - 68
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 106 of 199 PageID #:169

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           All persons residing in the State of Florida who are younger than the age of 13, or
 1         were younger than the age of 13 when they registered for and used the App, and
 2         their parents and/or legal guardians, from whom Musical.ly collected, used, or
 3         disclosed personal information without verifiable parental consent.
 4
 5         337.    Plaintiffs Benton, Byrd, Natacha Charles, Kathleen Clark, Freeman, Ancheta
 6 Johnson, Tawana Johnson, McKean, Pope, Ross-Gober, Rowell, Slaughter, and Wallace also
 7 seek certification of the following state subclass (“Georgia Subclass”):
 8         All persons residing in the State of Georgia who are younger than the age of 13,
 9         or were younger than the age of 13 when they registered for and used the App,
10         and their parents and/or legal guardians, from whom Musical.ly collected, used,
11         or disclosed personal information without verifiable parental consent.
12
13         338.    Plaintiff Ubrig also seeks certification of the following state subclass (“Hawaii
14 Subclass”):
15        All persons residing in the State of Hawaii who are younger than the age of 13, or
16         were younger than the age of 13 when they registered for and used the App, and
17         their parents and/or legal guardians, from whom Musical.ly collected, used, or
18         disclosed personal information without verifiable parental consent.
19
20         339.    Plaintiff Oliver also seeks certification of the following state subclass (“Idaho
21 Subclass”):
22        All persons residing in the State of Idaho who are younger than the age of 13, or
23        were younger than the age of 13 when they registered for and used the App, and
24         their parents and/or legal guardians, from whom Musical.ly collected, used, or
25         disclosed personal information without verifiable parental consent.
26
27
28

                                   CLASS ACTION COMPLAINT - 69
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 107 of 199 PageID #:170

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            340.   Plaintiffs Bruce, Cason, Casson, Rimika Clark, Crain, Cunningham, Dandridge,
 1 Jurzak, Leshore, Miller, Nichols, Patrick, Porta, Potts, and Roan also seek certification of the
 2 following state subclass (“Illinois Subclass”):
 3          All persons residing in the State of Illinois who are younger than the age of 13, or
 4          were younger than the age of 13 when they registered for and used the App, and
 5          their parents and/or legal guardians, from whom Musical.ly collected, used, or
 6          disclosed personal information without verifiable parental consent.
 7
 8          341.   Plaintiffs Alvarez, Delly, Dixon, and Heard also seek certification of the
 9 following state subclass (“Indiana Subclass”):
10        All persons residing in the State of Indiana who are younger than the age of 13, or
11          were younger than the age of 13 when they registered for and used the App, and
12          their parents and/or legal guardians, from whom Musical.ly collected, used, or
13          disclosed personal information without verifiable parental consent.
14
15          342.   Plaintiffs Lisa Clark, Copeland, and Gillette also seek certification of the
16 following state subclass (“Iowa Subclass”):
17        All persons residing in the State of Iowa who are younger than the age of 13, or
18        were younger than the age of 13 when they registered for and used the App, and
19        their parents and/or legal guardians, from whom Musical.ly collected, used, or
20          disclosed personal information without verifiable parental consent.
21
22          343.   Plaintiffs Grow, Chasity Jackson, and Simmons also seek certification of the
23 following state subclass (“Kansas Subclass”):
24        All persons residing in the State of Kansas who are younger than the age of 13, or
25          were younger than the age of 13 when they registered for and used the App, and
26          their parents and/or legal guardians, from whom Musical.ly collected, used, or
27          disclosed personal information without verifiable parental consent.
28

                                    CLASS ACTION COMPLAINT - 70
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 108 of 199 PageID #:171

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408


 1          344.   Plaintiffs Abshire and Vierthaler also seek certification of the following state
 2 subclass (“Kentucky Subclass”):
 3        All persons residing in the State of Kentucky who are younger than the age of 13,
 4          or were younger than the age of 13 when they registered for and used the App,
 5          and their parents and/or legal guardians, from whom Musical.ly collected, used,
 6          or disclosed personal information without verifiable parental consent.
 7
 8          345.   Plaintiffs Ackerson, Boudreaux, Sherry Carter, Clement, and Keys also seek
 9 certification of the following state subclass (“Louisiana Subclass”):
10         All persons residing in the State of Louisiana who are younger than the age of 13,
11          or were younger than the age of 13 when they registered for and used the App,
12          and their parents and/or legal guardians, from whom Musical.ly collected, used,
13          or disclosed personal information without verifiable parental consent.
14
15          346.   Plaintiffs Bois and Jordan also seek certification of the following state subclass
16 (“Maine Subclass”):
17       All persons residing in the State of Maine who are younger than the age of 13, or
18          were younger than the age of 13 when they registered for and used the App, and
19          their parents and/or legal guardians, from whom Musical.ly collected, used, or
20          disclosed personal information without verifiable parental consent.
21
22          347.   Plaintiffs Belton, Blanchfield, Corbett, Judd, and Mayo also seek certification of
23 the following state subclass (“Maryland Subclass”):
24         All persons residing in the State of Maryland who are younger than the age of 13,
25          or were younger than the age of 13 when they registered for and used the App,
26          and their parents and/or legal guardians, from whom Musical.ly collected, used,
27          or disclosed personal information without verifiable parental consent.
28

                                    CLASS ACTION COMPLAINT - 71
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 109 of 199 PageID #:172

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408


 1          348.   Plaintiffs Espinal, Friedmann, Kesha Harris, Hudson, McKeague, Neang, Randall,
 2 Schiappa, and Tierney also seek certification of the following state subclass (“Massachusetts
 3 Subclass”):
 4          All persons residing in the State of Massachusetts who are younger than the age
 5          of 13, or were younger than the age of 13 when they registered for and used the
 6          App, and their parents and/or legal guardians, from whom Musical.ly collected,
 7          used, or disclosed personal information without verifiable parental consent.
 8
 9          349.   Plaintiffs Baxter, Bazzi, Lori Carr, Cyars, Galvan, Graham, Hurley-Singh, Lilley,
10 Longson, Pack, Robbins, Shelton, Simeneta, Simms, Stordahl, Wilbert, and Yaldoo also seek
11 certification of the following state subclass (“Michigan Subclass”):
12          All persons residing in the State of Michigan who are younger than the age of 13,
13          or were younger than the age of 13 when they registered for and used the App,
14          and their parents and/or legal guardians, from whom Musical.ly collected, used,
15          or disclosed personal information without verifiable parental consent.
16
17          350.   Plaintiffs Beard, McBroom, and Webber also seek certification of the following
18 state subclass (“Minnesota Subclass”):
19         All persons residing in the State of Minnesota who are younger than the age of 13,
20          or were younger than the age of 13 when they registered for and used the App,
21          and their parents and/or legal guardians, from whom Musical.ly collected, used,
22          or disclosed personal information without verifiable parental consent.
23
24          351.   Plaintiffs Evans, Shana Johnson, Mayer, Rush, Walton, and Kia Williams also
25 seek certification of the following state subclass (“Mississippi Subclass”):
26        All persons residing in the State of Mississippi who are younger than the age of
27        13, or were younger than the age of 13 when they registered for and used the App,
28

                                    CLASS ACTION COMPLAINT - 72
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 110 of 199 PageID #:173

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            and their parents and/or legal guardians, from whom Musical.ly collected, used,
 1          or disclosed personal information without verifiable parental consent.
 2
 3          352.   Plaintiffs Hall, Royccie Jackson, Menke, Dennoris Moore, Riegel, and Wells also
 4 seek certification of the following state subclass (“Missouri Subclass”):
 5        All persons residing in the State of Missouri who are younger than the age of 13,
 6          or were younger than the age of 13 when they registered for and used the App,
 7          and their parents and/or legal guardians, from whom Musical.ly collected, used,
 8          or disclosed personal information without verifiable parental consent.
 9
10          353.   Plaintiffs Kubo and Rickard also seek certification of the following state subclass
11 (“Nebraska Subclass”):
12        All persons residing in the State of Nebraska who are younger than the age of 13,
13          or were younger than the age of 13 when they registered for and used the App,
14          and their parents and/or legal guardians, from whom Musical.ly collected, used,
15          or disclosed personal information without verifiable parental consent.
16
17          354.   Plaintiffs Bui, Gomez, Melanie Henderson, Phelps, Nichole Robinson, and Wiley
18 also seek certification of the following state subclass (“Nevada Subclass”):
19         All persons residing in the State of Nevada who are younger than the age of 13, or
20          were younger than the age of 13 when they registered for and used the App, and
21          their parents and/or legal guardians, from whom Musical.ly collected, used, or
22          disclosed personal information without verifiable parental consent.
23
24          355.   Plaintiffs Alexia Anderson, Morales Mendez, and Pandorf also seek certification
25 of the following state subclass (“New Jersey Subclass”):
26         All persons residing in the State of New Jersey who are younger than the age of
27         13, or were younger than the age of 13 when they registered for and used the App,
28

                                    CLASS ACTION COMPLAINT - 73
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 111 of 199 PageID #:174

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           and their parents and/or legal guardians, from whom Musical.ly collected, used,
 1         or disclosed personal information without verifiable parental consent.
 2
 3         356.    Plaintiff Brockman also seeks certification of the following state subclass (“New
 4 Mexico Subclass”):
 5       All persons residing in the State of New Mexico who are younger than the age of
 6         13, or were younger than the age of 13 when they registered for and used the App,
 7         and their parents and/or legal guardians, from whom Musical.ly collected, used,
 8         or disclosed personal information without verifiable parental consent.
 9
10         357.    Plaintiffs Cardone, Crystal Carter, Chiaramonte, Evering, Mack, McCord,
11 Polarolo, Straubel, Takacs, and Walters also seek certification of the following state subclass
12 (“New York Subclass”):
13         All persons residing in the State of New York who are younger than the age of 13,
14         or were younger than the age of 13 when they registered for and used the App,
15         and their parents and/or legal guardians, from whom Musical.ly collected, used,
16         or disclosed personal information without verifiable parental consent.
17
18         358.    Plaintiffs Quabisha Davis, McWhite, Myers, Oshea, and Wilkins also seek
19 certification of the following state subclass (“North Carolina Subclass”):
20         All persons residing in the State of North Carolina who are younger than the age
21         of 13, or were younger than the age of 13 when they registered for and used the
22         App, and their parents and/or legal guardians, from whom Musical.ly collected,
23         used, or disclosed personal information without verifiable parental consent.
24
25         359.    Plaintiffs Gravalin and Jasper Thomas also seek certification of the following
26 state subclass (“North Dakota Subclass”):
27
28

                                   CLASS ACTION COMPLAINT - 74
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 112 of 199 PageID #:175

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           All persons residing in the State of North Dakota who are younger than the age of
 1         13, or were younger than the age of 13 when they registered for and used the App,
 2         and their parents and/or legal guardians, from whom Musical.ly collected, used,
 3         or disclosed personal information without verifiable parental consent.
 4
 5         360.    Plaintiffs Brittain, Britton, Cox, Kim Davis, Forbes, Graf, Amy Johnson,
 6 Markley, Pitz, Tammy Robinson, Ross, Shuherk, and Smith also seek certification of the
 7 following state subclass (“Ohio Subclass”):
 8         All persons residing in the State of Ohio who are younger than the age of 13, or
 9         were younger than the age of 13 when they registered for and used the App, and
10         their parents and/or legal guardians, from whom Musical.ly collected, used, or
11         disclosed personal information without verifiable parental consent.
12
13         361.    Plaintiffs Gatewood and Torres also seek certification of the following state
14 subclass (“Oklahoma Subclass”):
15        All persons residing in the State of Oklahoma who are younger than the age of 13,
16         or were younger than the age of 13 when they registered for and used the App,
17         and their parents and/or legal guardians, from whom Musical.ly collected, used,
18         or disclosed personal information without verifiable parental consent.
19
20         362.    Plaintiffs Kish Green, Higgins, Lee, Lewis, Rectenwald, and Zimmerman also
21 seek certification of the following state subclass (“Pennsylvania Subclass”):
22        All persons residing in the State of Pennsylvania who are younger than the age of
23         13, or were younger than the age of 13 when they registered for and used the App,
24         and their parents and/or legal guardians, from whom Musical.ly collected, used,
25         or disclosed personal information without verifiable parental consent.
26
27
28

                                   CLASS ACTION COMPLAINT - 75
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 113 of 199 PageID #:176

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           363.    Plaintiffs McNeill, St Pierre, Tomlin, and Zincone also seek certification of the
 1 following state subclass (“Rhode Island Subclass”):
 2        All persons residing in the State of Rhode Island who are younger than the age of
 3         13, or were younger than the age of 13 when they registered for and used the App,
 4         and their parents and/or legal guardians, from whom Musical.ly collected, used,
 5         or disclosed personal information without verifiable parental consent.
 6
 7         364.    Plaintiffs Branham, Ford, Fowler-Jennings, Anya Jones, Gail Jones, Vincent
 8 Jones, Kay, David Lawrence, Sheveta Thomas, Trueland, and White-Mack also seek certification
 9 of the following state subclass (“South Carolina Subclass”):
10         All persons residing in the State of South Carolina who are younger than the age
11         of 13, or were younger than the age of 13 when they registered for and used the
12         App, and their parents and/or legal guardians, from whom Musical.ly collected,
13         used, or disclosed personal information without verifiable parental consent.
14
15         365.    Plaintiffs Church, Hagey, Henry, Inmon, and Salaam also seek certification of the
16 following state subclass (“Tennessee Subclass”):
17        All persons residing in the State of Tennessee who are younger than the age of 13,
18         or were younger than the age of 13 when they registered for and used the App,
19         and their parents and/or legal guardians, from whom Musical.ly collected, used,
20         or disclosed personal information without verifiable parental consent.
21
22         366.    Plaintiffs Ahmed, Alexander, Talia Green, Toni Green, Hudspeth, Sabrina Jones,
23 Kaplan, Olivia Lawrence, Lett, McKelvy, Moffett, Molina, Neill, Nixon, Proctor, and Valencia
24 also seek certification of the following state subclass (“Texas Subclass”):
25         All persons residing in the State of Texas who are younger than the age of 13, or
26         were younger than the age of 13 when they registered for and used the App, and
27
28

                                   CLASS ACTION COMPLAINT - 76
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 114 of 199 PageID #:177

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           their parents and/or legal guardians, from whom Musical.ly collected, used, or
 1         disclosed personal information without verifiable parental consent.
 2
 3         367.    Plaintiff McKenney also seeks certification of the following state subclass (“Utah
 4 Subclass”):
 5        All persons residing in the State of Utah who are younger than the age of 13, or
 6        were younger than the age of 13 when they registered for and used the App, and
 7        their parents and/or legal guardians, from whom Musical.ly collected, used, or
 8         disclosed personal information without verifiable parental consent.
 9
10         368.    Plaintiff Osborne also seeks certification of the following state subclass
11 (“Vermont Subclass”):
12       All persons residing in the State of Vermont who are younger than the age of 13,
13       or were younger than the age of 13 when they registered for and used the App,
14         and their parents and/or legal guardians, from whom Musical.ly collected, used,
15         or disclosed personal information without verifiable parental consent.
16
17         369.    Plaintiffs Akers, Barnhart, Jimmerson, Peterson, and Tullis also seek certification
18 of the following state subclass (“Virginia Subclass”):
19         All persons residing in the State of Virginia who are younger than the age of 13,
20         or were younger than the age of 13 when they registered for and used the App,
21         and their parents and/or legal guardians, from whom Musical.ly collected, used,
22         or disclosed personal information without verifiable parental consent.
23
24         370.    Plaintiffs Aragon, Amanda Carr, Angela Martinez, Mee, Sandberg, and Speck
25 also seek certification of the following state subclass (“Washington Subclass”):
26         All persons residing in the State of Washington who are younger than the age of
27         13, or were younger than the age of 13 when they registered for and used the App,
28

                                   CLASS ACTION COMPLAINT - 77
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 115 of 199 PageID #:178

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            and their parents and/or legal guardians, from whom Musical.ly collected, used,
 1          or disclosed personal information without verifiable parental consent.
 2
 3          371.   Plaintiffs Beegle and Bushlow also seek certification of the following state
 4 subclass (“West Virginia Subclass”):
 5        All persons residing in the State of West Virginia who are younger than the age of
 6          13, or were younger than the age of 13 when they registered for and used the App,
 7          and their parents and/or legal guardians, from whom Musical.ly collected, used,
 8          or disclosed personal information without verifiable parental consent.
 9
10          372.   Plaintiffs Eddy, Jeff, Lafrenier, Wagner, and Wilder also seek certification of the
11 following state subclass (“Wisconsin Subclass”):
12        All persons residing in the State of Wisconsin who are younger than the age of 13,
13          or were younger than the age of 13 when they registered for and used the App,
14          and their parents and/or legal guardians, from whom Musical.ly collected, used,
15          or disclosed personal information without verifiable parental consent.
16
17          373.   Plaintiffs reserve the right to modify or refine the Class or Subclass definitions
18 based upon discovery of new information and in order to accommodate any of the Court’s
19 manageability concerns.
20          374.   Excluded from the Classes and Subclass are: (a) any Judge or Magistrate Judge
21 presiding over this action and members of their staff, as well as members of their families; (b)
22 Defendants, Defendants’ predecessors, parents, successors, heirs, assigns, subsidiaries, and any
23 entity in which any Defendants or their parents have a controlling interest, as well as Defendants’
24 current or former employees, agents, officers, and directors; (c) persons who properly execute
25 and file a timely request for exclusion from the Classes or Subclass; (d) persons whose claims in
26 this matter have been finally adjudicated on the merits or otherwise released; (e) counsel for
27
28

                                    CLASS ACTION COMPLAINT - 78
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 116 of 199 PageID #:179

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     Plaintiffs and Defendants; and (f) the legal representatives, successors, and assigns of any such
 1 excluded persons.
 2                          The Classes Satisfies the Rule 23 Requirements
 3          375.   Ascertainability. The proposed Classes and Subclass are readily ascertainable
 4 because they are defined using objective criteria so as to allow class members to determine if
 5 they are part of a Class or Subclass. Further, the Classes and Subclass can be readily identified
 6 through records maintained by Defendants.
 7        376. Numerosity (Rule 23(a)(1)). The Classes and Subclass are so numerous that
 8 joinder of individual members herein is impracticable. The exact number of Class or Subclass
 9 members, as herein identified and described, is not known, but download figures indicate that the
10 App had been downloaded more than 65 million times in the U.S.
11          377.   Commonality. (Rule 23(a)(2)). Common questions of fact and law exist for each
12 cause of action and predominate over questions affecting only individual Class and Subclass
13 members, including the following:
14          a) Whether Defendants engaged in the activities referenced in the above paragraphs;
15          b) Whether Defendants provided disclosure of all the activities referenced in the above
16              paragraphs on a website as required by COPPA;
17          c) Whether Defendants directly notified parents of any of the activities referenced in the
18              above paragraphs;
19          d) Whether Defendants sought verifiable parental consent prior to engaging in any of the
20              activities referenced in the above paragraphs;
21          e) Whether Defendants provided a process or mechanism for parents to provide
22              verifiable parental consent prior to engaging in any of the activities references in the
23              above paragraphs;
24          f) Whether Defendants received verifiable parental consent prior to engaging in any of
25              the activities reference in the above paragraphs;
26          g) Whether Defendants’ acts and practices complained of herein violate COPPA;
27
28

                                    CLASS ACTION COMPLAINT - 79
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 117 of 199 PageID #:180

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            h) Whether Defendants’ acts and practices complained of herein amount to acts of
 1              intrusion upon seclusion under the law of Alabama, Alaska, Arizona, Arkansas,
 2              California, Colorado, Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa,
 3              Kansas, Kentucky, Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New
 4              Hampshire, New Jersey, New Mexico, North Carolina, Ohio, Oklahoma, Oregon,
 5              Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, and West Virginia;
 6          i) Whether Defendants’ conduct violated Subclass members’ California constitutional
 7              Right to Privacy;
 8          j) Whether Defendants’ acts and practices complained of herein violate New York
 9              General Business Law § 349;
10          k) Whether members of the Classes and Subclass have sustained damages, and, if so, in
11              what amount; and
12          l) What is the appropriate injunctive relief to ensure Defendants no longer illegally
13              collects children’s personal information without verifiable parental consent.
14          378.   Typicality. (Rule 23(a)(3)). Plaintiffs’ claims are typical of the claims of members
15 of the proposed Classes and Subclass because, among other things, Plaintiffs and members of the
16 Classes and Subclass sustained similar injuries as a result of Defendants’ uniform wrongful
17 conduct and their legal claims all arise from the same events and wrongful conduct by
18 Defendants.
19          379.   Adequacy. (Rule 23(a)(4)). Plaintiffs will fairly and adequately protect the
20 interests of the proposed Classes and Subclass. Plaintiffs’ interests do not conflict with the
21 interests of the Classes and Subclass members and Plaintiffs have retained counsel experienced
22 in complex class action and data privacy litigation to prosecute this case on behalf of the Classes
23 and Subclass.
24         380. Predominance & Superiority (Rule 23(b)(3)). In addition to satisfying the
25 prerequisites of Rule 23(a), Plaintiffs satisfy the requirements for maintaining a class action
26 under Rule 23(b)(3). Common questions of law and fact predominate over any questions
27 affecting only individual Class and Subclass members, and a class action is superior to individual
28

                                    CLASS ACTION COMPLAINT - 80
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 118 of 199 PageID #:181

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     litigation and all other available methods for the fair and efficient adjudication of this
 1 controversy. The amount of damages available to individual Plaintiffs is insufficient to make
 2 litigation addressing Defendants’ conduct economically feasible in the absence of the class
 3 action procedure. Individualized litigation also presents a potential for inconsistent or
 4 contradictory judgments, and increases the delay and expense presented by the complex legal
 5 and factual issues of the case to all parties and the court system. By contrast, the class action
 6 devise presents far fewer management difficulties and provides the benefits of a single
 7 adjudication, economy of scale, and comprehensive supervision by a single court.
 8          381.   Final Declaratory or Injunctive Relief (Rule 23(b)(2)). Plaintiffs also satisfy the
 9 requirements for maintaining a class action under Rule 23(b)(2). Defendants have acted or
10 refused to act on grounds that apply generally to the proposed Classes and Subclass, making final
11 declaratory or injunctive relief appropriate with respect to the proposed Classes and Subclass as a
12 whole.
13          382.   Particular Issues (Rule 23(c)(4)). Plaintiffs also satisfy the requirements for
14 maintaining a class action under Rule 23(c)(4). Their claim consists of particular issues that are
15 common to all Class and Subclass members and are capable of class-wide resolution that will
16 significantly advance the litigation.
17                                       CAUSES OF ACTION
18                                              COUNT 1
19                                     Intrusion Upon Seclusion
20                           (Brought on Behalf of the Multi-state Class)
21          383.   Plaintiffs repeat and re-allege each and every factual allegation contained in all
22 previous paragraphs as if fully set forth herein.
23        384. Plaintiffs and Class members have reasonable expectations of privacy in their
24 mobile devices and their online behavior, generally. Plaintiffs’ and Class members’ private
25 affairs include their behavior on their mobile devices as well as any other behavior that may be
26 monitored by the surreptitious collection and tracking of Plaintiffs’ children’s personal
27 information employed or otherwise enabled by the Musical.ly App.
28

                                    CLASS ACTION COMPLAINT - 81
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 119 of 199 PageID #:182

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            385.    The reasonableness of such expectations of privacy is supported by Defendants’
 1 unique position to monitor Plaintiffs’ and Class Members’ behavior through their access to
 2 Plaintiffs’ and Class members’ private mobile devices. It is further supported by the
 3 surreptitious, highly-technical, and non-intuitive nature of Defendants’ tracking.
 4          386.   Defendants intentionally intruded on and into Plaintiffs’ and Class members’
 5 solitude, seclusion, or private affairs by intentionally designing the App to surreptitiously obtain,
 6 improperly gain knowledge of, review, and/or retain Plaintiffs’ and Class members’ activities
 7 through the technologies and activities described herein.
 8        387. These intrusions are highly offensive to a reasonable person. This is evidenced by,
 9 inter alia, the legislation enacted by Congress, rules promulgated and enforcement actions
10 undertaken by the FTC, the complaint filed against Defendants by the FTC, and countless
11 studies, op-eds, and articles decrying the online tracking of children. Further, the extent of the
12 intrusion cannot be fully known, as the nature of privacy invasion involves sharing Plaintiffs’
13 and Class members’ personal information with potentially countless third-parties, known and
14 unknown, for undisclosed and potentially unknowable purposes, in perpetuity. Also supporting
15 the highly offensive nature of Defendants’ conduct is the fact that Defendants’ principal goal was
16 to surreptitiously monitor Plaintiffs and Class members-in one of the most private spaces
17 available to an individual in modern life-and to allow third-parties to do the same.
18          388.   Plaintiffs and Class members were harmed by the intrusion into their private
19 affairs as detailed throughout this Complaint.
20         389. Defendants’ actions and conduct complained of herein were a substantial factor in
21 causing the harm suffered by Plaintiffs and Class members.
22         390. As a result of Defendants’ actions, Plaintiffs and Class members seek injunctive
23 relief in the form of Defendants’ cessation of tracking practices in violation of COPPA and
24 destruction of all personal data obtained in violation of COPPA.
25        391. As a result of Defendants’ actions, Plaintiffs and Class members seek nominal
26 and punitive damages in an amount to be determined at trial. Plaintiffs and Class members seek
27 punitive damages because Defendants’ actions—which were malicious, oppressive, willful—
28

                                    CLASS ACTION COMPLAINT - 82
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 120 of 199 PageID #:183

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     were calculated to injure Plaintiffs and made in conscious disregard of Plaintiffs’ rights. Punitive
 1 damages are warranted to deter Defendants from engaging in future misconduct.
 2                                          COUNT 2
 3                 VIOLATIONS OF ALABAMA CONSUMER PROTECTION ACT,
 4                                     Ala. Code §§ 8-19-1, et seq.
 5          392.    Plaintiffs individually and on behalf of the Alabama Subclass, repeat and re-allege
 6 all previously alleged paragraphs, as if fully alleged herein.
 7         393. Defendants are “persons” as defined by Ala. Code § 8-19-3(5).
 8          394.    Plaintiffs and the other Alabama Subclass members are “consumers” as defined
 9 by Ala. Code § 8-19-3(2).
10        395. Defendants received notice pursuant to Ala. Code § 8-19-10(e) concerning its
11 wrongful conduct as alleged herein by Plaintiffs and Alabama Subclass members.
12          396.    Defendants advertised, offered, or sold goods or services in Alabama, and
13 engaged in trade or commerce directly or indirectly affecting the people of Alabama.
14       397. Defendants engaged in deceptive acts and practices in the conduct of trade or
15 commerce, in violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5, by,
16 among other things, failing to obtain consent from parent or guardian before collecting and/or
17 using personal information from children and by failing to delete personal information collected
18 from children upon the request of the parent or guardian.
19        398. Plaintiffs and Alabama Subclass members were injured and damaged in that they
20 suffered a loss of privacy and autonomy through Defendants’ acquisition and use of children’s
21 personal information, for Defendants’ own benefit, without the Class members’ knowledge or
22 verifiable parental consent.
23          399.    Defendants’ deceptive acts and practices caused substantial injury to Plaintiffs
24 and Alabama Subclass members, which they could not reasonably avoid, and which outweighed
25 any benefits to consumers or to competition.
26          400.    Plaintiffs and Alabama Subclass members seek all monetary and non-monetary
27 relief allowed by law, including the greater of (a) actual damages or (b) statutory damages of
28

                                     CLASS ACTION COMPLAINT - 83
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 121 of 199 PageID #:184

                                                    DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                        INADMISSIBLE PURSUANT TO FRE 408

     $100; treble damages; injunctive relief; attorneys’ fees, costs, and any other relief that is just and
 1 proper.
 2                                                COUNT 3
 3                     VIOLATIONS OF ARIZONA CONSUMER FRAUD ACT,
 4                                  Ariz. Rev. Stat. §§ 44-1521, et seq.
 5           401.   Plaintiffs individually and on behalf of the Arizona Subclass, repeat and re-allege
 6 all previously alleged paragraphs, as if fully alleged herein.
 7         402. Defendants are “persons” as defined by Ariz. Rev. Stat. § 44-1521(6).
 8           403.   Defendants advertised, offered, or sold goods or services in Arizona and engaged
 9 in trade or commerce directly or indirectly affecting the people of Arizona.
10         404. Defendants engaged in deceptive and unfair acts and practices, misrepresentation,
11 and the concealment, suppression, and omission of material facts affecting the people of Arizona
12 in connection with the sale and advertisement of “merchandise” (as defined in Arizona
13 Consumer Fraud Act, Ariz. Rev. Stat. § 44-1521(5)) in violation of Ariz. Rev. Stat. § 44-
14 1522(A), by, among other things, Defendants failing to obtain consent from parent or guardian
15 before collecting and/or using personal information from children and by failing to delete
16 personal information collected from children upon the request of the parent or guardian.
17        405. Plaintiffs and Arizona Subclass members were injured and damaged in that they
18 suffered a loss of privacy and autonomy through Defendants’ acquisition and use of children’s
19 personal information, for Defendants’ own benefit, without the Class members’ knowledge or
20 verifiable parental consent.
21           406.   Plaintiffs Arizona Subclass members seek all monetary and non-monetary relief
22 allowed by law, including compensatory damages; disgorgement; punitive damages; injunctive
23 relief; and reasonable attorneys’ fees and costs.
24                                                COUNT 4
25                       ARKANSAS DECEPTIVE TRADE PRACTICES ACT,
26                                  Ark. Code Ann. §§ 4-88-101, et seq.
27
28

                                     CLASS ACTION COMPLAINT - 84
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 122 of 199 PageID #:185

                                                DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                    INADMISSIBLE PURSUANT TO FRE 408

           407.    Plaintiffs individually and on behalf of the Arkansas Subclass, repeat and re-
 1 allege all previously alleged paragraphs, as if fully alleged herein.
 2         408. Defendants are “persons” as defined by Ark. Code Ann. § 4-88-102(5).
 3         409.    Defendants’ products and services are “goods” and “services” as defined by Ark.
 4 Code Ann. §§ 4-88-102(4) and (7).
 5       410. Defendants advertised, offered, or sold goods or services in Arkansas and
 6 engaged in trade or commerce directly or indirectly affecting the people of Arkansas.
 7         411.    The Arkansas Deceptive Trade Practices Act (“ADTPA”), Ark. Code Ann. §§ 4-
 8 88-101, et seq., prohibits unfair, deceptive, false, and unconscionable trade practices.
 9        412. Defendants engaged in acts of deception and false pretense in connection with the
10 sale and advertisement of services in violation of Ark. Code Ann. § 4-88-1-8(1) and
11 concealment, suppression and omission of material facts, with intent that others rely upon the
12 concealment, suppression or omission in violation of Ark. Code Ann. § 4-88-1-8(2), and engaged
13 in deceptive and unconscionable trade practices defined in Ark. Code Ann. § 4-88-107, by,
14 among other things, failing to obtain consent from parent or guardian before collecting and/or
15 using personal information from children and by failing to delete personal information collected
16 from children upon the request of the parent or guardian.
17        413. Plaintiffs and Arkansas Subclass members were injured and damaged in that they
18 suffered a loss of privacy and autonomy through Defendants’ acquisition and use of children’s
19 personal information, for Defendants’ own benefit, without the Class members’ knowledge or
20 verifiable parental consent.
21         414. Plaintiffs and Arkansas Subclass members seek all monetary and non-monetary
22 relief allowed by law, including actual financial losses; injunctive relief; and reasonable
23 attorneys’ fees and costs.
24                                            COUNT 5
25                   CALIFORNIA CONSTITUTIONAL RIGHT TO PRIVACY
26
27
28

                                   CLASS ACTION COMPLAINT - 85
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 123 of 199 PageID #:186

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            415.    Plaintiffs individually and on behalf of the California Subclass repeat and re-
 1 allege each and every factual allegation contained in all previous paragraphs as if fully set forth
 2 herein.
 3          416.    Plaintiffs and California Subclass members have reasonable expectations of
 4 privacy in their mobile devices and their online behavior, generally.
 5         417. The reasonableness of such expectations of privacy is supported by Defendants’
 6 unique position to monitor Plaintiffs’ and Class Members’ behavior through their access to
 7 Plaintiffs’ and Class members’ private mobile devices. It is further supported by the
 8 surreptitious, highly-technical, and non-intuitive nature of Defendants’ tracking.
 9         418. Defendants intentionally intruded on and into Plaintiffs’ and Class members’
10 solitude, seclusion, or private affairs by intentionally designing the App to surreptitiously obtain,
11 improperly gain knowledge of, review, and/or retain Plaintiffs’ and Class members’ activities
12 through the technologies and activities described herein.
13          419.    These intrusions are highly offensive to a reasonable person. This is evidenced by,
14 inter alia, the legislation enacted by Congress, rules promulgated and enforcement actions
15 undertaken by the FTC, the complaint filed against Defendants by the FTC, and countless
16 studies, op-eds, and articles decrying the online tracking of children. Further, the extent of the
17 intrusion cannot be fully known, as the nature of privacy invasion involves sharing Plaintiffs’
18 and California Subclass members’ personal information with potentially countless third-parties,
19 known and unknown, for undisclosed and potentially unknowable purposes, in perpetuity. Also
20 supporting the highly offensive nature of Defendants’ conduct is the fact that Defendants’
21 principal goal was to surreptitiously monitor Plaintiffs and California Subclass members-in one
22 of the most private spaces available to an individual in modern life-and to allow third-parties to
23 do the same.
24         420. Plaintiffs and California Subclass members were harmed by the intrusion into
25 their private affairs as detailed throughout this Complaint.
26          421.    Defendants’ actions and conduct complained of herein were a substantial factor in
27 causing the harm suffered by Plaintiffs and California Subclass members.
28

                                    CLASS ACTION COMPLAINT - 86
     Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 124 of 199 PageID #:187

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           422.   As a result of Defendants’ actions, Plaintiffs and California Subclass members
 1 seek injunctive relief in the form of destruction of all personal data obtained.
 2         423. As a result of Defendants’ actions, Plaintiffs and California Subclass members
 3 seek nominal and punitive damages in an amount to be determined at trial. Plaintiffs and
 4 California Subclass members seek punitive damages because Defendants’ actions—which were
 5 malicious, oppressive, willful—were calculated to injure Plaintiffs and made in conscious
 6 disregard of Plaintiffs’ rights. Punitive damages are warranted to deter Defendants from
 7 engaging in future misconduct.
 8                                            COUNT 6
 9                   CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
10                              Cal. Civ. Code §§ 1750 -1784, et seq.
11         424.   Plaintiffs repeat and re-allege each and every factual allegation contained in all
12 previous paragraphs as if fully set forth herein.
13        425. Defendants are “persons” as defined by Cal. Civ. Code § 1761(c).
14         426.   Defendants’ products and services are “goods” and “services” as defined by Cal.
15 Civ. Code § 1761(a) and (b).
16        427. Defendants advertised, offered, or sold goods or services in California and
17 engaged in trade or commerce directly or indirectly affecting the people of California.
18         428.   Defendants’ engaged in acts of deception and other policies, acts, and practices
19 were designed to, and did, induce the use of the Products for personal, family, or household
20 purposes by Plaintiffs and Class Members, and violated and continue to violate the following
21 sections of the CLRA:
22         a.     § 1770(a)(2): Misrepresenting the source, sponsorship, approval, or certification
23                of goods or services.
24         b.     § 1770(a)(7): Representing that goods or services are of a particular standard,
25                quality, or grade, or that goods are of a particular style or model, if they are of
26                another.
27         c.     § 1770(a)(9): advertising goods with intent not to sell them as advertised; and
28

                                    CLASS ACTION COMPLAINT - 87
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 125 of 199 PageID #:188

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            d.      § 1770(a)(14): Representing that a transaction confers or involves rights,
 1                  remedies, or obligations that it does not have or involve, or that are prohibited by
 2                  law.
 3          429.    Defendants’ wrongful business practices constituted, and constitute, a continuing
 4 course of conduct in violation of the CLRA.
 5        430. Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiffs provided a letter
 6 to Defendants with notice of its alleged violations of the CLRA, demanding that Defendants
 7 correct such violations, and providing it with the opportunity to correct its business practices. If
 8 Defendants do not thereafter correct its business practices, Plaintiffs will amend (or seek leave to
 9 amend) the complaint to add claims for monetary relief, including restitution and actual damages
10 under the Consumers Legal Remedies Act.
11        431. Pursuant to California Civil Code § 1780, Plaintiffs seek injunctive relief, their
12 reasonable attorney fees and costs, and any other relief that the Court deems proper.
13                                              COUNT 7
14                 VIOLATIONS OF COLORADO CONSUMER PROTECTION ACT,
15                                 Colo. Rev. Stat. §§ 6-1-101, et seq.
16          432.    Plaintiffs individually and on behalf of the Colorado Subclass, repeat and re-
17 allege all previously alleged paragraphs, as if fully alleged herein.
18         433. Defendants are “persons” as defined by Colo. Rev. Stat. § 6-1-102(6).
19          434.    Defendants engaged in “sales” as defined by Colo. Rev. Stat. § 6-1-102(10).
20          435.    Plaintiffs and Colorado Subclass members, as well as the general public, are
21 actual or potential consumers of the products and services offered by Defendants or successors in
22 interest to actual consumers.
23          436.    Defendants engaged in deceptive trade practices in the course of its business, in
24 violation of Colo. Rev. Stat. § 6-1-105(1)(g), by, among other things, Defendants failing to
25 obtain consent from parent or guardian before collecting and/or using personal information from
26 children and by failing to delete personal information collected from children upon the request of
27 the parent or guardian.
28

                                    CLASS ACTION COMPLAINT - 88
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 126 of 199 PageID #:189

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            437.     Defendants’ representations and omissions were material because they were likely
 1 to deceive reasonable consumers.
 2         438. As a direct and proximate result of Defendants’ deceptive trade practices,
 3 Colorado Subclass members suffered injuries to their legally protected interests.
 4          439.     Defendants’ deceptive trade practices significantly impact the public.
 5          440.     Plaintiffs and Colorado Subclass members seek all monetary and non-monetary
 6 relief allowed by law, including the greater of: (a) actual damages, or (b) $500, or (c) three times
 7 actual damages (for Defendants’ bad faith conduct); injunctive relief; and reasonable attorneys’
 8 fees and costs.
 9                                               COUNT 8
10                 VIOLATIONS OF CONNECTICUT TRADE PRACTICES ACT,
11                                 Conn. Gen. Stat. §§ 42-110g, et seq.
12          441.     Plaintiffs individually and on behalf of the Connecticut Subclass, repeat and re-
13 allege all previously alleged paragraphs, as if fully alleged herein.
14         442. Defendants are “persons” as defined by Conn. Gen. Stat. § 42-110a(3).
15          443.     Defendants are engaged in “trade” or “commerce” as those terms are defined by
16 Conn. Gen. Stat. § 42-110a(4).
17       444. At the time of filing this Complaint, Plaintiffs have sent notice to the Attorney
18 General and Commissioner of Consumer Protection pursuant to Conn. Gen. Stat. § 42-110g(c).
19 Plaintiffs will provide a file-stamped copy of the Complaint to the Attorney General and
20 Commissioner of Consumer Protection.
21          445.     Defendants advertised, offered, or sold goods or services in Connecticut, and
22 engaged in trade or commerce directly or indirectly affecting the people of Connecticut.
23       446. Defendants engaged in deceptive acts and practices and unfair acts and practices
24 in the conduct of trade or commerce, in violation of the Conn. Gen. Stat. § 42-110b, by , among
25 other things, failing to obtain consent from parent or guardian before collecting and/or using
26 personal information from children and by failing to delete personal information collected from
27 children upon the request of the parent or guardian.
28

                                     CLASS ACTION COMPLAINT - 89
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 127 of 199 PageID #:190

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           447.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Connecticut
 1 Subclass members were injured and damaged in that they suffered a loss of privacy and
 2 autonomy through Defendants’ acquisition and use of children’s personal information, for
 3 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
 4         448.    Defendants’ deceptive acts and practices caused substantial, ascertainable injury
 5 to Plaintiffs and Connecticut Subclass members, which they could not reasonably avoid, and
 6 which outweighed any benefits to consumers or to competition.
 7         449.    Defendants’ violations of Connecticut law were done with reckless indifference to
 8 Plaintiffs and Connecticut Subclass members or was with an intentional or wanton violation of
 9 those rights.
10         450.    Plaintiffs and Connecticut Subclass members request damages in the amount to be
11 determined at trial, including statutory and common law damages, attorneys’ fees, and punitive
12 damages.
13                                             COUNT 9
14        DISTRICT OF COLUMBIA CONSUMER PROTECTION PROCEDURES ACT
15                                   D.C. Code §§ 28-3904, et seq.
16         451.    Plaintiffs individually and on behalf of the District of Columbia Subclass, repeat
17 and allege all previous Paragraphs, as if fully alleged herein.
18         452. Defendants are “persons” as defined by D.C. Code § 28-3901(a)(1).
19         453.    Defendants are “merchants” as defined by D.C. Code § 28-3901(a)(3).
20         454.    Plaintiffs and District of Columbia Subclass members are “consumers” who
21 purchased or received goods or services for personal, household, or family purposes, as defined
22 by D.C. Code § 28-3901.
23         455.    Defendants advertised, offered, or sold goods or services in District of Columbia
24 and engaged in trade or commerce directly or indirectly affecting the people of District of
25 Columbia.
26         456.    Defendants engaged in unfair, unlawful, and deceptive trade practices,
27 misrepresentations, and the concealment, suppression, and omission of material facts with
28

                                   CLASS ACTION COMPLAINT - 90
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 128 of 199 PageID #:191

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     respect to the sale and advertisement of goods and services with the App in violation of D.C.
 1 Code § 28-3904, by, among other things, Defendants failing to obtain consent from parent or
 2 guardian before collecting and/or using personal information from children and by failing to
 3 delete personal information collected from children upon the request of the parent or guardian.
 4          457.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and District of
 5 Columbia Subclass members were injured and damaged in that they suffered a loss of privacy
 6 and autonomy through Defendants’ acquisition and use of children’s personal information, for
 7 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
 8       458. Defendants intended to mislead Plaintiffs and District of Columbia Subclass
 9 members and induce them to rely on its misrepresentations and omissions.
10        459. The above unfair and deceptive practices and acts by Defendants were immoral,
11 unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and
12 District of Columbia Subclass members that they could not reasonably avoid; this substantial
13 injury outweighed any benefits to consumers or to competition.
14          460.   Defendants acted intentionally, knowingly, and maliciously to violate the District
15 of Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiffs and
16 District of Columbia Subclass members’ rights.
17          461.   Plaintiffs and District of Columbia Subclass members seek all monetary and non-
18 monetary relief allowed by law, including actual damages, restitution, injunctive relief, punitive
19 damages, attorneys’ fees and costs, the greater of treble damages or $1500 per violation, and any
20 other relief that the Court deems proper.
21                                             COUNT 10
22    VIOLATIONS OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
23                                   Fla. Stat. §§ 501.201, et seq.
24          462.   Plaintiffs individually and on behalf of the Florida Subclass, repeat and re-allege
25 all previously alleged paragraphs, as if fully alleged herein.
26         463. Plaintiffs and Florida Subclass members are “consumers” as defined by Fla. Stat.
27 § 501.203.
28

                                   CLASS ACTION COMPLAINT - 91
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 129 of 199 PageID #:192

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            464.    Defendants advertised, offered, or sold goods or services in Florida and engaged
 1 in trade or commerce directly or indirectly affecting the people of Florida.
 2         465. Defendants engaged in unconscionable, unfair, and deceptive acts and practices in
 3 the conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), by, among other
 4 things, Defendants failing to obtain consent from parent or guardian before collecting and/or
 5 using personal information from children and by failing to delete personal information collected
 6 from children upon the request of the parent or guardian.
 7        466. Defendants’ false, misleading and deceptive statements and representations of fact
 8 have resulted in consumer injury or harm to the public interest.
 9        467. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Florida
10 Subclass members were injured and damaged in that they suffered a loss of privacy and
11 autonomy through Defendants’ acquisition and use of children’s personal information, for
12 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
13          468.    Plaintiffs and Florida Subclass members seek all monetary and non-monetary
14 relief allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory
15 and injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and
16 any other relief that is just and proper.
17                                             COUNT 11
18      VIOLATIONS OF GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT,
19                                 Ga. Code Ann. §§ 10-1-390, et seq.
20          469.    Plaintiffs individually and on behalf of the Georgia Subclass, repeat and re-allege
21 all previously alleged paragraphs, as if fully alleged herein.
22         470. Plaintiffs and Georgia Subclass members are “persons” within the meaning of §
23 10-1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”).
24          471.    Defendants received notice pursuant to Ga. Code Ann. § 10-1-399 concerning its
25 wrongful conduct as alleged herein by Plaintiffs Benton, Byrd, Natacha Charles, Kathleen Clark,
26 Freeman, Ancheta Johnson, Tawana Johnson, McKean, Pope, Ross-Gober, Rowell, Slaughter,
27 and Wallace and Georgia Subclass members.
28

                                     CLASS ACTION COMPLAINT - 92
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 130 of 199 PageID #:193

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            472.   Defendants engaged in deceptive trade practices in the conduct of its business, in
 1 violation of Ga. Code Ann. § 10-1-372(a)(5), by, among other things, failing to obtain consent
 2 from parent or guardian before collecting and/or using personal information from children and
 3 by failing to delete personal information collected from children upon the request of the parent or
 4 guardian.
 5          473.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and Georgia
 6 Subclass members were injured and damaged in that they suffered a loss of privacy and
 7 autonomy through Defendants’ acquisition and use of children’s personal information, for
 8 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
 9          474.   Plaintiffs and Georgia Subclass members seek all relief allowed by law, including
10 injunctive relief, and reasonable attorneys’ fees and costs, under Ga. Code Ann. § 10-1-373.
11                                             COUNT 12
12            UNFAIR AND DECEPTIVE ACTS IN VIOLATION OF HAWAII LAW
13                                  (Haw. Rev. Stat. § 480, et seq.)
14          475.   Plaintiffs individually and on behalf of the Hawaii Subclass, repeat and re-allege
15 all previously alleged paragraphs, as if fully alleged herein.
16         476.    Defendants, Plaintiffs and the Hawaii State Class members are “persons” within
17 the meaning of Haw. Rev. Stat. § 480-1.
18          477.   The Hawaii State Class members are “consumers” within the meaning of Haw.
19 Rev. Stat. § 480-1.
20        478. Defendants are engaged in trade or commerce.
21          479.   The Hawaii Act prohibits “unfair methods of competition and unfair or deceptive
22 acts or practices in the conduct of any trade or commerce.…” Haw. Rev. Stat. § 480-2(a). In the
23 course of their business. Defendants violated Haw. Rev. Stat. § 480-2(a), by, among other things,
24 Defendants failing to obtain consent from parent or guardian before collecting and/or using
25 personal information from children and by failing to delete personal information collected from
26 children upon the request of the parent or guardian.
27
28

                                   CLASS ACTION COMPLAINT - 93
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 131 of 199 PageID #:194

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

           480.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Hawaii
 1 Subclass members and Class members were injured and damaged in that they suffered a loss of
 2 privacy and autonomy through Defendants’ acquisition and use of children’s personal
 3 information, for Defendants’ own benefit, without the Class members’ knowledge or verifiable
 4 parental consent.
 5        481. Pursuant to Haw. Rev. Stat. § 480-13, the Hawaii State Class seek an order
 6 enjoining Defendants’ unfair and/or deceptive acts or practices, and awarding damages, punitive
 7 damages, and any other just and proper relief available under the Hawaii Act.
 8          482. Plaintiffs and Hawaii Subclass members seek all monetary and non-monetary
 9 relief allowed by law.
10                                             COUNT 13
11                 VIOLATIONS OF IDAHO CONSUMER PROTECTION ACT,
12                                   Idaho Code §§ 48-601, et seq.
13         483.    Plaintiffs individually and on behalf of the Idaho Subclass, repeat and re-allege all
14 previously alleged paragraphs, as if fully alleged herein.
15        484. Defendants are “persons” as defined by Idaho Code § 48-602(1).
16         485.    Defendants’ conduct as alleged herein pertained to “goods” and “services” as
17 defined by Idaho Code §§ 48-602(6) and (7).
18        486. Defendants advertised, offered, or sold goods or services in Idaho and engaged in
19 trade or commerce directly or indirectly affecting the people of Idaho.
20         487. Defendants engaged in unfair and deceptive acts or practices, and unconscionable
21 acts and practices, in the conduct of trade and commerce with respect to the sale and
22 advertisement of goods and services, in violation of Idaho Code § 48-603(5), by, among other
23 things, Defendants failing to obtain consent from parent or guardian before collecting and/or
24 using personal information from children and by failing to delete personal information collected
25 from children upon the request of the parent or guardian.
26         488.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Idaho
27 Subclass members and Class members were injured and damaged in that they suffered a loss of
28

                                   CLASS ACTION COMPLAINT - 94
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 132 of 199 PageID #:195

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     privacy and autonomy through Defendants’ acquisition and use of children’s personal
 1 information, for Defendants’ own benefit, without the Class members’ knowledge or verifiable
 2 parental consent.
 3          489.   Plaintiffs and Idaho Subclass members seek all monetary and non-monetary relief
 4 allowed by law, including damages, punitive damages, injunctive relief, costs, and attorneys’
 5 fees.
 6                                             COUNT 14
 7      VIOLATIONS OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT,
 8                                815 Ill. Comp. Stat. §§ 505, et seq.
 9          490.   Plaintiffs individually and on behalf of the Illinois Subclass, repeat and re-allege
10 all previously alleged paragraphs, as if fully alleged herein.
11         491. Defendants are “persons” as defined by 815 Ill. Comp. Stat. § 510/1(5).
12          492.   Defendants engaged in deceptive trade practices in the conduct of its business, in
13 violation of 815 I Ill. Comp. Stat. § 510/2(a), by, among other things, Defendants failing to
14 obtain consent from parent or guardian before collecting and/or using personal information from
15 children and by failing to delete personal information collected from children upon the request of
16 the parent or guardian.
17          493.   Defendants’ representations and omissions were material because they were likely
18 to deceive reasonable consumers.
19         494. The above unfair and deceptive practices and acts by Defendants were immoral,
20 unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and
21 Illinois Subclass members that they could not reasonably avoid; this substantial injury
22 outweighed any benefits to consumers or to competition.
23          495.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and Illinois
24 Subclass members and Class members were injured and damaged in that they suffered a loss of
25 privacy and autonomy through Defendants’ acquisition and use of children’s personal
26 information, for Defendants’ own benefit, without the Class members’ knowledge or verifiable
27 parental consent.
28

                                   CLASS ACTION COMPLAINT - 95
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 133 of 199 PageID #:196

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            496.   Plaintiffs and Illinois Subclass members seek all monetary and non-monetary
 1 relief allowed by law, including injunctive relief and reasonable attorney’s fees.
 2                                            COUNT 15
 3             VIOLATIONS OF INDIANA DECEPTIVE CONSUMER SALES ACT,
 4                                  Ind. Code §§ 24-5-0.5-1, et seq.
 5          497.   Plaintiffs individually and on behalf of the Indiana Subclass, repeat and re-allege
 6 all previously alleged paragraphs, as if fully alleged herein.
 7         498. Defendants are “persons” as defined by Ind. Code § 24-5-0.5-2(a)(2).
 8          499.   Defendants are “suppliers” as defined by Ind. Code § 24-5-0.5-2(a)(3) because it
 9 regularly engages in or solicits “consumer transactions” within the meaning of Ind. Code § 24-5-
10 0.5-2(a)(3)(A).
11          500.   Defendants engaged in unfair, abusive, and deceptive acts, omissions, and
12 practices in connection with consumer transactions, in violation of Ind. Code § 24-5-0.5-3(a) by,
13 among other things, Defendants failing to obtain consent from parent or guardian before
14 collecting and/or using personal information from children and by failing to delete personal
15 information collected from children upon the request of the parent or guardian.
16          501.   Defendants’ acts and practices were “unfair” because they caused or were likely
17 to cause substantial injury to consumers which was not reasonably avoidable by consumers
18 themselves and not outweighed by countervailing benefits to consumers or to competition.
19          502.   The injury to consumers from Defendants’ conduct was and is substantial because
20 it was non-trivial and non-speculative; and involved a monetary injury. The injury to consumers
21 was substantial not only because it inflicted harm on a significant and unprecedented number of
22 consumers, but also because it inflicted a significant amount of harm on each consumer.
23       503. Defendants’ acts and practices were “abusive” for numerous reasons (a) because
24 they materially interfered with consumers’ ability to understand a term or condition in a
25 consumer transaction, interfering with consumers’ decision-making; (b) because they took
26 unreasonable advantage of consumers’ lack of understanding about the material risks, costs, or
27 conditions of a consumer transaction; consumers lacked an understanding of the material risks
28

                                    CLASS ACTION COMPLAINT - 96
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 134 of 199 PageID #:197

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     and costs of a variety of their transactions; (c) because they took unreasonable advantage of
 1 consumers’ inability to protect their own interests; consumers could not protect their interests
 2 due to the asymmetry in information between them and Defendants; (d) because Defendants took
 3 unreasonable advantage of consumers’ reasonable reliance that it was providing truthful and
 4 accurate information.
 5          504.   Defendants also engaged in “deceptive” acts and practices in violation of Ind.
 6 Code § 24-5-0.5-3(a) and § 24-5-0.5-3(b) by (a) misrepresenting that the subject of a consumer
 7 transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits
 8 it does not have which the supplier knows or should reasonably know it does not have and
 9 (b) misrepresenting that the subject of a consumer transaction is of a particular standard, quality,
10 grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is
11 not.
12          505.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and Indiana
13 Subclass members were injured and damaged in that they suffered a loss privacy and autonomy
14 through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
15 benefit, without Plaintiffs and Indiana Subclass members’ knowledge or verifiable parental
16 consent.
17          506.   Defendants received notice pursuant to Ind. Code § 24-5-0.5-5(a) concerning its
18 wrongful conduct as alleged herein by Plaintiffs and Indiana Subclass members. Defendants’
19 conduct includes incurable deceptive acts that Defendants engaged in as part of a scheme,
20 artifice, or device with intent to defraud or mislead, under Ind. Code § 24-5-0.5-2(a)(8).
21          507. Defendants’ violations present a continuing risk to Plaintiffs and Indiana Subclass
22 members as well as to the general public.
23         508. Plaintiffs and Indiana Subclass members seek all monetary and non-monetary
24 relief allowed by law, including the greater of actual damages or $500 for each non-willful
25 violation; the greater of treble damages or $1,000 for each willful violation; restitution;
26 reasonable attorneys’ fees and costs; injunctive relief; and punitive damages.
27                                             COUNT 16
28

                                    CLASS ACTION COMPLAINT - 97
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 135 of 199 PageID #:198

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

                     VIOLATIONS OF IOWA’S PRIVATE RIGHT OF ACTION
 1                                FOR CONSUMER FRAUDS ACT,
 2                                    Iowa Code §§ 714H, et seq.
 3          509.   Plaintiffs individually and on behalf of the Iowa Subclass, repeat and re-allege all
 4 previously alleged paragraphs, as if fully alleged herein.
 5        510. Defendants are “persons” as defined by Iowa Code § 714H.2(7).
 6          511.   Plaintiffs Lisa Clark, Copeland, and Gillette and Iowa Subclass members are
 7 “consumers” as defined by Iowa Code § 714H.2(3).
 8       512.    Defendants’ conduct described herein violates Iowa Code § 714H.3(2)(f) because
 9 it engaged in “[a]n act or practice which causes substantial, unavoidable injury to consumers that
10 is not outweighed by any consumer or competitive benefits which the practice produces.” See
11 Iowa Code § 714.16(1)(n). Defendants did this by, among other things, failing to obtain consent
12 from parent or guardian before collecting and/or using personal information from children and
13 by failing to delete personal information collected from children upon the request of the parent or
14 guardian.
15          513.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and Illinois
16 Subclass members and Class members were injured and damaged in that they suffered a loss
17 privacy and autonomy through Defendants’ acquisition and use of children’s personal
18 information, for Defendants’ own benefit, without the Class members’ knowledge or verifiable
19 parental consent.
20         514. Plaintiffs have provided the requisite notice to the Iowa Attorney General, the
21 office of which approved the filing of this class action lawsuit pursuant to Iowa Code § 714H.7.
22          515.   Plaintiffs and Iowa Subclass members seek all monetary and non-monetary relief
23 allowed by law, including injunctive relief, damages, punitive damages, and reasonable
24 attorneys’ fees and costs.
25                                             COUNT 17
26                 VIOLATIONS OF KANSAS CONSUMER PROTECTION ACT,
27                                 Kan. Stat. Ann §§ 50-623, et seq.
28

                                    CLASS ACTION COMPLAINT - 98
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 136 of 199 PageID #:199

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

            516.   Plaintiffs individually and on behalf of the Kansas Subclass, repeat and re-allege
 1 all previously alleged paragraphs, as if fully alleged herein.
 2         517. Kan. Stat. Ann. §§ 50-623, et seq., is to be liberally construed to protect
 3 consumers from suppliers who commit deceptive and unconscionable practices.
 4          518.   The Plaintiffs and Kansas Subclass members are “consumers” as defined by Kan.
 5 Stat. Ann. § 50-624(b).
 6        519. The acts and practices described herein are “consumer transactions,” as defined
 7 by Kan. Stat. Ann. § 50-624(c).
 8          520.   Defendants are “suppliers” as defined by Kan. Stat. Ann. § 50-624(l).
 9          521.   Defendants advertised, offered, or sold goods or services in Kansas and engaged
10 in trade or commerce directly or indirectly affecting the people of Kansas.
11         522. Defendants’ representations and omissions were material because they were likely
12 to deceive reasonable consumers.
13         523.    Defendants also engaged in unconscionable acts and practices in connection with
14 a consumer transaction, in violation of Kan. Stat. Ann. § 50-627 by, among other things,
15 Defendants failing to obtain consent from parent or guardian before collecting and/or using
16 personal information from children and by failing to delete personal information collected from
17 children upon the request of the parent or guardian. Further, Defendants made misrepresentations
18 and false statements concerning the App, knowingly taking advantage of the children of
19 Plaintiffs and Kansas Subclass members without reasonably protecting their interests, due to
20 their lack of knowledge (see Kan. Stat. Ann. § 50-627(b)(1)); and requiring Plaintiffs and Kansas
21 Subclass members to enter into a consumer transaction on terms that Defendants knew were
22 substantially one-sided in favor of Defendants (see Kan. Stat. Ann. § 50-627(b)(5)).
23          524.   Plaintiffs and Kansas Subclass members had unequal bargaining power with
24 respect to their purchase and/or use of Defendants’ Products because of Defendants’ omissions
25 and misrepresentations.
26          525.   The above unfair, deceptive, and unconscionable practices and acts by Defendants
27 were immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to
28

                                   CLASS ACTION COMPLAINT - 99
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 137 of 199 PageID #:200

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     Plaintiffs and Kansas Subclass members that they could not reasonably avoid; this substantial
 1 injury outweighed any benefits to consumers or to competition.
 2         526. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Kansas
 3 Subclass members and Class members were injured and damaged in that they suffered a loss
 4 privacy and autonomy through Defendants’ acquisition and use of children’s personal
 5 information, for Defendants’ own benefit, without the Class members’ knowledge or verifiable
 6 parental consent.
 7          527.    The Plaintiffs and Kansas Subclass members seek all monetary and non-monetary
 8 relief allowed by law, including civil penalties or actual damages (whichever is greater), under
 9 Kan. Stat. Ann. §§ 50-634 and 50-636; injunctive relief; and reasonable attorneys’ fees and costs.
10                                             COUNT 18
11                 VIOLATIONS OF KENTUCKY CONSUMER PROTECTION ACT,
12                                 Ky. Rev. Stat. §§ 367.110, et seq.
13          528.    Plaintiffs individually and on behalf of the Kentucky Subclass, repeat and re-
14 allege all previously alleged paragraphs, as if fully alleged herein.
15         529. Defendants are “persons” as defined by Ky. Rev. Stat. § 367.110(1).
16          530.    Defendants advertised, offered, or sold goods or services in Kentucky and
17 engaged in trade or commerce directly or indirectly affecting the people of Kentucky, as defined
18 by Ky. Rev. Stat. § 367.110(2).
19          531.    Defendants engaged in unfair, false, misleading, deceptive, and unconscionable
20 acts or practices, in violation of Ky. Rev. Stat. § 367.170 by, among other things, Defendants
21 failing to obtain consent from parent or guardian before collecting and/or using personal
22 information from children and by failing to delete personal information collected from children
23 upon the request of the parent or guardian.
24        532. The Kentucky Plaintiffs and Kentucky Subclass members’ purchased goods or
25 services for personal, family, or household purposes and suffered ascertainable losses of money
26 or property as a result of Defendants’ unlawful acts and practices.
27
28

                                   CLASS ACTION COMPLAINT - 100
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 138 of 199 PageID #:201

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            533.   The above unlawful acts and practices by Defendants were immoral, unethical,
 1 oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Kentucky
 2 Subclass members that they could not reasonably avoid; this substantial injury outweighed any
 3 benefits to consumers or to competition.
 4          534.   As a result of Defendants’ deceptive acts and practices Plaintiffs and Kentucky
 5 Subclass members were injured and damaged in that they suffered a loss privacy and autonomy
 6 through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 7 benefit, without the Class members’ knowledge or verifiable parental consent.
 8          535. Plaintiffs and Kentucky Subclass members seek all monetary and non-monetary
 9 relief allowed by law, including damages, punitive damages, restitution or other equitable relief,
10 injunctive relief, and reasonable attorneys’ fees and costs.
11                                             COUNT 19
12      VIOLATIONS OF LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER
13                                        PROTECTION LAW,
14                               La. Rev. Stat. Ann. §§ 51:1401, et seq.
15          536.   Plaintiffs individually and on behalf of the Louisiana Subclass, repeat and re-
16 allege all previously alleged paragraphs, as if fully alleged herein.
17         537. The Louisiana Plaintiffs and the Louisiana Subclass members are “persons”
18 within the meaning of the La. Rev. Stat. Ann. § 51:1402(8).
19          538.   Plaintiffs and Louisiana Subclass members are “consumers” within the meaning
20 of La. Rev. Stat. Ann. § 51:1402(1).
21         539. Defendants engaged in “trade” or “commerce” within the meaning of La. Rev.
22 Stat. Ann. § 51:1402(10).
23          540.   The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana
24 CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or
25 commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established
26 public policy, while deceptive acts are practices that amount to fraud, deceit, or
27 misrepresentation. Defendants engaged in unfair or deceptive acts under La. Rev. Stat. Ann. §
28

                                   CLASS ACTION COMPLAINT - 101
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 139 of 199 PageID #:202

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     51:1405(A), by, among other things, Defendants failing to obtain consent from parent or
 1 guardian before collecting and/or using personal information from children and by failing to
 2 delete personal information collected from children upon the request of the parent or guardian.
 3          541.   Defendants’ unfair and deceptive acts and practices were immoral, unethical,
 4 oppressive, and unscrupulous. These acts caused substantial injury to the Louisiana Plaintiffs and
 5 Louisiana Subclass members that they could not reasonably avoid; this substantial injury
 6 outweighed any benefits to consumers or to competition.
 7        542. As a result of Defendants’ deceptive acts and practices Plaintiffs and Louisiana
 8 Subclass members were injured and damaged in that they suffered a loss privacy and autonomy
 9 through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
10 benefit, without the Class members’ knowledge or verifiable parental consent.
11          543.   Plaintiffs and Louisiana Subclass members seek all monetary and non-monetary
12 relief allowed by law, including actual damages; treble damages for Defendants knowing
13 violations of the Louisiana CPL; declaratory relief; attorneys’ fees; and any other relief that is
14 just and proper.
15                                            COUNT 20
16       VIOLATIONS OF MAINE UNIFORM DECEPTIVE TRADE PRACTICES ACT,
17                               Me. Rev. Stat. tit. 10 §§ 1212, et seq.
18          544.   Plaintiffs Bois and Jordan, individually and on behalf of the Maine Subclass,
19 repeat and re-allege all previously alleged paragraphs, as if fully alleged herein.
20         545. Defendants are “persons” as defined by Me. Rev. Stat. tit. 10 § 1211(5).
21          546.   Defendants advertised, offered, or sold goods or services in Maine and engaged in
22 trade or commerce directly or indirectly affecting the people of Maine.
23         547. Defendants engaged in deceptive trade practices in the conduct of its business, in
24 violation of Me. Rev. Stat. tit. 10 § 1212, by, among other things, Defendants failing to obtain
25 consent from parent or guardian before collecting and/or using personal information from
26 children and by failing to delete personal information collected from children upon the request of
27 the parent or guardian.
28

                                   CLASS ACTION COMPLAINT - 102
     Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 140 of 199 PageID #:203

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

           548.    As a result of Defendants’ deceptive acts and practices Plaintiffs and Maine
 1 Subclass members were injured and damaged in that they suffered a loss privacy and autonomy
 2 through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 3 benefit, without the Class members’ knowledge or verifiable parental consent.
 4         549. Plaintiffs and Maine Subclass members are likely to be damaged by Defendants’
 5 ongoing deceptive trade practices.
 6         550.    Plaintiffs and the Maine Subclass members seek all monetary and non-monetary
 7 relief allowed by law, including damages or restitution, injunctive or other equitable relief, and
 8 attorneys’ fees and costs.
 9                                            COUNT 21
10                VIOLATIONS OF MARYLAND CONSUMER PROTECTION ACT,
11                           Md. Code Ann., Com. Law §§ 13-301, et seq.
12         551.    Plaintiffs individually and on behalf of the Maryland Subclass, repeat and re-
13 allege all previously alleged paragraphs, as if fully alleged herein.
14         552. Defendants are “persons” as defined by Md. Code Ann., Com. Law § 13-101(h).
15         553.    Defendants’ conduct as alleged herein related to “sales,” “offers for sale,” or
16 “bailment” as defined Md. Code Ann., Com. Law §§ 13-101(i) and 13-303.
17        554. Maryland Subclass members are “consumers” as defined by Md. Code Ann.,
18 Com. Law § 13-101(c)(1).
19         555.    Defendants advertise, offer, or sell “consumer goods”” as defined by Md. Code
20 Ann., Com. Law § 13-101(d).
21        556. Defendants advertised, offered, or sold goods in Maryland and engaged in trade or
22 commerce directly or indirectly affecting the people of Maryland.
23       557. Defendants engaged in unfair and deceptive trade practices, in violation of Md.
24 Code Ann., Com. Law § 13-301 by (a) making false or misleading oral or written representations
25 that have the capacity, tendency, or effect of deceiving or misleading consumers; (b)
26 representing that consumer goods or services have a characteristic that they do not have; (c)
27
28

                                   CLASS ACTION COMPLAINT - 103
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 141 of 199 PageID #:204

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     representing that consumer goods are of a particular standard, quality, or grade that they are not;
 1 and (d) failing to state a material fact where the failure deceives or tends to deceive.
 2         558. Defendants engaged in these unfair and deceptive trade practices by, among other
 3 things, Defendants failing to obtain consent from parent or guardian before collecting and/or
 4 using personal information from children and by failing to delete personal information collected
 5 from children upon the request of the parent or guardian in connection with offering for sale or
 6 selling consumer goods in violation of Md. Code Ann., Com. Law § 13-303.
 7          559.    As a result of Defendants’ deceptive acts and practices Plaintiffs and Maryland
 8 Subclass members were injured and damaged in that they suffered a loss privacy and autonomy
 9 through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
10 benefit, without the Class members’ knowledge or verifiable parental consent.
11          560. Plaintiffs and Maryland Subclass members seek all monetary and non-monetary
12 relief allowed by law, including damages, injunctive relief, and attorneys’ fees and costs.
13                                              COUNT 22
14           VIOLATIONS OF DECEPTIVE ACTS OR PRACTICES PROHIBITED BY
15                                     MASSACHUSETTS LAW,
16                                Mass. Gen. Laws ch. 93a, § 1, et seq.
17          561.    Plaintiffs individually and on behalf of the Massachusetts Subclass repeat and re-
18 allege each preceding paragraph as though fully set forth herein.
19         562. Defendants, Plaintiffs, and Massachusetts Subclass members are “persons” within
20 the meaning of Mass. Gen. Laws ch. 93A, § 1(a).
21        563. Defendants engaged in “trade” or “commerce” within the meaning of Mass. Gen.
22 Laws ch. 93A, § 1(b).
23         564. Massachusetts law (the “Massachusetts Act”) prohibits “unfair or deceptive acts
24 or practices in the conduct of any trade or commerce.” Mass. Gen. Laws ch. 93A, § 2.
25          565.    Defendants’ false, misleading and deceptive statements and representations of fact
26 were and are directed to consumers and Defendants surreptitiously collected children’s private
27 information without obtaining parental consent, in violation of applicable laws and Defendants
28

                                    CLASS ACTION COMPLAINT - 104
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 142 of 199 PageID #:205

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     failing to obtain consent from parent or guardian before collecting and/or using personal
 1 information from children and by failing to delete personal information collected from children
 2 upon the request of the parent or guardian.
 3         566.    Defendants’ false, misleading and deceptive statements and representations of fact
 4 were and are likely to mislead a reasonable consumer acting reasonably under the circumstances.
 5        567. Defendants’ false, misleading and deceptive statements and representations of fact
 6 have resulted in consumer injury or harm to the public interest.
 7        568. As a result of Defendants’ deceptive acts and practices, Plaintiffs and
 8 Massachusetts Subclass members were injured and damaged in that they suffered a loss of
 9 privacy and autonomy through Defendants’ acquisition and use of children’s personal
10 information, for Defendants’ own benefit, without the Class members’ knowledge or verifiable
11 parental consent.
12         569.    Pursuant to Mass. Gen. Laws ch. 93A, § 9, Plaintiffs and Massachusetts Subclass
13 members seek monetary relief against Defendants measured as the greater of (a) actual damages
14 in an amount to be determined at trial and (b) statutory damages in the amount of $25 for each
15 Plaintiffs and each Massachusetts Class member.
16         570. On X, Plaintiffs sent a letter complying with Mass. Gen. Laws ch. 93A, § 9(3).
17 Because Defendants failed to remedy its unlawful conduct within the requisite time period,
18 Plaintiffs seek all damages and relief to which the Massachusetts Plaintiffs and the
19 Massachusetts Class are entitled.
20                                            COUNT 23
21                VIOLATIONS OF MICHIGAN CONSUMER PROTECTION ACT,
22                           Mich. Comp. Laws Ann. §§ 445.903, et seq.
23         571.    Plaintiffs individually and on behalf of the Michigan Subclass, repeat and re-
24 allege all previously alleged paragraphs, as if fully alleged herein.
25         572. Plaintiffs and Michigan Subclass members are “persons” as defined by Mich.
26 Comp. Laws Ann. § 445.902(d).
27
28

                                  CLASS ACTION COMPLAINT - 105
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 143 of 199 PageID #:206

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            573.    Defendants offered and sold goods in Michigan and engaged in trade or
 1 commerce directly or indirectly affecting the people of Michigan, as defined by Mich. Comp.
 2 Laws Ann. § 445.902(g).
 3          574.    Defendants engaged in unfair, unconscionable, and deceptive practices in the
 4 conduct of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1) by
 5 (a) representing that its goods and services have characteristics, uses, and benefits that they do
 6 not have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c); (b) representing that its goods
 7 and services are of a particular standard or quality if they are of another in violation of Mich.
 8 Comp. Laws Ann. § 445.903(1)(e); (c) making a representation or statement of fact material to
 9 the transaction such that a person reasonably believes the represented or suggested state of affairs
10 to be other than it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and (d)
11 failing to reveal facts that are material to the transaction in light of representations of fact made
12 in a positive matter, in violation of Mich. Comp. Laws Ann. § 445.903(1)(cc). Defendants
13 violated § 445.903(1) , by, among other things, Defendants failing to obtain consent from parent
14 or guardian before collecting and/or using personal information from children and by failing to
15 delete personal information collected from children upon the request of the parent or guardian.
16          575.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Michigan
17 Subclass members were injured and damaged in that they suffered a loss of privacy and
18 autonomy through Defendants’ acquisition and use of children’s personal information, for
19 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
20          576.    Plaintiffs and Michigan Subclass members seek all monetary and non-monetary
21 relief allowed by law, including actual damages, injunctive relief, and any other relief that the
22 Court deems just and proper.
23                                              COUNT 24
24                  VIOLATIONS OF MINNESOTA CONSUMER FRAUD ACT,
25                  Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.
26          577.    Plaintiffs individually and on behalf of the Minnesota Subclass, repeat and re-
27 alleges all previously alleged paragraphs, as if fully alleged herein.
28

                                    CLASS ACTION COMPLAINT - 106
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 144 of 199 PageID #:207

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            578.   Plaintiffs and Minnesota Subclass members are each a “person” as defined by
 1 Minn. Stat. § 325F.68(3).
 2        579. Defendants’ goods, services, commodities, and intangibles (specifically, its App)
 3 is “merchandise” as defined by Minn. Stat. § 325F.68(2).
 4          580.   Defendants engaged in “sales” as defined by Minn. Stat. § 325F.68(4).
 5          581.   Defendants engaged in fraud, false pretense, false promise, misrepresentation,
 6 misleading statements, and deceptive practices in connection with the sale of merchandise, in
 7 violation of Minn. Stat. § 325F.69(1), as described herein, and Defendants violated § 445.903(1),
 8 by, among other things, Defendants failing to obtain consent from parent or guardian before
 9 collecting and/or using personal information from children and by failing to delete personal
10 information collected from children upon the request of the parent or guardian.
11          582.   Defendants’ representations and omissions were material because they were likely
12 to deceive reasonable consumers.
13         583. Defendants intended to mislead Plaintiffs and Minnesota Subclass members and
14 induce them to rely on its misrepresentations and omissions.
15          584.   Defendants’ fraudulent, misleading, and deceptive practices affected the public
16 interest, including millions of Minnesotans who purchased and/or used the App.
17         585. As a direct and proximate result of Defendants’ deceptive acts and practices,
18 Plaintiffs and Minnesota Subclass members have suffered and will continue to suffer injury,
19 ascertainable losses of money or property, and monetary and non-monetary damages, including
20 from not receiving the benefit of their bargain in purchasing and using the App.
21          586.   Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary
22 relief allowed by law, including damages, injunctive or other equitable relief, and attorneys’ fees,
23 disbursements, and costs.
24                                             COUNT 25
25    VIOLATIONS OF MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT,
26                                   Minn. Stat. §§ 325D.43, et seq.
27
28

                                   CLASS ACTION COMPLAINT - 107
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 145 of 199 PageID #:208

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            587.    Plaintiffs individually and on behalf of the Minnesota Subclass, repeat and re-
 1 allege all previously alleged paragraphs, as if fully alleged herein.
 2         588. By engaging in deceptive trade practices in the course of its business and
 3 vocation, directly or indirectly affecting the people of Minnesota, Defendants violated Minn.
 4 Stat. § 325D.44, including the following provisions: representing that its goods and services had
 5 characteristics, uses, and benefits that they did not have, in violation of Minn. Stat. § 325D.44(1)
 6 and (5); representing that goods and services are of a particular standard or quality when they are
 7 of another, in violation of Minn. Stat. § 325D.44(1) and (7); and engaging in other conduct
 8 which similarly creates a likelihood of confusion or misunderstanding, in violation of Minn. Stat.
 9 § 325D.44(1) and (13). Defendants violated Minn. Stat. § 325D.44, by, among other things,
10 Defendants failing to obtain consent from parent or guardian before collecting and/or using
11 personal information from children and by failing to delete personal information collected from
12 children upon the request of the parent or guardian.
13        589. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Minnesota
14 Subclass members were injured and damaged in that they suffered a loss of privacy and
15 autonomy through Defendants’ acquisition and use of children’s personal information, for
16 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
17          590.    Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary
18 relief allowed by law, including injunctive relief and attorneys’ fees and costs.
19                                            COUNT 26
20              VIOLATIONS OF MISSISSIPPI CONSUMER PROTECTION ACT,
21                                Miss. Code Ann. §§ 75-24-1, et seq.
22          591.    Plaintiffs individually and on behalf of the Mississippi Subclass, repeat and re-
23 allege all previously alleged paragraphs, as if fully alleged herein.
24         592. Defendants are “persons” as defined by Miss. Code Ann. § 75-24-3.
25          593.    Defendants advertised, offered, or sold goods or services in Mississippi and
26 engaged in trade or commerce directly or indirectly affecting the people of Mississippi, as
27 defined by Miss. Code Ann. § 75-24-3, by, among other things, Defendants failing to obtain
28

                                   CLASS ACTION COMPLAINT - 108
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 146 of 199 PageID #:209

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     consent from parent or guardian before collecting and/or using personal information from
 1 children and by failing to delete personal information collected from children upon the request of
 2 the parent or guardian.
 3         594.     Defendants’ false, misleading and deceptive statements and representations of fact
 4 have resulted in consumer injury or harm to the public interest.
 5        595. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Class
 6 members were injured and damaged in that they suffered a loss of privacy and autonomy through
 7 Defendants’ acquisition and use of children’s personal information, for Defendants’ own benefit,
 8 without the Class members’ knowledge or verifiable parental consent.
 9         596.     Defendants’ violations present a continuing risk to the Plaintiffs and Mississippi
10 Subclass members as well as to the general public as, inter alia, its omissions and
11 misrepresentations have not been corrected.
12         597.     Plaintiffs and Mississippi Subclass members seek all monetary and non-monetary
13 relief allowed by law, including actual damages, restitution and other relief under Miss. Code
14 Ann. § 75-24-11, injunctive relief, punitive damages, and reasonable attorneys’ fees and costs.
15                                              COUNT 27
16                VIOLATIONS OF MISSOURI MERCHANDISE PRACTICES ACT,
17                                  Mo. Rev. Stat. §§ 407.010, et seq.
18         598.     Plaintiffs individually and on behalf of the Missouri Subclass, repeat and re-allege
19 all previously alleged paragraphs, as if fully alleged herein.
20         599. Defendants are a “person” as defined by Mo. Rev. Stat. § 407.010(5).
21         600.     Defendants advertised, offered, or sold goods or services in Missouri and engaged
22 in trade or commerce directly or indirectly affecting the people of Missouri, as defined by Mo.
23 Rev. Stat. § 407.010(4), (6) and (7).
24         601.     Plaintiffs and Missouri Subclass members purchased or leased goods or services
25 primarily for personal, family, or household purposes.
26        602. Defendants engaged in unlawful, unfair, and deceptive acts and practices, in
27 connection with the sale or advertisement of merchandise in trade or commerce, in violation of
28

                                    CLASS ACTION COMPLAINT - 109
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 147 of 199 PageID #:210

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

     Mo. Rev. Stat. § 407.020(1), as described herein by, among other things, Defendants failing to
 1 obtain consent from parent or guardian before collecting and/or using personal information from
 2 children and by failing to delete personal information collected from children upon the request of
 3 the parent or guardian.
 4         603. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Missouri
 5 Subclass members were injured and damaged in that they suffered a loss of privacy and
 6 autonomy through Defendants’ acquisition and use of children’s personal information, for
 7 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
 8       604. Plaintiffs and Missouri Subclass members seek all monetary and non-monetary
 9 relief allowed by law, including actual damages, punitive damages, attorneys’ fees and costs,
10 injunctive relief, and any other appropriate relief.
11                                              COUNT 28
12     VIOLATIONS OF NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT,
13                                  Neb. Rev. Stat. §§ 87-301, et seq.
14          605.    Plaintiffs individually and on behalf of the Nebraska Subclass, repeat and re-
15 allege all previously alleged paragraphs, as if fully alleged herein.
16         606. Plaintiffs and Nebraska Subclass members are “persons” as defined by Neb. Rev.
17 Stat. § 87-301(19).
18         607. Defendants advertised, offered, or sold goods or services in Nebraska and
19 engaged in trade or commerce directly or indirectly affecting the people of Nebraska.
20          608.    Defendants engaged in deceptive trade practices in the course of its business, in
21 violation of Neb. Rev. Stat. §§ 87-302(a)(5),(8) and (10) by representing that goods and services
22 have characteristics, uses, benefits, or qualities that they do not have; representing that goods and
23 services are of a particular standard, quality, or grade if they are of another; and advertising its
24 goods and services with intent not to sell them as advertised and in a manner calculated or
25 tending to mislead or deceive. Defendants violated Neb. Rev. Stat. §§ 87-302(a)(5),(8) and (10),
26 by, among other things, Defendants failing to obtain consent from parent or guardian before
27
28

                                    CLASS ACTION COMPLAINT - 110
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 148 of 199 PageID #:211

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     collecting and/or using personal information from children and by failing to delete personal
 1 information collected from children upon the request of the parent or guardian.
 2        609. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Nebraska
 3 Class members were injured and damaged in that they suffered a loss of privacy and autonomy
 4 through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 5 benefit, without the Class members’ knowledge or verifiable parental consent.
 6          610.   As a direct and proximate result of Defendants’ deceptive acts and practices,
 7 Plaintiffs and Nebraska Class members have suffered and will continue to suffer injury,
 8 ascertainable losses of money or property, and monetary and non-monetary damages, including
 9 from not receiving the benefit of their bargain in using the app.
10          611.   Defendants’ representations and omissions were material because they were likely
11 to deceive reasonable consumers.
12         612. Defendants intended to mislead the Plaintiffs and Nebraska Subclass members
13 and induce them to rely on its misrepresentations and omissions.
14          613.   Plaintiffs and Nebraska Subclass members seek all monetary and non-monetary
15 relief allowed by law, including injunctive relief, other equitable relief, civil penalties, and
16 attorneys’ fees and costs.
17                                             COUNT 29
18             VIOLATIONS OF NEVADA DECEPTIVE TRADE PRACTICES ACT,
19                             Nev. Rev. Stat. Ann. §§ 598.0903, et seq.
20          614.   Plaintiffs individually and on behalf of the Nevada Subclass, repeat and re-allege
21 all previously alleged paragraphs, as if fully alleged herein.
22         615. Defendants advertised, offered, or sold goods or services in Nevada and engaged
23 in trade or commerce directly or indirectly affecting the people of Nevada.
24          616.   Defendants engaged in deceptive trade practices in the course of its business or
25 occupation, in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923 by knowingly making a
26 false representation as to the characteristics, uses, and benefits of goods or services for sale in
27 violation of Nev. Rev. Stat. § 598.0915(5); representing that goods or services for sale are of a
28

                                   CLASS ACTION COMPLAINT - 111
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 149 of 199 PageID #:212

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     particular standard, quality, or grade when Defendants knew or should have known that they are
 1 of another standard, quality, or grade in violation of Nev. Rev. Stat. § 598.0915(7); advertising
 2 goods or services with intent not to sell them as advertised in violation of Nev. Rev. Stat §
 3 598.0915(9); failing to disclose a material fact in connection with the sale of goods or services in
 4 violation of Nev. Rev. Stat. § 598.0923(A)(2); and violating state and federal statutes or
 5 regulations relating to the sale of goods or services in violation of Nev. Rev. Stat. §
 6 598.0923(A)(3). Defendants violated Nev. Rev. Stat. §§ 598.0915 and 598.0923, by, among
 7 other things, Defendants failing to obtain consent from parent or guardian before collecting
 8 and/or using personal information from children and by failing to delete personal information
 9 collected from children upon the request of the parent or guardian.
10         617. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Class
11 members were injured and damaged in that they suffered a loss of privacy and autonomy through
12 Defendants’ acquisition and use of children’s personal information, for Defendants’ own benefit,
13 without the Class members’ knowledge or verifiable parental consent.
14          618.   Defendants’ representations and omissions were material because they were likely
15 to deceive reasonable consumers.
16         619. Defendants acted intentionally, knowingly, and maliciously to violate Nevada’s
17 Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Nevada Subclass
18 members’ rights.
19         620. As a direct and proximate result of Defendants’ deceptive acts and practices,
20 Plaintiffs and Nevada Subclass members have suffered and will continue to suffer injury,
21 ascertainable losses of money or property, and monetary and non-monetary damages, including
22 from not receiving the benefit of their bargain in using the App.
23          621. Plaintiffs and Nevada Subclass members seek all monetary and non-monetary
24 relief allowed by law, including damages, punitive damages, and attorneys’ fees and costs.
25                                             COUNT 30
26                            NEW JERSEY CONSUMER FRAUD ACT,
27                                  N.J. Stat. Ann. §§ 56:8-1, et seq.
28

                                   CLASS ACTION COMPLAINT - 112
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 150 of 199 PageID #:213

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            622.   Plaintiffs individually and on behalf of the New Jersey Subclass, repeat and allege
 1 all previous Paragraphs, as if fully alleged herein.
 2         623. Defendants are a “persons,” as defined by N.J. Stat. Ann. § 56:8-1(d).
 3          624.   Defendants sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).
 4          625.   The New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1, et seq., prohibits
 5 unconscionable commercial practices, deception, fraud, false pretense, false promise,
 6 misrepresentation, as well as the knowing concealment, suppression, or omission of any material
 7 fact with the intent that others rely on the concealment, omission, or fact, in connection with the
 8 sale or advertisement of any merchandise.
 9          626.   Defendants violated the New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1,
10 by, among other things, Defendants failing to obtain consent from parent or guardian before
11 collecting and/or using personal information from children and by failing to delete personal
12 information collected from children upon the request of the parent or guardian.
13          627.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and New Jersey
14 Subclass members were injured and damaged in that they suffered a loss of privacy and
15 autonomy through Defendants’ acquisition and use of children’s personal information, for
16 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
17          628.   Defendants’ representations and omissions were material because they were likely
18 to deceive reasonable consumers about the adequacy of Defendants’ data security and ability to
19 protect the confidentiality of consumers’ Personal Information.
20          629.   Defendants intended to misleads Plaintiffs and New Jersey Subclass members and
21 induce them to rely on its misrepresentations and omissions.
22        630. Plaintiffs and New Jersey Subclass members seek all monetary and non-monetary
23 relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble
24 damages, restitution, and attorneys’ fees, filing fees, and costs.
25                                             COUNT 31
26                 VIOLATIONS OF NEW MEXICO UNFAIR PRACTICES ACT,
27                                N.M. Stat. Ann. §§ 57-12-2, et seq.
28

                                   CLASS ACTION COMPLAINT - 113
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 151 of 199 PageID #:214

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            631.   Plaintiffs individually and on behalf of the New Mexico Subclass, repeat and re-
 1 allege all previously alleged paragraphs, as if fully alleged herein.
 2         632. Defendants are “persons” as meant by N.M. Stat. Ann. § 57-12-2.
 3          633.   Defendants were engaged in “trade” and “commerce” as meant by N.M. Stat.
 4 Ann. § 57-12-2(C) when engaging in the conduct alleged.
 5        634. The New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57-12-2, et seq.,
 6 prohibits both unfair or deceptive trade practices and unconscionable trade practices in the
 7 conduct of any trade or commerce.
 8       635. Defendants engaged in unconscionable, unfair, and deceptive acts and practices in
 9 connection with the sale of goods or services in the regular course of its trade or commerce,
10 including the following: knowingly representing that its goods and services have characteristics,
11 benefits, or qualities that they do not have, in violation of N.M. Stat. Ann. § 57-12-2(D)(5);
12 knowingly representing that its goods and services are of a particular standard or quality when
13 they are of another in violation of N.M. Stat. Ann. § 57-12-2(D)(7); knowingly using
14 exaggeration, innuendo, or ambiguity as to a material fact or failing to state a material fact where
15 doing so deceives or tends to deceive in violation of N.M. Stat. Ann. § 57-12-2(D)(14); taking
16 advantage of the lack of knowledge, experience, or capacity of its consumers to a grossly unfair
17 degree to Plaintiffs’ and the New Mexico Subclass’ detriment in violation of N.M. Stat. Ann. §
18 57-2-12(E)(1); and performing these acts and practices in a way that results in a gross disparity
19 between the value received by Plaintiffs and the New Mexico Subclass and the price paid, to
20 their detriment, in violation of N.M. Stat. Ann. § 57-2-12(E)(2). Defendants violated §§ 57-12-2,
21 et seq., by, among other things, Defendants failing to obtain consent from parent or guardian
22 before collecting and/or using personal information from children and by failing to delete
23 personal information collected from children upon the request of the parent or guardian.
24          636.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and New
25 Mexico Subclass members were injured and damaged in that they suffered a loss of privacy and
26 autonomy through Defendants’ acquisition and use of children’s personal information, for
27 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
28

                                   CLASS ACTION COMPLAINT - 114
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 152 of 199 PageID #:215

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            637.   As a direct and proximate result of Defendants’ deceptive acts and practices, the
 1 Plaintiffs and New Mexico Subclass members have suffered and will continue to suffer injury,
 2 ascertainable losses of money or property, and monetary and non-monetary damages, including
 3 from not receiving the benefit of their bargain in using the app.
 4        638. Plaintiffs and New Mexico Subclass members seek all monetary and non-
 5 monetary relief allowed by law, including injunctive relief, actual damages or statutory damages
 6 of $100 (whichever is greater), treble damages or statutory damages of $300 (whichever is
 7 greater), and reasonable attorneys’ fees and costs.
 8                                             COUNT 32
 9                              Violation of N.Y. Gen. Bus. Law § 349
10          639.   Plaintiffs individually and on behalf of the New York Subclass repeat and re-
11 allege each and every factual allegation contained in all previous paragraphs as if fully set forth
12 herein.
13          640.   Plaintiffs and Class members are “persons” within the meaning of New York
14 General Business Law § 349(h).
15       641. Defendants are a “person,” “firm,” “corporation,” or “association” within the
16 meaning of N.Y. Gen. Bus. Law § 349.
17          642.   Section 349 makes unlawful “[d]eceptive acts or practices in the conduct of any
18 business, trade or commerce.”
19        643. Defendants’ conduct constitutes “deceptive acts or practices” within the meaning
20 of N.Y. Gen. Bus. Law § 349. Defendants violated N.Y. Gen. Bus. Law § 349, by, among other
21 things, Defendants failing to obtain consent from parent or guardian before collecting and/or
22 using personal information from children and by failing to delete personal information collected
23 from children upon the request of the parent or guardian.
24         644. Defendants’ conduct occurred in the conduct of trade or commerce, and was
25 directed at consumers.
26          645.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and New York
27 Subclass injured and damaged in that they suffered a loss of privacy and autonomy through
28

                                   CLASS ACTION COMPLAINT - 115
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 153 of 199 PageID #:216

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     Defendants’ acquisition and use of children’s personal information, for Defendants’ own benefit,
 1 without the Class members’ knowledge or verifiable parental consent.
 2        646. Because Defendants’ willful and knowing conduct caused injury to Plaintiffs and
 3 Class members, the Class seeks recovery of actual damages or $50, whichever is greater,
 4 discretionary treble damages up to $1,000, punitive damages, reasonable attorneys’ fees and
 5 costs, an order enjoining Defendants’ deceptive conduct, and any other just and proper relief
 6 available under N.Y. Gen. Bus. Law § 349. Plaintiffs and New York Subclass members seek
 7 punitive damages because Defendants’ actions - which were malicious, oppressive, willful - were
 8 calculated to injure Plaintiffs and made in conscious disregard of Plaintiffs’ rights. Punitive
 9 damages are warranted to deter Defendants from engaging in future misconduct.
10                                             COUNT 33
11                  VIOLATIONS OF THE NORTH CAROLINA UNFAIR AND
12                             DECEPTIVE TRADE PRACTICES ACT
13                                 (N.C. Gen. Stat. §§ 75-1.1, et seq.)
14          647.   Plaintiffs individually and on behalf of the North Carolina Subclass repeat and re-
15 allege each and every factual allegation contained in all previous paragraphs as if fully set forth
16 herein.
17          648.   At all times relevant herein, Defendants were engaged in commerce in the State of
18 North Carolina.
19        649. The conduct of Defendants as set forth herein is unethical, oppressive,
20 unscrupulous, and substantially injurious to the consumers of North Carolina; and has the
21 capacity and tendency to deceive the average consumer.
22          650.   Defendants’ false, misleading and deceptive statements and representations of fact
23 were and are directed to consumers and Defendants surreptitiously collected children’s private
24 information without obtaining parental consent, in violation of applicable laws.
25          651.   Defendants’ false, misleading and deceptive statements and representations of fact
26 were and are likely to mislead a reasonable consumer acting reasonably under the circumstances.
27
28

                                   CLASS ACTION COMPLAINT - 116
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 154 of 199 PageID #:217

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            652.   Defendants’ false, misleading and deceptive statements and representations of fact
 1 have resulted in consumer injury or harm to the public interest.
 2        653. Defendants violated N.C. Gen. Stat. §§ 75-1.1, et seq., by, among other things,
 3 Defendants failing to obtain consent from parent or guardian before collecting and/or using
 4 personal information from children and by failing to delete personal information collected from
 5 children upon the request of the parent or guardian.
 6          654.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and Class
 7 members were injured and damaged in that they suffered a loss of privacy and autonomy through
 8 Defendants’ acquisition and use of children’s personal information, for Defendants’ own benefit,
 9 without the Class members’ knowledge or verifiable parental consent.
10        655. Plaintiffs and North Carolina Subclass members suffered actual injury as a result
11 of Defendants’ unfair actions. Plaintiffs and Class Members seek all monetary and non-monetary
12 relief allowed by law, including actual damages, restitution, injunctive relief, punitive damages,
13 and reasonable attorneys’ fees and costs.
14          656.   Defendants’ actions were in or affecting commerce and constitute unfair and
15 deceptive trade practices, which are proscribed by Chapter 75 of the North Carolina General
16 Statutes.
17          657.   Plaintiffs and each member of the North Carolina Subclass have been damaged
18 and are entitled to recover treble damages and attorneys’ fees incurred in this action
19                                            COUNT 34
20                             Violations of North Dakota Century Code
21                              N.D. Cent. Code §§ 51-15:01-11, et seq.
22          658.   Plaintiffs individually and on behalf of the North Dakota Subclass, repeat and re-
23 allege all previously alleged paragraphs, as if fully alleged herein.
24         659. Defendants are a “persons,” as defined by N.D. Cent. Code § 51-15:01(4).
25          660.   Defendants engaged in deceptive, misrepresentative, and unconscionable acts and
26 practices in connection with consumer transactions, in violation of N.D. Cent. Code § 51-15:02,
27 as described herein by, among other things, Defendants failing to obtain consent from parent or
28

                                   CLASS ACTION COMPLAINT - 117
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 155 of 199 PageID #:218

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     guardian before collecting and/or using personal information from children and by failing to
 1 delete personal information collected from children upon the request of the parent or guardian.
 2         661. As a result of Defendants’ deceptive acts and practices Plaintiffs and North
 3 Dakota Subclass members were injured and damaged in that they suffered a loss of privacy and
 4 autonomy through Defendants’ acquisition and use of children’s personal information, for
 5 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
 6       662. Plaintiffs and North Dakota Subclass members seek all monetary and non-
 7 monetary relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and
 8 costs.
 9                                            COUNT 35
10                 VIOLATIONS OF OHIO CONSUMER SALES PRACTICES ACT,
11                             Ohio Rev. Code Ann. §§ 1345.01, et seq.
12          663.    Plaintiffs individually and on behalf of the Ohio Subclass Members, repeat and
13 re-allege all previously alleged paragraphs, as if fully alleged herein.
14         664. The Plaintiffs and Ohio Subclass members are “persons,” as defined by Ohio Rev.
15 Code Ann. § 1345.01(B).
16       665. Defendants were “suppliers” engaged in “consumer transactions,” as defined by
17 Ohio Rev. Code Ann. § 1345.01(A) and (C).
18          666.    Defendants advertised, offered, or sold goods or services in Ohio and engaged in
19 trade or commerce directly or indirectly affecting the people of Ohio.
20         667. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Ohio Class
21 members were injured and damaged in that they suffered a loss of privacy and autonomy through
22 Defendants’ acquisition and use of children’s personal information, for Defendants’ own benefit,
23 without the Class members’ knowledge or verifiable parental consent.
24          668.    The Plaintiffs and Class members seek all monetary and non-monetary relief
25 allowed by law, including declaratory and injunctive relief, the greater of actual and treble
26 damages or statutory damages, attorneys’ fees and costs, and any other appropriate relief.
27                                            COUNT 36
28

                                   CLASS ACTION COMPLAINT - 118
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 156 of 199 PageID #:219

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

                   VIOLATIONS OF OKLAHOMA CONSUMER PROTECTION ACT,
 1                                  Okla. Stat. tit. 15, §§ 751, et seq.
 2          669.    Plaintiffs individually and on behalf of the Oklahoma Subclass, repeat and re-
 3 allege all previously alleged paragraphs, as if fully alleged herein.
 4         670. Defendants are “persons” as meant by Okla. Stat. tit. 15, § 752(1).
 5          671.    Defendants’ advertisements, offers of sales, sales, and distribution of goods,
 6 services, and other things of value constituted “consumer transactions” as meant by Okla. Stat.
 7 tit. 15, § 752(2).
 8          672.    Defendants, in the course of their business, engaged in unlawful practices in
 9 violation of Okla. Stat. tit. 15, § 753, including the following: making false representations,
10 knowingly or with reason to know, as to the characteristics, uses, and benefits of the subjects of
11 its consumer transactions, in violation of Okla. Stat. tit. 15, § 753(5); representing, knowingly or
12 with reason to know, that the subjects of its consumer transactions were of a particular standard
13 when they were of another, in violation of Okla. Stat. tit 15, § 753(7); advertising, knowingly or
14 with reason to know, the subjects of its consumer transactions with intent not to sell as
15 advertised, in violation of Okla. Stat. tit 15, § 753(8); committing unfair trade practices that
16 offend established public policy and was immoral, unethical, oppressive, unscrupulous, and
17 substantially injurious to consumers as defined by section 752(14), in violation of Okla. Stat. tit.
18 15, § 753(20); and committing deceptive trade practices that deceived or could reasonably be
19 expected to deceive or mislead a person to the detriment of that person as defined by section
20 752(13), in violation of Okla. Stat. tit. 15, § 753(20). Defendants violated Okla. Stat. tit. 15, §
21 753, by, among other things, Defendants failing to obtain consent from parent or guardian before
22 collecting and/or using personal information from children and by failing to delete personal
23 information collected from children upon the request of the parent or guardian.
24          673.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and the
25 Oklahoma Subclass were injured and damaged in that they suffered a loss of privacy and
26 autonomy through Defendants’ acquisition and use of children’s personal information, for
27 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
28

                                   CLASS ACTION COMPLAINT - 119
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 157 of 199 PageID #:220

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            674.    Defendants’ representations and omissions were material because they were likely
 1 to deceive reasonable consumers.
 2         675. The above unlawful practices and acts by Defendants were immoral, unethical,
 3 oppressive, unscrupulous, and substantially injurious. These acts caused substantial injury to the
 4 Oklahoma Plaintiffs and Oklahoma Subclass members.
 5         676. As a direct and proximate result of Defendants’ deceptive acts and practices, the
 6 Plaintiffs and Oklahoma Subclass members have suffered and will continue to suffer injury,
 7 ascertainable losses of money or property, and monetary and non-monetary damages, including
 8 from not receiving the benefit of their bargain in purchasing the Defendants Products.
 9          677.    Plaintiffs and Oklahoma Subclass members seek all monetary and non-monetary
10 relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and costs.
11                                            COUNT 37
12           VIOLATIONS OF PENNSYLVANIA UNFAIR TRADE PRACTICES AND
13                                 CONSUMER PROTECTION LAW,
14                          (73 Pa. Cons. Stat. §§ 201-2 and 201-3, et seq.)
15          678.    Plaintiffs individually and on behalf of the Pennsylvania Subclass, repeat and re-
16 allege all previously alleged paragraphs, as if fully alleged herein.
17         679. Defendants are “persons” as meant by 73 Pa. Cons. Stat. § 201-2(2).
18          680.    Plaintiffs and Pennsylvania Subclass members purchased goods and services in
19 “trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal,
20 family, and/or household purposes.
21          681.    Defendants engaged in unfair methods of competition and unfair or deceptive acts
22 or practices in the conduct of its trade and commerce in violation of 73 Pa. Cons. Stat. Ann. §
23 201-3, including the following: representing that its goods and services have characteristics,
24 uses, benefits, and qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v)); representing
25 that its goods and services are of a particular standard or quality if they are another (73 Pa. Stat.
26 Ann. § 201-2(4)(vii)); and advertising its goods and services with intent not to sell them as
27 advertised (73 Pa. Stat. Ann. § 201-2(4)(ix)). Defendants violated 73 Pa. Cons. Stat. Ann. § 201-
28

                                    CLASS ACTION COMPLAINT - 120
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 158 of 199 PageID #:221

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     3, by, among other things, Defendants failing to obtain consent from parent or guardian before
 1 collecting and/or using personal information from children and by failing to delete personal
 2 information collected from children upon the request of the parent or guardian.
 3          682.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and
 4 Pennsylvania Subclass members were injured and damaged in that they suffered a loss of privacy
 5 and autonomy through Defendants’ acquisition and use of children’s personal information, for
 6 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
 7       683. Defendants’ representations and omissions were material because they were likely
 8 to deceive reasonable consumers.
 9         684. Plaintiffs and Pennsylvania Subclass members seek all monetary and non-
10 monetary relief allowed by law, including actual damages or statutory damages of $100
11 (whichever is greater), treble damages, attorneys’ fees and costs, and any additional relief the
12 Court deems necessary or proper.
13                                            COUNT 38
14        VIOLATIONS OF RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,
15                                (R.I. Gen. Laws §§ 6-13.1, et seq.)
16          685.   Plaintiffs individually and on behalf of the Rhode Island Subclass, repeat and re-
17 allege all previously alleged paragraphs, as if fully alleged herein.
18         686. Plaintiffs and Rhode Island Subclass members are each a “person,” as defined by
19 R.I. Gen. Laws § 6-13.1-1(3).
20        687. Plaintiffs and Rhode Island Subclass members purchased goods and services for
21 personal, family, or household purposes.
22          688.   Defendants advertised, offered, or sold goods or services in Rhode Island and
23 engaged in trade or commerce directly or indirectly affecting the people of Rhode Island, as
24 defined by R.I. Gen. Laws § 6-13.1-1(5).
25          689.   Defendants engaged in unfair and deceptive acts and practices, in violation of R.I.
26 Gen. Laws § 6-13.1-2 by representing that its goods and services have characteristics, uses, and
27 benefits that they do not have (R.I. Gen. Laws § 6-13.1-52(6)(v)); representing that its goods and
28

                                   CLASS ACTION COMPLAINT - 121
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 159 of 199 PageID #:222

                                                DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                    INADMISSIBLE PURSUANT TO FRE 408

     services are of a particular standard or quality when they are of another (R.I. Gen. Laws § 6-
 1 13.1-52(6)(vii)); advertising goods or services with intent not to sell them as advertised (R.I.
 2 Gen. Laws § 6-13.1-52(6)(ix)); engaging in any other conduct that similarly creates a likelihood
 3 of confusion or misunderstanding (R.I. Gen. Laws § 6-13.1-52(6)(xii)); engaging in any act or
 4 practice that is unfair or deceptive to the consumer (R.I. Gen. Laws § 6-13.1-52(6)(xiii)); and
 5 using other methods, acts, and practices that mislead or deceive members of the public in a
 6 material respect (R.I. Gen. Laws § 6-13.1-52(6)(xiv)). Defendants violated R.I. Gen. Laws §§ 6-
 7 13.1, et seq., by, among other things, failing to obtain consent from parent or guardian before
 8 collecting and/or using personal information from children and by failing to delete personal
 9 information collected from children upon the request of the parent or guardian.
10          690.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and Rhode
11 Island Subclass members were injured and damaged in that they suffered a loss of privacy and
12 autonomy through Defendants’ acquisition and use of children’s personal information, for
13 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
14       691. Plaintiffs and Rhode Island Subclass members seek all monetary and non-
15 monetary relief allowed by law, including actual damages or statutory damages of $200 per
16 Subclass Member (whichever is greater), punitive damages, injunctive relief, other equitable
17 relief, and attorneys’ fees and costs.
18                                            COUNT 39
19         VIOLATIONS OF SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT,
20                                S.C. Code Ann. §§ 39-5-10, et seq.
21          692.   Plaintiffs individually and on behalf of the South Carolina Subclass, repeat and
22 re-allege all previously alleged paragraphs, as if fully alleged herein.
23         693. Defendants are “persons” as defined by S.C. Code Ann. § 39-5-10(a).
24          694.   South Carolina’s Unfair Trade Practices Act (SC UTPA) prohibits “unfair or
25 deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.
26 Defendants violated S.C. Code Ann. § 39-5-20, by, among other things, Defendants failing to
27 obtain consent from parent or guardian before collecting and/or using personal information from
28

                                  CLASS ACTION COMPLAINT - 122
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 160 of 199 PageID #:223

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     children and by failing to delete personal information collected from children upon the request of
 1 the parent or guardian.
 2         695. Defendants advertised, offered, or sold goods or services in South Carolina and
 3 engaged in trade or commerce directly or indirectly affecting the people of South Carolina, as
 4 defined by S.C. Code Ann. § 39-5-10(b).
 5        696. Defendants’ acts and practices had, and continue to have, the tendency or capacity
 6 to deceive.
 7         697.     Defendants’ representations and omissions were material because they were likely
 8 to deceive reasonable consumers.
 9         698. Defendants’ business acts and practices offend an established public policy, or are
10 immoral, unethical, or oppressive.
11         699. Defendants’ unfair and deceptive acts or practices adversely affected the public
12 interest because such acts or practices have the potential for repetition.
13          700.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and South
14 Carolina Subclass members were injured and damaged in that they suffered a loss of privacy and
15 autonomy through Defendants’ acquisition and use of children’s personal information, for
16 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
17       701. Plaintiffs and South Carolina Subclass members seek all monetary and non-
18 monetary relief allowed by law, including damages for their economic losses, treble damages,
19 punitive damages, injunctive relief, and reasonable attorneys’ fees and costs.
20                                             COUNT 40
21          VIOLATIONS OF TENNESSEE CONSUMER PROTECTION ACT OF 1977
22                               (Tenn. Code Ann. § 47-18-101, et seq.)
23          702.    Plaintiffs individually and on behalf of Tennessee Subclass, repeat and re-allege
24 all previously alleged paragraphs, as if fully alleged herein.
25         703. At all times relevant herein, Defendants were engaged in commerce in the State of
26 Tennessee.
27
28

                                   CLASS ACTION COMPLAINT - 123
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 161 of 199 PageID #:224

                                                DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                    INADMISSIBLE PURSUANT TO FRE 408

           704.   The conduct of Defendants as set forth herein is unethical, oppressive,
 1 unscrupulous, and substantially injurious to the consumers Tennessee; and has the capacity and
 2 tendency to deceive the average consumer.
 3         705.   Plaintiffs and the Tennessee Subclass members are “natural persons” and
 4 “consumers” within the meaning of Tenn. Code § 47-18-103(2).
 5       706. Defendants engaged in “trade” or “commerce” or “consumer transactions” within
 6 the meaning Tenn. Code § 47-18-103(9).
 7        707. The Tennessee Consumer Protection Act (“Tennessee CPA”) prohibits “unfair or
 8 deceptive acts or practices affecting the conduct of any trade or commerce.” Tenn. Code § 47-
 9 18-104. Defendants violated Tenn. Code § 47-18-104, by, among other things, Defendants
10 failing to obtain consent from parent or guardian before collecting and/or using personal
11 information from children and by failing to delete personal information collected from children
12 upon the request of the parent or guardian.
13        708. Defendants’ false, misleading and deceptive statements and representations of fact
14 that were and are directed to consumers.
15        709. Defendants’ false, misleading and deceptive statements and representations of fact
16 were and are likely to mislead a reasonable consumer acting reasonably under the circumstances.
17        710. Defendants’ false, misleading and deceptive statements and representations of fact
18 have resulted in consumer injury or harm to the public interest.
19        711. As a result of Defendants’ deceptive acts and practices, Plaintiffs and Tennessee
20 Subclass members were injured and damaged in that they suffered a loss of privacy and
21 autonomy through Defendants’ acquisition and use of children’s personal information, for
22 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
23         712.   Plaintiffs and Tennessee Subclass members suffered actual injury as a result of
24 Defendants’ unfair actions.
25       713. Pursuant to Tenn. Code §§ 47-18-109, 47-18-109, and 47-18-109(a)(3), Plaintiffs
26 and Tennessee Subclass members seek all monetary and non-monetary relief allowed by law,
27 including actual damages, restitution, injunctive relief, punitive damages, and reasonable
28

                                  CLASS ACTION COMPLAINT - 124
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 162 of 199 PageID #:225

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     attorneys’ fees and costs, and any other just and proper relief proscribed by the Tennessee
 1 Consumer Protection Act.
 2         714. Plaintiffs and Tennessee Subclass members have been damaged and are entitled
 3 to recover treble damages and attorneys’ fees incurred in this action.
 4                                            COUNT 41
 5        VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER
 6                                       PROTECTION ACT,
 7                          Tex. Bus. & Com. Code Ann. §§ 17.41, et seq.
 8          715.   Plaintiffs individually and on behalf of the Texas Subclass, repeat and re-allege
 9 all previously alleged paragraphs, as if fully alleged herein.
10         716. Defendants are “persons” as defined by Tex. Bus. & Com. Code Ann. § 17.45(3).
11          717.   Plaintiffs and the Texas Subclass members are “consumers,” as defined by Tex.
12 Bus. & Com. Code Ann. § 17.45(4).
13        718. Defendants advertised, offered, or sold goods or services in Texas and engaged in
14 trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. &
15 Com. Code Ann. § 17.45(6).
16          719.   Defendants’ representations and omissions were material because they were likely
17 to deceive reasonable consumers.
18         720. Defendants engaged in unconscionable actions or courses of conduct, in violation
19 of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Defendants engaged in acts or practices which, to
20 consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or
21 capacity to a grossly unfair degree.
22        721. Consumers, including Plaintiffs Ahmed, Alexander, Talia Green, Toni Green,
23 Hudspeth, Sabrina Jones, Kaplan, Olivia Lawrence, Lett, McKelvy, Moffett, Molina, Neill,
24 Nixon, Proctor, and Valencia and Texas Subclass members, lacked knowledge about the above
25 business practices, omissions, and misrepresentations because this information was known
26 exclusively by Defendants.
27
28

                                  CLASS ACTION COMPLAINT - 125
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 163 of 199 PageID #:226

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            722.    As a result of Defendants’ deceptive acts and practices, Plaintiffs Ahmed,
 1 Alexander, Talia Green, Toni Green, Hudspeth, Sabrina Jones, Kaplan, Olivia Lawrence, Lett,
 2 McKelvy, Moffett, Molina, Neill, Nixon, Proctor, and Valencia and Texas Subclass members
 3 were injured and damaged in that they suffered a loss of privacy and autonomy through
 4 Defendants’ acquisition and use of children’s personal information, for Defendants’ own benefit,
 5 without the Class members’ knowledge or verifiable parental consent..
 6        723. Defendants received notice pursuant to Tex. Bus. & Com. Code Ann. § 17.505
 7 concerning its wrongful conduct as alleged herein by Plaintiffs and Texas Subclass members.
 8 Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief allowed by law,
 9 including economic damages, damages for mental anguish, treble damages for each act
10 committed intentionally or knowingly, court costs, reasonably and necessary attorneys’ fees,
11 injunctive relief, and any other relief which the court deems proper.
12                                              COUNT 42
13                 VIOLATIONS OF UTAH CONSUMER SALES PRACTICES ACT,
14                                 Utah Code Ann. §§ 13-11-1, et seq.
15          724.    Plaintiffs individually and on behalf of the Utah Subclass, repeat and re-allege all
16 previously alleged paragraphs, as if fully alleged herein.
17        725. Defendants are a “persons,” as defined by Utah Code Ann. § 13-11-1(5).
18          726.    Defendants are a “suppliers,” as defined by Utah Code Ann. § 13-11-1(6),
19 because it regularly solicits, engages in, or enforces “consumer transactions,” as defined by Utah
20 Code Ann. § 13-11-1(2).
21          727.    Defendants engaged in deceptive and unconscionable acts and practices in
22 connection with consumer transactions, in violation of Utah Code Ann. § 13-11-4 and § 13-11-5,
23 as described herein and by, among other things, Defendants failing to obtain consent from parent
24 or guardian before collecting and/or using personal information from children and by failing to
25 delete personal information collected from children upon the request of the parent or guardian.
26          728.    Defendants’ representations and omissions were material because they were likely
27 to deceive reasonable consumers.
28

                                    CLASS ACTION COMPLAINT - 126
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 164 of 199 PageID #:227

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            729.   Defendants intentionally or knowingly engaged in deceptive acts or practices,
 1 violating Utah Code Ann. § 13-11-4(2) by: indicating that the subject of a consumer transaction
 2 has sponsorship, approval, performance characteristics, accessories, uses, or benefits, if it has
 3 not; indicating that the subject of a consumer transaction is of a particular standard, quality,
 4 grade, style, or model, if it is not; indicating that the subject of a consumer transaction has been
 5 supplied in accordance with a previous representation, if it has not; indicating that the subject of
 6 a consumer transaction will be supplied in greater quantity (e.g., more data security) than the
 7 supplier intends.
 8        730. Defendants engaged in unconscionable acts and practices that were oppressive
 9 and led to unfair surprise, as shown in the setting, purpose, and effect of those acts and practices.
10          731.   In addition, there was an overall imbalance in the obligations and rights imposed
11 by the consumer transactions in question, based on the mores and industry standards of the time
12 and place where they occurred. There is a substantial imbalance between the obligations and
13 rights of consumers, such as Plaintiffs and the Utah Subclass, who used Defendants’ Products
14 based upon the publicly-available information in the marketplace.
15          732.   Defendants’ acts and practices were also procedurally unconscionable because
16 consumers, including Plaintiffs and the Utah Subclass, had no practicable option but to purchase
17 Defendants’ Products based upon publicly-available information, despite Defendants’ omissions
18 and misrepresentations.
19        733. As a result of Defendants’ deceptive acts and practices Plaintiffs and Utah
20 Subclass members were injured and damaged in that they suffered a loss of privacy and
21 autonomy through Defendants’ acquisition and use of children’s personal information, for
22 Defendants’ own benefit, without Subclass members’ knowledge or verifiable parental consent.
23          734.   Plaintiffs and Utah Subclass members seek all monetary and non-monetary relief
24 allowed by law, including actual damages, statutory damages of $2,000 per violation, amounts
25 necessary to avoid unjust enrichment, under Utah Code Ann. §§ 13-11-19, et seq., injunctive
26 relief, and reasonable attorneys’ fees and costs.
27                                             COUNT 43
28

                                    CLASS ACTION COMPLAINT - 127
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 165 of 199 PageID #:228

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

                                VERMONT CONSUMER FRAUD ACT
 1                                Vt. Stat. Ann. Tit. 9, §§ 2451, et seq.
 2          735.   Plaintiffs individually and on behalf of the Vermont Subclass, repeats and alleges
 3 all previous Paragraphs, as if fully alleged herein.
 4         736. Plaintiffs and Vermont Subclass members are “consumers,” as defined by Vt.
 5 Stat. Ann. tit. 9, § 2451a(a).
 6          737.   Defendants’ conduct as alleged herein related to “goods” or “services” for
 7 personal, family, or household purposes, as defined by Vt. Stat. Ann. tit. 9, § 2451a(b).
 8        738. Defendants are “sellers,” as defined by Vt. Stat. Ann. tit. 9, § 2451a(c).
 9          739.   Defendants advertised, offered, or sold goods or services in Vermont and engaged
10 in trade or commerce directly or indirectly affecting the people of Vermont.
11         740. Defendants engaged in unfair and deceptive acts or practices, in violation of Vt.
12 Stat. Tit. 9, § 2453(a), by, among other things, Defendants failing to obtain consent from parent
13 or guardian before collecting and/or using personal information from children and by failing to
14 delete personal information collected from children upon the request of the parent or guardian.
15          741.   Defendants intended to mislead Plaintiffs and Vermont Subclass members and
16 induce them to rely on its misrepresentations and omissions.
17        742. As a result of Defendants’ deceptive acts and practices Plaintiffs and Vermont
18 Subclass members were injured and damaged in that they suffered a loss of privacy and
19 autonomy through Defendants’ acquisition and use of children’s personal information, for
20 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
21       743. Defendants’ acts and practices caused or were likely to cause substantial injury to
22 consumers, which was not reasonably avoidable by consumers themselves and not outweighed
23 by countervailing benefits to consumers or to competition.
24          744.   Defendants are presumed, as a matter of law under Vt. Stat. Ann. tit. 9, § 2457, to
25 have intentionally violated the Vermont Consumer Protection Act because it failed to sell goods
26 or services in the manner and of the nature advertised or offered.
27
28

                                   CLASS ACTION COMPLAINT - 128
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 166 of 199 PageID #:229

                                                   DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                       INADMISSIBLE PURSUANT TO FRE 408

            745.    Defendants’ violations present a continuing risk to Plaintiffs and Vermont
 1 Subclass members as well as to the general public.
 2         746. Plaintiffs and Vermont Subclass members seek all monetary and nonmonetary
 3 relief allowed by law, including injunctive relief, restitution, actual damages, disgorgement of
 4 profits, treble damages, punitive/exemplary damages, and reasonable attorneys’ fees and costs.
 5                                           COUNT 44
 6                 VIOLATIONS OF VIRGINIA CONSUMER PROTECTION ACT,
 7                                 Va. Code Ann. §§ 59.1-196, et seq.
 8          747.    Plaintiffs individually and on behalf of the Virginia Subclass, repeat and re-allege
 9 all previously alleged paragraphs, as if fully alleged herein.
10         748. The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception,
11 fraud, false pretense, false promise, or misrepresentation in connection with a consumer
12 transaction.” Va. Code Ann. § 59.1-200(14).
13          749.    Defendants are “persons” as defined by Va. Code Ann. § 59.1-198.
14          750.    Defendants are “suppliers,” as defined by Va. Code Ann. § 59.1-198.
15          751.    Defendants engaged in the complained-of conduct in connection with “consumer
16 transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198.
17 Defendants advertised, offered, or sold goods or services used primarily for personal, family or
18 household purposes.
19         752. Defendants engaged in deceptive acts and practices by using deception, fraud,
20 false pretense, false promise, and misrepresentation in connection with consumer transactions,
21 described herein.
22        753. Defendants’ representations and omissions were material because they were likely
23 to deceive reasonable consumers.
24         754. The above-described deceptive acts and practices also violated the following
25 provisions of Va. Code Ann. § 59.1-200(A): misrepresenting that goods or services have certain
26 quantities, characteristics, ingredients, uses, or benefits; misrepresenting that goods or services
27 are of a particular standard, quality, grade, style, or model; and advertising goods or services
28

                                    CLASS ACTION COMPLAINT - 129
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 167 of 199 PageID #:230

                                                    DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                        INADMISSIBLE PURSUANT TO FRE 408

     with intent not to sell them as advertised, or with intent not to sell them upon the terms
 1 advertised. Defendants violated Va. Code Ann. § 59.1-200(A), by, among other things,
 2 Defendants failing to obtain consent from parent or guardian before collecting and/or using
 3 personal information from children and by failing to delete personal information collected from
 4 children upon the request of the parent or guardian.
 5        755. As a result of Defendants’ deceptive acts and practices Plaintiffs and Virginia
 6 Subclass members were injured and damaged in that they suffered a loss of privacy and
 7 autonomy through Defendants’ acquisition and use of children’s personal information, for
 8 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
 9       756. Plaintiffs and Virginia Subclass members seek all monetary and non-monetary
10 relief allowed by law, including actual damages; statutory damages in the amount of $1,000 per
11 violation if the conduct is found to be willful or, in the alternative, $500 per violation, restitution,
12 injunctive relief, punitive damages, and attorneys’ fees and costs.
13                                             COUNT 45
14              VIOLATIONS OF WASHINGTON CONSUMER PROTECTION ACT,
15                             Wash. Rev. Code Ann. §§ 19.86.020, et seq.
16          757.    Plaintiffs individually and on behalf of the Washington Subclass, repeat and re-
17 allege all previously alleged paragraphs, as if fully alleged herein.
18         758. Defendants are “persons,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).
19          759.    Defendants advertised, offered, or sold goods or services in Washington and
20 engaged in trade or commerce directly or indirectly affecting the people of Washington, as
21 defined by Wash. Rev. Code Ann. § 19.86.010 (2).
22          760.    Defendants engaged in unfair or deceptive acts or practices in the conduct of trade
23 or commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, as described herein and by,
24 among other things, Defendants failing to obtain consent from parent or guardian before
25 collecting and/or using personal information from children and by failing to delete personal
26 information collected from children upon the request of the parent or guardian.
27
28

                                     CLASS ACTION COMPLAINT - 130
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 168 of 199 PageID #:231

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

            761.   Defendants’ representations and omissions were material because they were likely
 1 to deceive reasonable consumers.
 2         762. Defendants’ conduct is injurious to the public interest because it violates Wash.
 3 Rev. Code Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of
 4 public interest impact, and/or injured persons and had and has the capacity to injure persons.
 5 Further, its conduct affected the public interest, including the at least hundreds of thousands of
 6 Washingtonians affected by Defendants deceptive business practices.
 7          763.   As a result of Defendants’ deceptive acts and practices Plaintiffs and Washington
 8 Subclass members were injured and damaged in that they suffered a loss of privacy and
 9 autonomy through Defendants’ acquisition and use of children’s personal information, for
10 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
11          764.   Plaintiffs and Washington Subclass members seek all monetary and non-monetary
12 relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,
13 and attorneys’ fees and costs.
14                                             COUNT 46
15    VIOLATIONS OF WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT,
16                                 W. Va. Code §§ 46A-6-101, et seq.
17          765.   Plaintiffs individually and on behalf of the West Virginia Subclass, repeat and re-
18 allege all previously alleged paragraphs, as if fully alleged herein.
19         766. Plaintiffs and West Virginia Subclass members are “consumers,” as defined by
20 W. Va. Code § 46A-6-102(2).
21          767.   Defendants engaged in “consumer transactions,” as defined by W. Va. Code §
22 46A-6-102(2).
23       768. Defendants advertised, offered, or sold goods or services in West Virginia and
24 engaged in trade or commerce directly or indirectly affecting the people of West Virginia, as
25 defined by W. Va. Code § 46A-6-102(6).
26        769. Defendants received notice pursuant to W. Va. Code § 46A-6-106(c) concerning
27 its wrongful conduct as alleged herein by Plaintiffs and West Virginia Subclass members.
28

                                   CLASS ACTION COMPLAINT - 131
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 169 of 199 PageID #:232

                                                  DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                      INADMISSIBLE PURSUANT TO FRE 408

     Defendants engaged in unfair and deceptive business acts and practices in the conduct of trade or
 1 commerce, in violation of W. Va. Code § 46A-6-104, as described herein and by, among other
 2 things, Defendants failing to obtain consent from parent or guardian before collecting and/or
 3 using personal information from children and by failing to delete personal information collected
 4 from children upon the request of the parent or guardian.
 5          770.   Defendants’ unfair and deceptive acts and practices also violated W. Va. Code §
 6 46A-6-102(7) by representing that goods or services have sponsorship, approval, characteristics,
 7 ingredients, uses, benefits or quantities that they do not have; representing that goods or services
 8 are of a particular standard, quality or grade, or that goods are of a particular style or model if
 9 they are of another; advertising goods or services with intent not to sell them as advertised;
10 engaging in any other conduct which similarly creates a likelihood of confusion or of
11 misunderstanding; using deception, fraud, false pretense, false promise or misrepresentation, or
12 the concealment, suppression or omission of any material fact with intent that others rely upon
13 such concealment, suppression or omission, in connection with the sale or advertisement of
14 goods or services, whether or not any person has in fact been misled, deceived or damaged
15 thereby; and advertising, displaying, publishing, distributing, or causing to be advertised,
16 displayed, published, or distributed in any manner, statements and representations with regard to
17 the sale of goods, which are false, misleading or deceptive or which omit to state material
18 information which is necessary to make the statements therein not false, misleading or deceptive.
19          771.   Defendants’ unfair and deceptive acts and practices were unreasonable when
20 weighed against the need to develop or preserve business, and were injurious to the public
21 interest, under W. Va. Code § 46A-6-101.
22          772.   Defendants’ acts and practices were additionally “unfair” under W. Va. Code
23 § 46A-6-104 because they caused or were likely to cause substantial injury to consumers which
24 was not reasonably avoidable by consumers themselves and not outweighed by countervailing
25 benefits to consumers or to competition.
26         773. Consumers could not have reasonably avoided injury because Defendants’
27 business acts and practices unreasonably created or took advantage of an obstacle to the free
28

                                   CLASS ACTION COMPLAINT - 132
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 170 of 199 PageID #:233

                                                DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                    INADMISSIBLE PURSUANT TO FRE 408

     exercise of consumer decision-making. By withholding important information from consumers,
 1 Defendants created an asymmetry of information between it and consumers that precluded
 2 consumers from taking action to avoid or mitigate injury.
 3         774.   Defendants’ business practices had no countervailing benefit to consumers or to
 4 competition.
 5       775. Defendants’ acts and practices were additionally “deceptive” under W. Va. Code
 6 § 46A-6-104 because Defendants made representations or omissions of material facts that misled
 7 or were likely to mislead reasonable consumers, including Plaintiffs and West Virginia Subclass
 8 members.
 9         776.   As a result of Defendants’ deceptive acts and practices Plaintiffs and West
10 Virginia Subclass members were injured and damaged in that they suffered a loss of privacy and
11 autonomy through Defendants’ acquisition and use of children’s personal information, for
12 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
13       777. Plaintiffs and West Virginia Subclass members seek all monetary and non-
14 monetary relief allowed by law, including the greater of actual damages or $200 per violation
15 under W. Va. Code § 46A-6-106(a), restitution, injunctive and other equitable relief, punitive
16 damages, and reasonable attorneys’ fees and costs.
17                                           COUNT 47
18          VIOLATIONS OF WISCONSIN DECEPTIVE TRADE PRACTICES ACT,
19                                   Wis. Stat. §§ 100.18, et seq.
20         778.   Plaintiffs individually and on behalf of the Wisconsin Subclass, repeat and re-
21 allege all previously alleged paragraphs, as if fully alleged herein.
22         779. Defendants are a “person, firm, corporation or association,” as defined by Wis.
23 Stat. § 100.18(1).
24         780.   Plaintiffs and Wisconsin Subclass members are members of “the public,” as
25 defined by Wis. Stat. § 100.18(1).
26        781. With intent to sell, distribute, or increase consumption of merchandise, services,
27 or anything else offered by Defendants to members of the public for sale, use, or distribution,
28

                                  CLASS ACTION COMPLAINT - 133
      Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 171 of 199 PageID #:234

                                                 DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                     INADMISSIBLE PURSUANT TO FRE 408

     Defendants made, published, circulated, placed before the public or caused (directly or
 1 indirectly) to be made, published, circulated, or placed before the public in Wisconsin
 2 advertisements, announcements, statements, and representations to the public which contained
 3 assertions, representations, or statements of fact which are untrue, deceptive, and/or misleading,
 4 in violation of Wis. Stat. § 100.18(1) as described herein and by, among other things, Defendants
 5 failing to obtain consent from parent or guardian before collecting and/or using personal
 6 information from children and by failing to delete personal information collected from children
 7 upon the request of the parent or guardian.
 8         782.    Defendants also engaged in the above-described conduct as part of a plan or
 9 scheme, the purpose or effect of which was to sell, purchase, or use merchandise or services not
10 as advertised, in violation of Wis. Stat. § 100.18(9).
11         783.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Wisconsin
12 Subclass members were injured and damaged in that they suffered a loss of privacy and
13 autonomy through Defendants’ acquisition and use of children’s personal information, for
14 Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
15         784.    Defendants had an ongoing duty to all Defendants’ customers to refrain from
16 deceptive acts, practices, plans, and schemes under Wis. Stat. § 100.18.
17          785. Plaintiffs and Wisconsin Subclass members seek all monetary and non-monetary
18 relief allowed by law, including damages, reasonable attorneys’ fees, and costs under Wis. Stat.
19 § 100.18(11)(b)(2), injunctive relief, and punitive damages.
20                                      PRAYER FOR RELIEF
21         WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,
22 respectfully request that this Court:
23             a) Certify this case as a class action, appoint Plaintiffs as Class and Subclass
24                 representatives, and appoint Plaintiffs’ counsel to represent the Classes and
25                 Subclass;
26             b) Find that Defendants’ actions, as described herein, constitute: (i) violations of
27                 New York General Business Law § 349, (ii) breaches of the common law claim of
28

                                   CLASS ACTION COMPLAINT - 134
     Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 172 of 199 PageID #:235

                                               DRAFT FOR SETTLEMENT PURPOSES ONLY
                                                   INADMISSIBLE PURSUANT TO FRE 408

                intrusion upon seclusion in the states of Alabama, Alaska, Arizona, Arkansas,
 1              California, Colorado, Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois,
 2              Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Minnesota, Missouri,
 3              Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, Ohio,
 4              Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah, Vermont,
 5              Washington, and West Virginia; and (iii) a violation of the right to privacy under
 6              California Constitution, Article I, Section 1;
 7           c) Enter a declaratory judgment that Defendants’ actions of collecting, using, or
 8              disclosing personal information of child users without first obtaining verifiable
 9              parental consent violates COPPA;
10           d) Enter an order permanently enjoining Defendants from collecting, using, or
11              disclosing personal information of child users without first obtaining verifiable
12              parental consent;
13           e) Award Plaintiffs and Class and Subclass members appropriate relief, including
14              actual and statutory damages and punitive damages, in an amount to be
15              determined at trial;
16           f) Award equitable, injunctive, and declaratory relief as may be appropriate;
17           g) Award all costs, including experts’ fees, attorneys’ fees, and the costs of
18              prosecuting this action; and
19           h) Grant such other legal and equitable relief as the Court may deem appropriate.
20
21
22
23
24
25
26
27
28

                                CLASS ACTION COMPLAINT - 135
     Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 173 of 199 PageID #:236

                                          DRAFT FOR SETTLEMENT PURPOSES ONLY
                                              INADMISSIBLE PURSUANT TO FRE 408
     Dated: June 3, 2019                        Respectfully submitted,

 1                                               /s/
 2
                                                 WHITFIELD BRYSON & MASON LLP
 3                                               Gary E. Mason (pro hac vice forthcoming)
                                                 Danielle L. Perry (SBN 292120)
 4
                                                 5101 Wisconsin Ave., NW, Ste. 305
 5                                               Washington, DC 20016
                                                 Phone: 202.640.1160
 6                                               Fax: 202.429.2294
                                                 gmason@wbmllp.com
 7
                                                 dperry@wbmllp.com
 8
                                                 KOZONIS & KLINGER, LTD.
 9
                                                 Gary M. Klinger (pro hac vice forthcoming)
10                                               4849 N. Milwaukee Ave., Ste. 300
                                                 Chicago, Illinois 60630
11                                               Phone: 312.283.3814
12                                               Fax: 773.496.8617
                                                 gklinger@kozonislaw.com
13
                                                 Attorneys for Plaintiffs
14                                               the Proposed Classes
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             CLASS ACTION COMPLAINT - 136
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 174 of 199 PageID #:237




                              Exhibit 3
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 175 of 199 PageID #:238




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 T.K., THROUGH HER MOTHER SHERRI
 LESHORE, and A.S., THROUGH HER
 MOTHER, LAURA LOPEZ, individually and
 on behalf of all others similarly situated,

                        Plaintiffs,                         Case No. 1:19-cv-07915
             v.
                                                            Hon. John Robert Blakey
 BYTEDANCE TECHNOLOGY CO., LTD.,
 MUSICAL.LY INC., MUSICAL.LY THE                            Mag. Hon. M. David Weisman
 CAYMAN ISLANDS CORPORATION, and
 TIKTOK INC.,

                        Defendants.



       [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS
          SETTLEMENT AND DIRECTION OF NOTICE UNDER RULE 23(E)

            Before the Court is Plaintiffs’ Motion for Preliminary Approval of Class Settlement and

Direction of Notice under Rule 23(e) (“Motion”).

            WHEREAS, on December 3, 2019, Plaintiffs T.K. and A.S., minor children, by and

through their respective mothers and legal guardians, SHERRI LESHORE and LAURA LOPEZ,

filed a class action complaint in the Northern District of Illinois against Defendants
BYTEDANCE TECHNOLOGY CO., LTD., MUSICAL.LY INC., MUSICAL.LY THE

CAYMAN ISLANDS CORPORATION, and TIKTOK INC. (collectively, “Defendants”)

captioned T.K., et al. v. Bytedance Technology Co., Ltd. et al., No. 1:19-cv-07915 (N.D. Ill.) (the

“Action”). The complaint alleged that Defendants tracked, collected, and disclosed the

personally identifiable information and/or viewing data of children under the age of 13—

without parental consent—while they were using Defendants’ video social networking platform,

i.e., software application (the “App.”).




1706221.1
    Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 176 of 199 PageID #:239




          WHEREAS, prior to the filing of the Complaint (Doc. 1), Class Counsel extensively

investigated the claims that formed the operative Complaint over several months and then sent a

demand letter and complaint to Defendants’ counsel, which resulted in months’ long negotiations

ultimately culminating in a mediation session with Gregory P. Lindstrom of Phillips ADR where

the Parties reached a Settlement Agreement1 that has been filed on the Court’s docket.

          WHEREAS, this Settlement Agreement is intended by the parties to fully, finally, and

forever resolve, discharge and settle the Released Claims, as defined in the Settlement

Agreement, upon and subject to the terms and conditions therein.

          WHEREAS, the parties agree that the Settlement is a negotiated compromise, does not

amount to an admission of liability, and that nothing in the Settlement is admissible in this

Action or any future lawsuit to suggest a litigated class would be appropriately certified or that

the method of providing Notice to the Settlement Class is proper, or to prove any claim on the

merits.

IT IS HEREBY ORDERED AS FOLLOWS:

I.        PRELIMINARY APPROVAL OF THE CLASS ACTION SETTLEMENT:
          1.      The Court hereby finds that the Court that will likely be able to approve the

proposed Settlement, as embodied in the Settlement Agreement, as being fair, reasonable and

adequate to the Settlement Class under Rule 23(e)(2) of the Federal Rules of Civil Procedure,
subject to further consideration at the Final Approval Hearing to be conducted as described

below. The proposed Settlement appears to be the product of intensive, thorough, serious,

informed, and non-collusive negotiations overseen by the Hon. Gregory P. Lindstrom of Phillips

ADR; has no obvious deficiencies; does not improperly grant preferential treatment to the Class

Representatives or segments of the Settlement Class; and appears to be fair, reasonable, and

adequate, such that notice of the Settlement should be directed to the Settlement Class Members,

and a Final Approval Hearing should be set.

1
          Unless stated otherwise, capitalized terms shall have the definitions set forth in the Settlement Agreement
filed herewith.
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 177 of 199 PageID #:240




       2.      Accordingly, the Motion is GRANTED.

II.    THE CLASS, CLASS REPRESENTATIVES, AND CLASS COUNSEL
       3.      “Settlement Class” means, for purposes of this Class Action Settlement only, the

Plaintiffs and all persons described in Paragraph 2.3 of the Settlement Agreement.

       4.      “Class Counsel” means the attorneys representing the Plaintiffs who signed the

Settlement Agreement and filed the Complaint (Doc. 1).

       5.      “Class Representatives” means the Plaintiffs who signed the Settlement

Agreement and filed the Complaint (Doc. 1).

III.   PRELIMINARY FINDINGS
       6.      The Court finds that it will likely be able to approve, under Rule 23(e)(2), the

proposed Settlement Class as defined above, consisting of approximately 6,000,000 individuals

who registered for or used the Musical.ly and/or TikTok software application prior to the

Effective Date when under the age of 13 and their parents and/or legal guardians.

       7.      The Court furthermore finds that it will likely be able to certify the Settlement

Class for purposes of judgment on the proposal, because the Settlement Class and Class

Representatives likely meet the numerosity, commonality, typicality, and adequacy requirements

of Rule 23(a)(1)-(4).

IV.    NOTICE TO CLASS MEMBERS
       8.      Under Rule 23(c)(2), the Court finds that the content, format, and method of

disseminating Notice, as set forth in the Motion and the supporting Declaration of Steven

Weisbrot, Esq., and the Settlement Agreement, is appropriate notice, satisfies all requirements

provided in Rule 23(c)(2)(A) and due process, and is reasonable within the meaning of Rule

23(e)(1)(B). The Court hereby approves such notice, appoints Angeion Group, LLC as the

Settlement Administrator, and directs that such notice be disseminated in the manner set forth in

the proposed Settlement Agreement to Settlement Class Members under Rule 23(e)(1).

       9.      Any member of the Settlement Class who wishes to exclude himself or herself
from the Settlement Class must provide a written Request for Exclusion postmarked by the Opt-
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 178 of 199 PageID #:241




Out Deadline that states his or her full name, address, and intention to be excluded from the

Settlement Class.

         10.    Any Settlement Class Member who does not request exclusion from the

Settlement Class may file a written objection with the Court by the Objection Deadline that must

include: include (i) a detailed statement of the Class Member’s objection(s), as well as the

specific reasons, if any, for each objection, including any evidence and legal authority the Class

Member wishes to bring to the Court’s attention and any evidence the Class Member wishes to

introduce in support of his/her objection(s); (ii) the Class Member’s full name, address and

telephone number; and (iii) information demonstrating that the Class Member is entitled to be

included as a member of the Class.      Any documents supporting the Objection must be attached

to the Objection. The parties shall have the right to depose any objector to assess whether the

objector has standing or motives that are inconsistent with the interests of the Settlement Class.

The right to object to this Settlement must be exercised individually by an individual Settlement

Class Member, not by the act of another person acting or purporting to act in a representative

capacity.

V.       SCHEDULE AND PROCEDURES FOR DISSEMINATNIG NOTICE, FILING
         CLAIMS, REQUESTING EXCLUSION FROM THE CLASS, FILING
         OBJECTIONS TO THE CLASS ACTION SETTLEMENT, AND FILING THE
         MOTION FOR FINAL APPROVAL

         11.   Based on the foregoing, the Court sets the following schedule for the Final Approval Hearing

and the actions which must take place before and after it:

                          Event                                                 Date
     Deadline to Initiate Notice                                30 days after Entry of this Order
     Program (the “Class Notice Date”)

     Deadline for opting-out of Settlement and                   60 days after Class Notice Date
     submission of objections
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 179 of 199 PageID #:242




  The last day that Settlement Class members                90 days after the Class Notice Date
  may submit a Claim Form to the Settlement
  Administrator.

  Deadline for filing papers in support of Final       45 days prior to the Final Approval Hearing
  Approval of the Settlement and Class Counsel’s
  application for an award of attorneys’ fees and
  expenses

  Final Approval Hearing




       FINAL APPROVAL HEARING
       12.     The Final Approval Hearing shall take place on ________, 2020 at ___:00 a.m. at

the United States District Court for the Northern District of Illinois, Eastern Division, Everett

McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, IL 60604

before the Honorable John Robert Blakey, for the following purposes: (a) to determine whether

the proposed Settlement is fair, reasonable, and adequate, and should be finally approved by the

Court, (b) to determine whether an order and final judgment should be entered dismissing the

Released Claims with prejudice; (c) to determine whether Class Counsel’s motion for an award

of attorneys’ fees and reimbursement of litigation expenses (including any incentive payments to

the Class Representatives) should be approved; and (d) to consider any other matters that

properly may be brought before the Court in connection with the Settlement and the notice

program.

VII.   OTHER PROVISIONS
       13.     Class Counsel are hereby appointed as Settlement Class Counsel under rule

23(g)(3). Settlement Class Counsel and Defendants are authorized to take, without further Court

approval, all necessary and appropriate steps to implement the Settlement, including the

approved notice program.
 Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 180 of 199 PageID #:243




       14.     The deadlines set forth in this Preliminary Approval Order, including, but not

limited to, adjourning the Final Approval Hearing, may be extended by Order of the Court, for

good cause shown, without further notice to the Class Members, except that notice of any such

extensions shall be included on the Settlement Website. The Court may approve the proposed

Settlement with such modifications as Plaintiffs and Defendant may agree to, if appropriate,

without further notice to the Settlement Class provided that notice of any such modifications

shall be included on the Settlement Website. Class Members should check the Settlement

Website regularly for updates and further details regarding extensions of these deadlines.

Requests for Exclusion and Objections must meet the deadlines and follow the requirements set

forth in the approved notice in order to be valid.

       15.     Settlement Class Counsel and Defendants’ counsel are hereby authorized to use

all reasonable procedures in connection with approval and administration of the Settlement that

are not materially inconsistent with the Preliminary Approval Order or the Settlement, including

making, without further approval of the Court, minor changes to the form or content of the Class

Notice that the parties jointly agree are reasonable or necessary.

       16.     Settlement Class Members are preliminarily enjoined from bringing any new

alleged class actions asserting any Released Claim or attempting to amend an existing action to

assert any Released Claim.
       17.     The Court shall maintain continuing jurisdiction over these proceedings for the

benefit of the Settlement Class as defined in this Order.


       IT IS SO ORDERED.



DATED: _____________________                  ________________________________________
                                              HON. JOHN ROBERT BLAKEY
                                              UNITED STATES DISTRICT JUDGE
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 181 of 199 PageID #:244




                              Exhibit 4
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 182 of 199 PageID #:245




                  DECLARATION OF STEVEN WEISBROT, ESQ. OF ANGEION GROUP, LLC


            I, Steven Weisbrot, Esq., declare under penalty of perjury as follows:

            1.       I am a partner at the class action notice and Settlement Administration firm, Angeion

            Group, LLC (“Angeion”). I am fully familiar with the facts contained herein based upon my

            personal knowledge.

            2.       I have been responsible in whole or in part for the design and implementation of hundreds

            of court-approved notice and administration programs including some of the largest and most

            complex notice plans in recent history. I have taught numerous accredited Continuing Legal

            Education courses on the Ethics of Legal Notification in Class Action Settlements, using Digital

            Media in Due Process Notice Programs, as well as Claims Administration, generally. I am the

            author of multiple articles on Class Action Notice, Claims Administration, and Notice Design in

            publications such as Bloomberg, BNA Class Action Litigation Report, Law360, the ABA Class

            Action and Derivative Section Newsletter, and I am a frequent speaker on notice issues at

            conferences throughout the United States and internationally.

            3.       I was certified as a professional in digital media sales by the Interactive Advertising Bureau

            (“IAB”) and I am co-author of the Digital Media section of Duke Law’s Guidelines and Best

            Practices—Implementing 2018 Amendments to Rule 23.

            4.       I have given public comment and written testimony to the Judicial Conference Committee

            on Rules of Practice and Procedure on the role of direct mail, email, broadcast media, digital media

            and print publication, in effecting Due Process notice, and I have met with representatives of the

            Federal Judicial Center to discuss the 2018 amendments to Rule 23 and suggest an educational

            curriculum for the judiciary concerning notice procedures.

            5.       Prior to joining Angeion’s executive team, I was employed as Director of Class Action

            services at Kurtzman Carson Consultants, an experienced notice and settlement administrator.
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 183 of 199 PageID #:246




            Prior to my notice and claims administration experience, I was employed in private law practice.

            6.       My notice work comprises a wide range of settlements that include product defect, mass

            disasters, false advertising, employment, antitrust, tobacco, banking, firearm, insurance, and

            bankruptcy cases. I have been at the forefront of infusing digital media, as well as big data and

            advanced targeting, into class action notice programs. For example, the Honorable Sarah Vance

            stated in her December 31, 2014 Order in In Re: Pool Products Distribution Market Antitrust

            Litigation, MDL No. 2328:

                             To make up for the lack of individual notice to the remainder of the
                             class, the parties propose a print and web-based plan for publicizing
                             notice. The Court welcomes the inclusion of web-based forms of
                             communication in the plan…. The Court finds that the proposed
                             method of notice satisfies the requirements of Rule 23(c)(2)(B) and
                             due process.

                             The direct emailing of notice to those potential class members for
                             whom Hayward and Zodiac have a valid email address, along with
                             publication of notice in print and on the web, is reasonably
                             calculated to apprise class members of the settlement.

              As detailed below, courts have repeatedly recognized my work in the design of class action

              notice programs:

                      (a)    On February 24, 2017, The Honorable Ronald B. Rubin in James Roy et al. v.

              Titeflex Corporation et al., No. 384003V (Md. Cir. Ct.), noted when granting preliminary
              approval to the settlement:

                             What is impressive to me about this settlement is in addition to all
                             the usual recitation of road racing litanies is that there is going to be
                             a) public notice of a real nature and b) about a matter concerning not
                             just money but public safety and then folks will have the knowledge
                             to decide for themselves whether to take steps to protect themselves
                             or not. And that’s probably the best thing a government can do is to
                             arm their citizens with knowledge and then the citizens can make a
                             decision. To me that is a key piece of this deal. I think the notice
                             provisions are exquisite. (Emphasis added).
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 184 of 199 PageID #:247




                      (b)    Likewise, on July 21, 2017, The Honorable John A. Ross in In Re Ashley

              Madison Customer Data Security Breach Litigation, MDL No. 2669 (E.D. Mo.), stated in the

              Court’s Order granting preliminary approval of the settlement:

                             The Court further finds that the method of disseminating Notice, as
                             set forth in the Motion, the Declaration of Steven Weisbrot, Esq. on
                             Adequacy of Notice Program, dated July 13, 2017, and the Parties’
                             Stipulation—including an extensive and targeted publication
                             campaign composed of both consumer magazine publications in
                             People and Sports Illustrated, as well as serving 11,484,000 highly
                             targeted digital banner ads to reach the prospective class members
                             that will deliver approximately 75.3% reach with an average
                             frequency of 3.04 —is the best method of notice practicable under
                             the circumstances and satisfies all requirements provided in Rule
                             23(c)(2)(B) and all Constitutional requirements including those
                             of due process. (Emphasis added).

                             The Court further finds that the Notice fully satisfies Rule 23 of the
                             Federal Rules of Civil Procedure and the requirements of due
                             process; provided, that the Parties, by agreement, may revise the
                             Notice, the Claim Form, and other exhibits to the Stipulation, in
                             ways that are not material or ways that are appropriate to update
                             those documents for purposes of accuracy.

                      (c)    In the In Re Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and

              Products Liability Litigation, Case No. 17-md-02777-EMC (N.D. Cal.), in the Court’s

              February 11, 2019 Order, the Honorable Edward M. Chen ruled:

                             [In addition] the Court finds that the language of the class notices
                             (short and long-form) is appropriate and that the means of notice –
                             which includes mail notice, electronic notice, publication notice,
                             and social media “marketing” – is the “best notice . . . practicable
                             under the circumstances.” Fed. R. Civ. P. 23(c)(2)(B); see also Proc.
                             Guidance for Class Action Sett. ¶¶ 3-5, 9 (addressing class notice,
                             opt-outs, and objections). The Court notes that the means of notice
                             has changed somewhat, as explained in the Supplemental Weisbrot
                             Declaration filed on February 8, 2019, so that notice will be more
                             targeted and effective. See generally Docket No. 525 (Supp.
                             Weisbrot Decl.) (addressing, inter alia, press release to be
                             distributed via national newswire service, digital and social media
                             marketing designed to enhance notice, and “reminder” first-class
                             mail notice when AEM becomes available).
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 185 of 199 PageID #:248




                      (d)    On June 26, 2018, in his Order granting preliminary approval of the settlement in

              Mayhew v. KAS Direct, LLC, et al., Case No. 16-cv-6981 (VB) (S.D.N.Y.), The Honorable

              Vincent J. Briccetti ruled:
                             In connection with their motion, plaintiffs provide the declaration
                             of Steven Weisbrot, Esq., a principal at the firm Angeion Group,
                             LLC, which will serve as the notice and settlement administrator in
                             this case. (Doc. #101, Ex. F: Weisbrot Decl.) According to Mr.
                             Weisbrot, he has been responsible for the design and
                             implementation of hundreds of class action administration plans,
                             has taught courses on class action claims administration, and has
                             given testimony to the Judicial Conference Committee on Rules of
                             Practice and Procedure on the role of direct mail, email, and digital
                             media in due process notice. Mr. Weisbrot states that the internet
                             banner advertisement campaign will be responsive to search terms
                             relevant to “baby wipes, baby products, baby care products,
                             detergents, sanitizers, baby lotion, [and] diapers,” and will target
                             users who are currently browsing or recently browsed categories
                             “such as parenting, toddlers, baby care, [and] organic products.”
                             (Weisbrot Decl. ¶ 18). According to Mr. Weisbrot, the internet
                             banner advertising campaign will reach seventy percent of the
                             proposed class members at least three times each. (Id. ¶ 9).
                             Accordingly, the Court approves of the manner of notice proposed
                             by the parties as it is reasonable and the best practicable option for
                             confirming the class members receive notice.


            7.       A comprehensive summary of judicial recognition I have received is attached hereto as

            Exhibit A.

            8.       By way of background, Angeion is an experienced class action notice and claims

            administration company formed by a team of executives that have had extensive tenures at five

            other nationally recognized claims administration companies. Collectively, the management team

            at Angeion has overseen more than 2,000 class action settlements and distributed over $10 billion

            to class members. The executive profiles as well as the company overview are available at

            http://www.angeiongroup.com/our_team.htm.

            9.       This declaration will describe the Notice Program that will be implemented in this matter,
            subject to this Court’s approval, including the considerations that informed the development of

            the plan and why it will provide Due Process of Law to the members of the proposed class. In
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 186 of 199 PageID #:249




            my professional opinion, the Notice Program described herein is the best practicable notice under

            the circumstances and fulfills all due process requirements.

                                            SUMMARY OF NOTICE PROGRAM

            10.      The Notice Program is the best notice that is practicable under the circumstances, fully

            comports with due process and Fed. R. Civ. P. 23. Specifically, the Notice Program provides for

            a media notice plan consisting of state-of-the-art internet advertising. The Notice Program also

            includes an informational website and toll-free telephone line where individuals can learn more

            about their rights and responsibilities in the litigation. In short, the Notice Program described

            herein is the best notice that is practicable under the circumstances.

            11.      The comprehensive media Notice Program is designed to deliver an approximate 70.00%

            reach with an average frequency of 3.00 times. What this means in practice, is that 70.00% of our

            Target Audience (discussed in greater detail below) will see an advertisement concerning the

            Settlement, on average 3.0 times each.

            12.      The Federal Judicial Center states that a publication notice plan that reaches 70% of class

            members is one that reaches a “high percentage” and is within the “norm.” Barbara J. Rothstein

            & Thomas E. Willging, Federal Judicial Center, “Managing Class Action Litigation: A Pocket

            Guide or Judges,” at 27 (3d Ed. 2010).

                                                      CLASS DEFINITION

            13.      “Settlement Class” means: All persons residing in the United States who registered for or

            used the Musical.ly and/or TikTok software application prior to the Effective Date when under the

            age of 13 and their parents and/or legal guardians.

                                                         MEDIA NOTICE

            14.      This matter contemplates a robust publication campaign to reach Settlement Class

            Members. The Settlement Class (defined above) was used as the starting point to create the media

            notice campaign. To develop the media notice campaign and to verify its effectiveness, our media

            team analyzed data from 2019 comSCORE//Gfk MRI Media + Fusion to profile the class and
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
                Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 187 of 199 PageID #:250




            arrive at the Target Audience. Specifically, the following target definition was used to profile the

            Settlement Class Members and create an appropriate Target Audience:

                  •   Cell/Mobile Phone "Apps" Personally Used Last 30 Days [Music (to listen)] and
                  •   Who is the Parent of the Children Under 18 Living in Household [Respondent] and
                  •   Cell/Mobile Phone "Apps" Personally Used Last 30 Days [Social Media and Video (e.g.
                      short video clips)] or
                  •   Monthly Net-Social Media [TIKTOK.COM1 [M] (MMx)]

            15.       Based on the target definition, the potential audience size is estimated at 6,070,000. The

            Target Audience was chosen based on objective syndicated data which, will allow the parties to

            report the reach and frequency to the court, with the confidence that the reach within the Target

            Audience and the number of exposure opportunities complies with due process and exceeds the

            Federal Judicial Center’s threshold as to reasonableness in notification programs.

            16.       Understanding the socio-economic characteristics, interests and practices of a target group

            aids in the proper selection of media to reach that target. Here, the Target Audience has the

            following characteristics:

                      •      Adults between the ages of 25-44, with an average age of 38
                      •      72.36% are married
                      •      54.77% have earned a degree
                      •      75.52% are employed with 64.18% employed full time
                      •      62.97% have a household income over $75,000
                      •      63.08% are female

            17.       To identify the best vehicles to deliver messaging to the Target Audience, Angeion also

            reviewed the media quintiles, which measure the degree to which an audience uses media relative

            to the general population. Here, the objective syndicated data shows that members of the Target

            Audience are “heavy” internet users, utilizing the internet approximately 25 hours per week.

            18.       Given the strength of digital as well as our Target Audience’s known heavy internet use,


            1
             Musical.ly, technically, no longer exists. It was acquired by Chinese firm ByteDance in 2017. The app was then shut
            down mid-2018 while its user base was merged into TikTok, which is measured by the syndicated data and is being
            used as part of the basis for the Target Audience here.
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 188 of 199 PageID #:251




            we recommend utilizing a robust internet advertising campaign to reach Settlement Class

            Members. This media schedule will allow us to deliver an effective reach level and a vigorous

            frequency, which will provide due and proper notice to the class.

                                                        ONLINE NOTICE

            19.      We utilize a programmatic approach when purchasing digital media. This approach allows

            us to focus squarely on the reaching the prototypical individual Settlement Class Member, rather

            than allocating resources to determine which particular websites would be most appropriate based

            on a demographic profile. Programmatic media purchasing relies on advanced targeting, machine

            learning, and a known and verifiable Target Audience profile to ensure we are reaching members

            of our Target Audience online. In fact, purchasing display and mobile inventory programmatically

            provides the highest reach, allows for multiple advanced targeting layers, and offers the most cost-

            efficient rates to reach potential Settlement Class Members. Here, multiple targeting layers will

            be implemented to help ensure delivery of our advertisements to the most appropriate users. This

            includes the use of search targeting, category contextual targeting, keyword contextual targeting,

            and site retargeting. Advertisements will run on desktop and mobile devices to reach the most

            qualified audience where they surf, shop and play. Search terms will be relevant to video apps,

            Musical.ly, and TikTok. Moreover, targeting users who are currently browsing or have recently

            browsed content in categories such as video apps, Musical.ly and TikTok will also help qualify

            impressions to ensure messaging is served to the most relevant audience.

            20.      The internet banner notice portion will be implemented using a 4-week desktop and mobile

            campaign, utilizing standard IAB sizes (160x600, 300x250, 728x90, 300x600, 320x50 and

            300x50). The banner notice portion is designed to result in serving approximately 12,747,000

            impressions and will further be designed to notify and drive Class Members to the dedicated

            settlement website, where they can find more information about the Settlement and are able to
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 189 of 199 PageID #:252




            submit a claim form.

            21.      To track campaign success, we will implement conversion pixels throughout the settlement

            website to better understand audience behavior and identify those members who are most likely to

            convert. The programmatic algorithm will change based on success and failure to generate

            conversions throughout the process. Successful conversion on the Claim Submission button will

            be the primary goal, driving optimizations.

                                                  RESPONSE MECHANISMS

            22.      The Notice Program will implement the creation of a case-specific website, where Class

            Members can easily view general information about this class action, review relevant Court

            documents and view important dates and deadlines pertinent to the Settlement. The website will

            be designed to be user-friendly and make it easy for Class Members to find information about the

            Settlement or to file a claim directly on the website. The website will also have a “Contact Us”

            page whereby Class Members can send an email with any additional questions to a dedicated email

            address.

            23.      A toll-free hotline devoted to this case will be implemented to further apprise Class

            Members of the rights and options in the Settlement. The toll-free hotline will utilize an interactive

            voice response (“IVR”) system to provide Class Members with responses to frequently asked

            questions and provide essential information regarding the Settlement. This hotline will be

            accessible 24 hours a day, 7 days a week.

                                                  REACH AND FREQUENCY

            24.      This declaration describes the reach and frequency evidence which courts systemically rely

            upon in reviewing class action publication notice programs for adequacy. The reach percentage

            and the number of exposure opportunities meet or exceed the guidelines as set forth in the Federal
DocuSign Envelope ID: F15E0412-D307-4B8B-AF5F-8DF0F0219687
              Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 190 of 199 PageID #:253




            Judicial Center’s Judges’ Class Action Notice and Claims Process Checklist and Plain Language

            Guide.

            25.      Specifically, the media portion of the Notice Program is designed to deliver an approximate

            70.00% reach with an average frequency of 3.00 times each. The 70.00% reach does not include

            the informational website and toll-free hotline is not calculable in reach percentage but will

            nonetheless aid in informing Settlement Class Members of their rights and options under the

            Settlement.

                                                             CONCLUSION

            26.      The Notice Program outlined above includes a media notice program consisting of state-

            of-the-art digital banner ads that will be hyper-targeted to an overinclusive Target Audience to

            effectuate the twin goals of providing due process to the class and stimulating class member

            activity.

            27.      In my opinion, the Notice Program will provide full and proper notice to Settlement Class

            Members before the claims, opt-out, and objection deadlines. Moreover, it is my opinion that

            Notice Program is the best notice that is practicable under the circumstances, fully comports with

            due process, utilizes contemporary communication methods and comports with the mandates Fed.

            R. Civ. P. 23. After the Notice Plan is complete, Angeion will provide a final report verifying its

            effective implementation.



                     I hereby declare under penalty of perjury that the foregoing is true and correct.

            Dated: December 4, 2019
                                                                           ______________________________
                                                                           STEVEN WEISBROT
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 191 of 199 PageID #:254




                              Exhibit 5
        Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 192 of 199 PageID #:255
                                UNITED STATES DISTRICT COURT FOR
                                THE NORTHERN DISTRICT OF ILLINOIS


           If you or your child used the Musical.ly and/or
        TikTok software application when under the age of
        13, You May Be Entitled to a Payment from a Class
                          Action Settlement.
    A federal court authorized this Notice. You are not being sued. This is not a solicitation from a lawyer.
       •    Plaintiffs filed a class action complaint alleging that Bytedance Technology Co., Ltd., Musical.ly,
            Inc., Musicaal.ly the Cayman Islands Corporation, and TikTok Inc., (collectively, the
            “Defendants”), violated federal and state laws by tracking, collecting, and disclosing the
            personally identifiable information and/or viewing data of children under the age of 13— without
            parental consent—while they were using Defendants’ video social networking platform, i.e.,
            software application (the “App.”). Defendants deny the material allegations in the operative
            complaint.
       •    A Settlement1 has been reached in this case and affects the following persons:

               All persons residing in the United States who registered for or used the Musical.ly and/or
               TikTok software application prior to the Effective Date when under the age of 13 and
               their parents and/or legal guardians (the “Settlement Class”).

       •    The Settlement, if approved, would provide $1,100,000 to pay the Settlement Class who file valid
            claims, as well as to pay Plaintiffs’ attorneys’ fees, costs, a service award for the named plaintiffs,
            and the administrative costs of the settlement; it avoids the further cost and risk associated with
            continuing the lawsuits; it pays money to those persons who rights Plaintiffs contend were violated;
            and it releases Defendants from further liability.
       •    Your legal rights are affected whether you act or don't act. Read this notice carefully.

                      YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
           SUBMIT A              If you are a member of the Settlement Class, you must submit a
           CLAIM FORM            completed Claim Form to receive a payment. If the Court approves the
                                 Settlement and it becomes final and effective, and you remain in the
                                 Settlement Class, you will receive your payment by electronic means.
           EXCLUDE               You may request to be excluded from the Settlement and, if you do, you
           YOURSELF              will receive no benefits from the Settlement.

           OBJECT                Write to the Court if you do not like the Settlement.

           GO TO A HEARING       Ask to speak in court about the fairness of the Settlement.




1
 Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy
of which may be found online at the Settlement Website below.
                                       Questions? Call PHONE or visit WEBSITE
Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 193 of 199 PageID #:256
    DO NOTHING           You will not receive a payment if you fail to timely submit a completed
                         Claim Form, and you will give up your right to bring your own lawsuit
                         against Defendants about the Claims in this case.

•    These rights and options—and the deadlines to exercise them—are explained in this Notice.
•    The Court in charge of this case still has to decide whether to approve the Settlement. If it
     does, and after any appeals are resolved, benefits will be distributed to those who submit
     qualifying Claim Forms. Please be patient.
     Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 194 of 199 PageID #:257

                                      WHAT THIS NOTICE CONTAINS

BASIC INFORMATION....................................................................................................................PAGE 3
1. Why is there a Notice?
2. What is this litigation about?
3. Why is this a class action?
4. Why is there a settlement?

WHO IS PART OF THE SETTLEMENT.............................................................................................PAGE 4
5. Who is included in the Settlement?
6. What if I am not sure whether I am included in the Settlement?

THE SETTLEMENT BENEFITS...................................................................................................... ..PAGE 4
7. What does the Settlement provide?
8. How do I file a Claim?
9. When will I receive my payment?

EXCLUDING YOURSELF FROM THE SETTLEMENT.......................................................................PAGE 5
10. How do I get out of the Settlement?
11. If I do not exclude myself, can I sue Defendants for the same thing later?
12. What am I giving up to stay in the Settlement Class?
13. If I exclude myself, can I still get a payment?

THE LAWYERS REPRESENTING YOU............................................................................................PAGE 6
14. Do I have a lawyer in the case?
15. How will the lawyers be paid?

OBJECTING TO THE SETTLEMENT.................................................................................................PAGE 6
16. How do I tell the Court I do not like the Settlement?
17. What is the difference between objecting and asking to be excluded?

THE FINAL APPROVAL HEARING...................................................................................................PAGE 7
18. When and where will the Court decide whether to approve the Settlement?
19. Do I have to attend the hearing?
20. May I speak at the hearing?

IF YOU DO NOTHING.......................................................................................................................PAGE 8
22. What happens if I do nothing at all?

GETTING MORE INFORMATION.....................................................................................................PAGE 8
23. How do I get more information?




                                               Questions? Call PHONE or visit WEBSITE
                                                                3
    Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 195 of 199 PageID #:258



                                      BASIC INFORMATION
  1. Why is there a Notice?

A court authorized this Notice because you have a right to know about a proposed Settlement of the
class action lawsuit known as T.K., et al. v. Bytedance Technology Co., Ltd. et al., No. 1:19-cv-07915
(N.D. Ill.) (the “Action”) and about all of your options before the Court decides whether to give Final
Approval to the Settlement. This Notice explains the lawsuit, the Settlement, and your legal rights.
Judge John Robert Blakey of the United States District Court for the Northern District of Illinois is
overseeing this case. The persons who sued, Plaintiffs T.K. and A.S., minor children, by and through their
respective mothers and legal guardians, Sherri LeShore and Laura Lopez, are called the “Plaintiffs.”
Bytedance Technology Co., Ltd., Musical.ly, Inc., Musicaal.ly the Cayman Islands Corporation, and
TikTok Inc., are called the “Defendants.”

  2. What is this litigation about?

The lawsuit alleges that Defendants violated federal and state laws by tracking, collecting, and
disclosing the personally identifiable information and/or viewing data of children under the age of 13—
without parental consent—while they were using Defendants’ App.
Defendants deny each and every allegation of wrongdoing, liability, and damages that were or could
have been asserted in the litigation and that the claims in the litigation would be appropriate for class
treatment if the litigation were to proceed through trial.
The Plaintiffs’ Complaint, Settlement Agreement, and other case-related documents are posted on the
Settlement Website, www.[WEBSITE].com The Settlement resolves the lawsuit. The Court has not
decided who is right.

  3. Why is this a class action?

In a class action, the person called the “Class Representative” (in this case, Plaintiffs) sues on behalf of
herself and other people with similar claims.
All of the people who have claims similar to the Plaintiffs’ are Settlement Class Members, except for
those who exclude themselves from the class.

  4. Why is there a settlement?

The Court has not found in favor of either Plaintiffs or Defendants. Instead, both sides have agreed to
a settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and
if the Settlement is approved by the Court, Settlement Class Claimants will receive the benefits
described in this Notice. Defendants deny all legal claims in this case. Plaintiffs and their lawyers think
the proposed Settlement is best for everyone who is affected.




                                   Questions? Call PHONE or visit WEBSITE
                                                    4
    Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 196 of 199 PageID #:259


                           WHO IS PART OF THE SETTLEMENT
  5. Who is included in the Settlement?

    The Settlement Class includes the following persons:

    All persons residing in the United States who registered for or used the Musical.ly and/or TikTok
    software application prior to the Effective Date when under the age of 13 and their parents
    and/or legal guardians.

Excluded from the Settlement Class are: i) TikTok, its parent, subsidiaries, successors, affiliates,
officers, and directors; (ii) the judge(s) to whom the Civil Actions are assigned and any member of the
judges’ or judges’ immediate family; (iii) Persons who have settled with and released TikTok from
individual claims substantially similar to those alleged in the Civil Actions; and (iv) Persons who submit
a valid and timely Request for Exclusion.


  6. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class or have any other questions about the
Settlement, visit the Settlement Website at www.[WEBSITE].com or call the toll-free number, 1-
XXX-XXX-XXXX. You also may send questions to the Settlement Administrator at [ADDRESS].
                                THE SETTLEMENT BENEFITS
  7. What does the Settlement provide?

To fully settle and release claims of the Settlement Class Members, Defendants have agreed to make
payments to the Settlement Class Members and pay for notice and administration costs of the
Settlement, attorneys’ fees and expenses incurred by counsel for the Settlement Class, and service
awards for Plaintiffs (the “Settlement Fund”). Each Settlement Class member who timely files with the
Settlement Administrator a valid Claim Form will receive a settlement payment for a pro rata
distribution of the Settlement Fund.

  8. How do I file a Claim?

If you qualify for a payment, you must complete and submit a valid Claim Form. You may download a
Claim Form at the Settlement Website, www.[WEBSITE].com or request a Claim Form by calling the
Settlement Administrator at the toll-free number below. To be valid, a Claim Form must be completed
fully and accurately, signed under penalty of perjury, and submitted timely.
You may submit a Claim Form by U.S. mail or file a Claim Form online. If you send in a Claim Form
by U.S. mail, it must be postmarked by xxxxxxxxxx. If you file a Claim Form online, then you must so
file by 11:59 p.m. EST on xxxxxxxxxx.
No matter which method you choose to file your Claim Form, please read the Claim Form carefully and
provide all the information required. Only one Claim Form may be submitted per Settlement Class
Member.



                                   Questions? Call PHONE or visit WEBSITE
                                                    5
    Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 197 of 199 PageID #:260


  9. When will I receive my payment?

Payments to Settlement Class Members will be made only after the Court grants Final Approval to the
Settlement and after any appeals are resolved (see “Final Approval Hearing” below). If there are appeals,
resolving them can take time. Please be patient.
                  EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want benefits from the Settlement, and you want to keep the right to sue or continue to
sue Defendants on your own about the legal issues in this case, then you must take steps to get out of
the Settlement. This is called excluding yourself—or it is sometimes referred to as “opting out” of the
Settlement Class.

  10. How do I get out of the Settlement?

To exclude yourself from the Settlement, you must send a timely letter by mail to:
                                              [ADDRESS]
Your request to be excluded from the Settlement must be personally signed by you under penalty of
perjury and contain a statement that indicates your desire to be “excluded from the Settlement Class”
and that, absent of excluding yourself or “opting out,” you are “otherwise a member of the Settlement
Class.”
Your exclusion request must be postmarked no later than xxxxxxxxx. You cannot ask to be excluded
on the phone, by email, or at the Settlement Website.
You may opt out of the Settlement Class only for yourself.

  11. If I do not exclude myself, can I sue Defendants for the same thing later?

No. Unless you exclude yourself, you give up the right to sue Defendants for the claims that the
Settlement resolves. You must exclude yourself from this Settlement Class in order to pursue your own
lawsuit.

  12. What am I giving up to stay in the Settlement Class?

Unless you opt out of the Settlement, you cannot sue or be part of any other lawsuit against Defendants
about the issues in this case, including any existing litigation, arbitration, or proceeding. Unless you
exclude yourself, all of the decisions and judgments by the Court will bind you.
The Settlement Agreement is available at www.[WEBSITE].com The Settlement Agreement provides
more detail regarding the Releases and describes the Released Claims with specific descriptions in
necessary, accurate legal terminology, so read it carefully. You can talk to the law firms representing the
Settlement Class listed in Question 14 for free, or you can, at your own expense, talk to your own lawyer
if you have any questions about the Released Claims or what they mean.

  13. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the Settlement.


                                   Questions? Call PHONE or visit WEBSITE
                                                    6
    Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 198 of 199 PageID #:261


                          THE LAWYERS REPRESENTING YOU
  14. Do I have a lawyer in the case?

The Court has appointed the following lawyers as “Class Counsel” to represent all members of the
Settlement Class.

                                         Gary E. Mason, Esq.
                                    Whitfield Bryson & Mason LLP
                                   5101 Wisconsin Ave., NW, Ste. 305
                                          Washington, DC 20016

                                         Gary M. Klinger Esq.
                                        Kozonis & Klinger, Ltd.
                                    227 W. Monroe Street, Suite 2100
                                        Chicago, Illinois 60606


You will not be charged for these lawyers. If you want to be represented by another lawyer, you may
hire one to appear in Court for you at your own expense.

  15. How will the lawyers be paid?

Class Counsel intend to request up to 33% of the Settlement Fund for attorneys’ fees and reimbursement
of reasonable, actual out-of-pocket expenses incurred in the litigation. The Court will decide the amount
of fees and expenses to award.
Class Counsel will also request that a Service Award of $2,500.00 each ($5,000 total) be paid to the
Class Representatives for their services as representatives on behalf of the whole Settlement Class.
                             OBJECTING TO THE SETTLEMENT
  16. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you can
object to any part of the Settlement. To object, you must no later than 21 days before the Final Approval
Hearing, send to the Settlement Administrator, Class Counsel, and TikTok’s counsel, and file with the
Court, a written statement of the objection(s). The written statement of the objection(s) must include (i) a
detailed statement of the Class Member’s objection(s), as well as the specific reasons, if any, for each
objection, including any evidence and legal authority the Class Member wishes to bring to the Court’s
attention and any evidence the Class Member wishes to introduce in support of his/her objection(s); (ii) the
Class Member’s full name, address and telephone number; and (iii) information demonstrating that the Class
Member is entitled to be included as a member of the Class.


  17. What is the difference between objecting and asking to be excluded?

Objecting is telling the Court that you do not like something about the Settlement. You can object to
the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court that you do
                                   Questions? Call PHONE or visit WEBSITE
                                                    7
    Case: 1:19-cv-07915 Document #: 5-1 Filed: 12/05/19 Page 199 of 199 PageID #:262
not want to be part of the Settlement. If you exclude yourself, you have no basis to object to the
Settlement because it no longer affects you.
                            THE FINAL APPROVAL HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Final Approval Hearing”).

  18. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Final Approval Hearing on xxxxxxx at xxx a.m. at the xxxxxxxxxxxxx.
The hearing may be moved to a different date or time without additional notice, so it is a good idea to
check www.[WEBSITE].com for updates. At this hearing, the Court will consider whether the
Settlement is fair, reasonable, and adequate. The Court will also consider the requests by Class Counsel
for attorneys’ fees and expenses and for a Service Award to the Class Representatives. If there are
objections, the Court will consider them at that time. After the hearing, the Court will decide whether
to approve the Settlement. It is unknown how long these decisions will take.

  19. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend the
hearing at your own expense. If you send an objection, you do not have to come to Court to talk about
it. As long as you submitted your written objection on time and it complies with all the other
requirements set forth above, the Court will consider it. You may also pay your own lawyer to attend
the hearing, but it is not necessary.

  20. May I speak at the hearing?

You may ask the Court for permission to speak at the Final Approval Hearing. You cannot speak at the
hearing if you exclude yourself from the Settlement.
                                     IF YOU DO NOTHING
  21. What happens if I do nothing at all?

If you are a Settlement Class member and do nothing, meaning you do not file a timely Claim, you will
not get benefits from the Settlement. Further, unless you exclude yourself, you will be bound by the
judgment entered by the Court.
                               GETTING MORE INFORMATION
  22. How do I get more information?

This Notice summarizes the proposed Settlement. You are urged to review more details in the
Settlement Agreement. For a complete, definitive statement of the Settlement terms, refer to the
Settlement Agreement at www.[WEBSITE].com You also may write with questions to the Settlement
Administrator at [ADDRESS] or call the toll-free number, 1-XXX-XXX-XXXX.




                                  Questions? Call PHONE or visit WEBSITE
                                                   8
